











LOAN AND SECURITY AGREEMENT
Dated as of March 13, 2020
by and among
HORIZON GLOBAL AMERICAS INC. AND
CEQUENT TOWING PRODUCTS OF CANADA, LTD.,
any other Borrower party hereto from time to time,
as Borrowers,
HORIZON GLOBAL CORPORATION AND HORIZON GLOBAL COMPANY LLC
any other Guarantor party hereto from time to time,
as Guarantors,
any other Loan Party party hereto from time to time,
as Loan Parties,
the Lenders from time to time party hereto,
and
ENCINA BUSINESS CREDIT, LLC,
as Agent









--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
Page
1.
DEFINITIONS
1


 
1.1
Certain Defined Terms
1


 
1.2
Accounting Terms and Determinations
29


 
1.3
Other Definitional Provisions and References
30


 
 
Interpretation (Québec)
31


 
 
 
 
2.
LOANS
31


 
2.1
Amount of Loans
31


Amount of Loans
2.2
Protective Advances; Overadvances
31


 
2.3
Notice of Borrowing; Manner of Revolving Loan Borrowing
33


 
2.4
Swingline Loans
34


 
2.5
Repayments
35


 
2.6
Prepayments / Voluntary Termination / Application of Prepayments
36


 
2.7
Obligations Unconditional
36


 
2.8
Reversal of Payments
37


 
2.9
Notes
38


 
2.10
Defaulting Lenders
38


 
2.11
Appointment of Borrower Representative
39


 
2.12
Joint and Several Liability
40


 
2.13
Other Provisions Applicable to Letters of Credit
42


 
2.14
Separate Letter of Credit Facility
42


 
 
 
 
3.
INTEREST AND FEES; LOAN ACCOUNT
42


 
3.1
Interest
42


 
3.2
Fees
43


 
3.3
Computation of Interest and Fees
44


 
3.4
Loan Account; Monthly Accountings
44


 
3.5
Further Obligations; Maximum Lawful Rate
44


 
3.6
Certain Provisions Regarding LIBOR Loans; Replacement of Lenders
45


 
 
 
 
4.
CONDITIONS PRECEDENT
46


 
4.1
Conditions to Initial Loans/Letters of Credit
46


 
4.2
Conditions to all Loans and/or Letters of Credit
47


 
 
 
 
5.
COLLATERAL
47


 
5.1
Grant of Security Interest
47


 
5.2
Possessory Collateral
47


 
5.3
Further Assurances
49


 
5.4
UCC Financing Statements
49


 
 
 
 
6.
CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS AND APPLICATIONS
OF PAYMENTS
49


 
6.1
Lock Boxes and Blocked Accounts
49


 
6.2
Application of Payments
50





-i-



--------------------------------------------------------------------------------




 
6.3
Notification; Verification
51


 
6.4
Power of Attorney
51


 
6.5
Disputes
52


 
6.6
Invoices
52


 
6.7
Inventory
53


 
 
 
 
7.
REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS
53


 
7.1
Existence and Authority
53


 
7.2
Names; Trade Names and Styles
54


 
7.3
Title to Collateral; Third Party Locations; Permitted Liens
54


 
7.4
Accounts and Chattel Paper
54


 
7.5
Electronic Chattel Paper
55


 
7.6
Capitalization; Investment Property
55


 
7.7
Commercial Tort Claims
56


 
7.8
Jurisdiction of Organization; Location of Collateral
56


 
7.9
Financial Statements and Reports; Solvency
57


 
7.10
Tax Returns and Payments; Pension Contributions
57


 
7.11
Compliance with Laws; Intellectual Property; Licenses
58


 
7.12
Litigation
59


 
7.13
Use of Proceeds
59


 
7.14
Insurance
59


 
7.15
Financial, Collateral and Other Reporting / Notices
60


 
7.16
Reserved.
62


 
7.17
Maintenance of Collateral, Etc
63


 
7.18
Reserved
63


 
7.19
No Default
63


 
7.20
No Material Adverse Change
63


 
7.21
Full Disclosure
63


 
7.22
Sensitive Payments
63


 
7.23
Subordinated Debt
63


 
7.24
Access to Collateral, Books and Records
64


 
7.25
Appraisals
64


 
7.26
Lender Meetings
64


 
7.27
Interrelated Businesses
64


 
7.28
Parent
65


 
7.29
Term Loan Debt
65


 
7.30
Canadian Benefit Plans
65


 
7.31
Canadian Pension Plans
65


 
7.32
Post-Closing Matters
66


 
7.33
Anti-Corruption Laws and Sanctions
66


 
 
 
 
8.
NEGATIVE COVENANTS
66


 
8.1
Fundamental Changes
66


 
8.2
Asset Sales
66


 
8.3
Investments and Loans
67


 
8.4
Indebtedness; Certain Equity Interests
68





-ii-



--------------------------------------------------------------------------------




 
8.5
Liens
69


 
8.6
Restricted Payments
70


 
8.7
Certain Sinking Fund Payments
71


 
8.8
Business
71


 
8.9
Transactions With Affiliates
71


 
8.10
Modifications to Governing Documents
72


 
8.11
Burdensome Restrictions
72


 
8.12
Modifications to Term Loan Debt Documents
72


 
8.13
Term Loan Debt Payments
72


 
8.14
Hedging Agreements
73


 
 
 
 
9.
FINANCIAL COVENANTS
73


 
9.1
[Reserved]
73


 
9.2
Capital Expenditure Limitation
73


 
 
 
 
10.
LIMITATION OF LIABILITY AND INDEMNITY
73


 
10.1
[Reserved]
73


 
10.2
Limitation of Liability
73


 
10.3
Indemnity
73


 
 
 
 
11.
EVENTS OF DEFAULT AND REMEDIES
74


 
11.1
Events of Default
74


 
11.2
Remedies with Respect to Lending Commitments/Acceleration, Etc
76


 
11.3
Remedies with Respect to Collateral
76


 
 
 
 
12.
LOAN GUARANTY
82


 
12.1
Guaranty
82


 
12.2
Guaranty of Payment
82


 
12.3
No Discharge or Diminishment of Loan Guaranty
82


 
12.4
Defenses Waived
83


 
12.5
Rights of Subrogation
83


 
12.6
Reinstatement; Stay of Acceleration
83


 
12.7
Information
84


 
12.8
Termination
84


 
12.9
Maximum Liability
84


 
12.10
Contribution
84


 
12.11
Liability Cumulative
85


 
 
 
 
13.
PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF TAXES
85


 
 
 
 
14.
AGENT
88


 
14.1
Appointment
88


 
14.2
Rights as a Lender
89


 
14.3
Duties and Obligations
89


 
14.4
Reliance
89


 
14.5
Actions through Sub-Agents
90


 
14.6
Resignation
90





-iii-



--------------------------------------------------------------------------------




 
14.7
Non-Reliance
91


 
14.8
Not Partners or Co-Venturers; Agent as Representative of the Secured Parties
92


 
14.9
Credit Bidding
93


 
14.10
Certain Collateral Matters
93


 
14.11
Restriction on Actions by Lenders
93


 
14.12
Expenses
94


 
14.13
Notice of Default or Event of Default
94


 
14.14
Liability of Agent
94


 
14.15
Reserved
94


 
 
 
 
15.
GENERAL PROVISIONS
95


 
15.1
Notices
95


 
15.2
Severability
97


 
15.3
Integration
97


 
15.4
Waivers
97


 
15.5
Amendments
97


 
15.6
Time of Essence
98


 
15.7
Expenses, Fee and Costs Reimbursement
98


 
15.8
Benefit of Agreement; Assignability
99


 
15.9
Assignments
99


 
15.10
Participations
100


 
15.11
Headings; Construction
101


 
15.12
USA PATRIOT Act Notification; Other Anti-Money Laundering Legislation
101


 
15.13
Counterparts; Fax/Email Signatures
102


 
15.14
GOVERNING LAW
102


 
15.15
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF PROCESS
102


 
15.16
Publication
103


 
15.17
Judgment Currency
103


 
15.18
Confidentiality
103


 
15.19
Intercreditor Agreement
103





-iv-



--------------------------------------------------------------------------------




Perfection Certificate
Annex I
Description of Certain Terms
Annex II
Reporting
Annex III
Commitment Schedule
Exhibit A
Form of Notice of Borrowing
Exhibit B
Closing Checklist
Exhibit C
Client User Form
Exhibit D
Authorized Accounts Form
Exhibit E
Form of Account Debtor Notification
Exhibit F
Form of Compliance Certificate
Exhibit G
Form of Assignment and Assumption Agreement
Schedule 7.32
Post-Closing Matters
Schedule P-1
Existing Investments
Schedule P-2
Existing Liens
Schedule 8.9
Existing Affiliate Transactions





-v-



--------------------------------------------------------------------------------





Loan and Security Agreement
This Loan and Security Agreement (as it may be amended, restated, supplemented
or otherwise modified from time to time, this "Agreement") is entered into on
March 13, 2020, by and among HORIZON GLOBAL AMERICAS INC., a Delaware
corporation (“Horizons America”), CEQUENT TOWING PRODUCTS OF CANADA, LTD., a
company formed under the laws of the Province of Ontario ("Cequent Canada";
together with Horizons America, each a "Borrower" and together with any other
Borrower party hereto from time to time, collectively the "Borrowers"), HORIZON
GLOBAL CORPORATION, a Delaware corporation (“Parent”), HORIZON GLOBAL COMPANY
LLC, a Delaware limited liability company (“Horizon Global”, and together with
Parent, each a “Guarantor” and together with any other Guarantor party hereto
from time to time, collectively the “Guarantors”) and together with any other
Loan Party party hereto from time to time, as Loan Parties (as defined herein),
the Lenders party hereto from time to time and ENCINA BUSINESS CREDIT, LLC, as
agent for the Lenders (in such capacity, "Agent"). The Annexes, Exhibits and
Schedules to this Agreement, as well as the Perfection Certificate attached to
this Agreement, are an integral part of this Agreement and are incorporated
herein by reference.
1.
DEFINITIONS.

1.1    Certain Defined Terms.
Unless otherwise defined herein, the following terms are used herein as defined
in the UCC from time to time: Accounts, Account Debtor, As-Extracted Collateral,
Certificated Security, Chattel Paper, Commercial Tort Claims, Debtor, Deposit
Accounts, Documents, Electronic Chattel Paper, Equipment, Farm Products,
Financing Statement, Fixtures, General Intangibles, Goods, Health-Care-Insurance
Receivables, Instruments, Inventory, Letter-of-Credit Rights, Money, Payment
Intangible, Proceeds, Secured Party, Securities Accounts, Security Agreement,
Supporting Obligations and Tangible Chattel Paper; provided, however, that (a)
as such terms relate to any Collateral of any Canadian Borrower, such terms
shall refer to such Collateral as defined in the PPSA, to the extent applicable
and (b) as such terms relate to any such Collateral encumbered by or to be
encumbered by a Mexican Security Document, such terms shall have the meanings
assigned to them in such Mexican Security Document, to the extent applicable.
As used in this Agreement, the following terms have the following meanings:
“ABL Priority Collateral” means as defined in the Intercreditor Agreement (it
being understood and agreed that any time the Term Loan Debt is not in effect,
the term “ABL Priority Collateral” shall mean all Collateral).
"ABLSoft" means the electronic and/or internet-based system approved by Agent
for the purpose of making notices, requests, deliveries, communications and for
the other purposes contemplated in this Agreement or otherwise approved by
Agent, whether such system is owned, operated or hosted by Agent, any of its
Affiliates or any other Person.
"Accounts Advance Rate" means the percentage set forth in Section 1(b)(i) of
Annex I.
"Advance Rates" means, collectively, the Accounts Advance Rate and the Inventory
Advance Rate.
"Affiliate" means, with respect to any Person, any other Person in control of,
controlled by, or under common control with the first Person, and any other
Person who has a substantial interest, direct


1



--------------------------------------------------------------------------------




or indirect, in the first Person or any of its Affiliates, including, any
officer or director of the first Person or any of its Affiliates (and if that
Person is an individual, any member of the immediate family (including parents,
siblings, spouse, children, stepchildren, nephews, nieces and grandchildren) of
such individual and any trust whose principal beneficiary is such individual or
one or more members of such immediate family and any Person who is controlled by
any such member or trust); provided, that neither Agent, any Lender nor any of
their respective Affiliates shall be deemed an "Affiliate" of any Borrower for
any purposes of this Agreement. For the purpose of this definition, a
"substantial interest" shall mean the direct or indirect legal or beneficial
ownership of more than ten (10%) percent of any class of equity or similar
interest.
"Agent" has the meaning set forth in the preamble to this Agreement, and
includes any successor agent appointed in accordance with Section 14.6.
"Agent Fee Letter" means that certain fee letter agreement dated as of the
Closing Date between Agent and Borrowers.
"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, members, managers, attorneys, and agents.
"Agent Professionals" means attorneys, accountants, appraisers, auditors,
business valuation experts, liquidation agents, collection agencies,
auctioneers, environmental engineers or consultants, turnaround consultants, and
other professionals and experts retained by Agent.
"Agreement" and "this Agreement" has the meaning set forth in the preamble to
this Agreement.
"Anti-Corruption Laws" means laws, rules, and regulations of any jurisdiction
applicable to any Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
"Applicable Margin" has the meaning set forth in Section 3(a) of Annex I.
"Applicable Percentage" has the meaning set forth in Section 3.2(e)(i).
"Approved Electronic Communication" means each notice, demand, communication,
information, document and other material transmitted, posted or otherwise made
or communicated by e-mail, facsimile, ABLSoft or any other equivalent electronic
service, whether owned, operated or hosted by Agent, any of its Affiliates or
any other Person, that any party is obligated to, or otherwise chooses to,
provide to Agent pursuant to this Agreement or any other Loan Document,
including any financial statement, financial and other report, notice, request,
certificate and other information or material; provided, that Approved
Electronic Communications shall not include any notice, demand, communication,
information, document or other material that Agent specifically instructs a
Person to deliver in physical form.
"Approved Fund" means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business, in
each case that is administered, managed, advised or underwritten by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
"Assignee" has the meaning set forth in Section 15.9(a).


-2-



--------------------------------------------------------------------------------




"Assignment and Assumption" means an assignment and assumption agreement
substantially in the form of Exhibit G.
"Assignment of Claims Act", means the Assignment of Claims Act of 1940, as
amended, currently codified at 31 U.S.C. 3727 and 41 U.S.C. 6305, and includes
the prior historically referenced Federal Anti-Claims Act (31 U.S.C. 3727) and
the Federal Anti-Assignment Act (41 U.S.C. 6305).
"Authorized Officer" means, as to any Loan Party, the principal executive
officer, principal financial officer or the principal accounting officer.
“Availability Amount” means, as of any date of determination, an amount equal to
the lesser of (i) the Maximum Revolving Facility Amount and (ii) the Borrowing
Base.
"Availability Block" means the amount set forth in Section 1(f) of Annex I
hereto.
"Bankruptcy Code" means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.).
"Base Rate" means, for any day, the greatest of (a) the Federal Funds Rate plus
½%, (b) the LIBOR Rate (which rate shall be calculated based upon a one (1)
month period and shall be determined on a daily basis), (c) one percent (1.0%),
and (d) the rate of interest announced, from time to time, within Wells Fargo
Bank, N.A. at its principal office in San Francisco as its "prime rate", with
the understanding that the "prime rate" is one of Wells Fargo Bank, N.A.’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo Bank, N.A. may
designate (or, if such rate ceases to be so published, as quoted from such other
generally available and recognizable source as Agent may select).
"Base Rate Loan" means any Loan which bears interest at or by reference to the
Base Rate.
"Blocked Account" has the meaning set forth in Section 6.1.
"Borrower" and "Borrowers" has the meaning set forth in the preamble to this
Agreement.
“Borrower Representative” means Horizons America, in such capacity pursuant to
the provisions of Section 2.9, or any permitted successor Borrower
Representative selected by Borrowers and approved by Agent.
"Borrowing Base" means, as of any date of determination, the Dollar Equivalent
Amount as of such date of determination of the sum of the following:
(a)    the aggregate amount of Eligible Accounts of Non-Investment Grade Account
Debtors multiplied by the applicable Accounts Advance Rate, plus
(b)    the aggregate amount of Eligible Accounts of Investment Grade Account
Debtors multiplied by the applicable Accounts Advance Rate, plus
(c)    the lesser of:
(i)    the aggregate of:


-3-



--------------------------------------------------------------------------------




(A)    the lower of (i) the aggregate amount of Eligible Inventory (excluding
Eligible Mexican Inventory and excluding Eligible In-Transit Inventory), valued
at the lower of cost and net realizable value (determined on a FIFO basis),
multiplied by the applicable Inventory Advance Rate(s) and (ii) NOLV of Eligible
Inventory (excluding Eligible Mexican Inventory and excluding Eligible
In-Transit Inventory) multiplied by the applicable Inventory Advance Rate(s),
plus
(B)    the lesser of
(1)    the lower of (i) the aggregate amount of Eligible Mexican Inventory,
valued at the lower of cost and net realizable value (determined on a FIFO
basis), multiplied by the applicable Inventory Advance Rate and (ii) NOLV of
Eligible Mexican Inventory multiplied by the applicable Inventory Advance Rate;
and
(2)    Mexican Inventory Sublimit; plus
(C)    the lesser of
(1)    the lower of (i) the aggregate amount of Eligible In-Transit Inventory,
valued at the lower of cost and net realizable value (determined on a FIFO
basis), multiplied by the applicable Inventory Advance Rate and (ii) NOLV of
Eligible In-Transit Inventory multiplied by the applicable Inventory Advance
Rate; and
(2)    In-Transit Sublimit;
(ii)    the Inventory Sublimit; minus
(d)    all Reserves which Agent has established pursuant to Section 2.1(b)
(including those to be established in connection with any requested Revolving
Loan); provided, that no Accounts, Inventory or other Property acquired in a
Permitted Acquisition or otherwise outside the Ordinary Course of Business shall
be included in the calculation of the Borrowing Base until completion of a
customary due diligence investigation by Agent, which may in Agent’s sole
discretion include applicable field examinations and appraisals (which shall not
be included in the limits on the number of field examinations or appraisals
provided in Sections 7.24 and 7.25) satisfactory to Agent; minus
(e)    the Availability Block.
“Borrowing Base Certificate” means a certificate in the form provided by Agent
to Borrower Representative for use in reporting the Borrowing Base.
"Business Day" means a day other than a Saturday or Sunday or any other day on
which Agent or banks in New York are authorized to close and, in the case of a
Business Day which relates to a LIBOR Loan, any day on which dealings are
carried on in the London Interbank Eurodollar market.
"Canadian Benefit Plans" means all material employee benefit plans or
arrangements subject to the application of any Canadian benefit plan statutes or
regulations that are maintained or contributed to by the Loan Parties that are
not Canadian Pension Plans, including all profit sharing, savings, supplemental
retirement, retiring allowance, severance, pension, deferred compensation,
welfare, bonus,


-4-



--------------------------------------------------------------------------------




incentive compensation, phantom stock, legal services, supplementary
unemployment benefit plans or arrangements and all life, health, dental and
disability plans and arrangements in which the employees or former employees of
the Loan Parties participate or are eligible to participate but excluding all
stock option or stock purchase plans.
"Canadian Borrower(s)" means any Borrower organized under the laws of Canada or
any province thereof.
"Canadian Dollars" or "C$" means Canadian Dollars.
"Canadian Pension Plan" means all plans or arrangements which are considered to
be pension plans under, and are subject to the application of, any applicable
pension benefits standards statute or regulation in Canada established,
maintained or contributed to by the Loan Parties for its employees or former
employees.
"Canadian Security Agreement" means that certain General Security Agreement,
dated as of the Closing Date, between Agent and the Canadian Borrower, as
amended, restated, supplemented or otherwise modified from time to time.
"Canadian Security Documents" means the Canadian Security Agreement, each Deed
of Movable Hypothec, if any, and all other documents, instruments and agreements
now or hereafter securing any of the Obligations of the Canadian Borrower, in
each case as amended, restated, supplemented or otherwise modified from time to
time,
"Capital Expenditures" means all expenditures which, in accordance with GAAP and
Borrowers’ accounting policies, would be required to be capitalized and shown on
the consolidated balance sheet of Borrowers, but excluding expenditures made in
connection with the acquisition, replacement, substitution or restoration of
assets to the extent financed (a) from insurance proceeds (or other similar
recoveries) paid on account of the loss of or damage to the assets being
replaced or restored or (b) with cash awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.
"Capitalized Lease" means any lease other than an operating lease which is or
should be capitalized on the balance sheet of the lessee thereunder in
accordance with GAAP.
"Change in Control" means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Commission thereunder), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the Parent by any
Person other than the Permitted Holders, (b) during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Parent cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body, (c)
the occurrence of any change in control (or similar event, however denominated)
with respect to the Parent under (i) any indenture or other agreement in respect
of Material Debt to which the Parent or any Subsidiary is a party or (ii) any
instrument governing any preferred stock of the Parent or any Subsidiary having
a liquidation value or redemption value


-5-



--------------------------------------------------------------------------------




in excess of $5,000,000, or (d) Parent ceases to directly or indirectly own and
control 100% of each class of the outstanding Equity Interests of the other Loan
Parties (other than any director’s qualifying shares).
"Civil Code" means the Civil Code of Québec, or any successor statute, as
amended from time to time, and includes all regulations thereunder.
"Closing Date" means March 13, 2020.
"Code" means the Internal Revenue Code of 1986, as amended.
"Collateral" means all property and interests in property in or upon which a
security interest, mortgage, pledge or other Lien is granted pursuant to this
Agreement or the other Loan Documents, including all of the property of each
Loan Party described in Section 5.1.
"Collections" has the meaning set forth in Section 6.1.
"Commitment" means the Revolving Loan Commitment.
"Commitment Schedule" means the Commitment Schedule attached hereto as Annex
III.
"Compliance Certificate" means a compliance certificate substantially in the
form of Exhibit F hereto to be signed by an Authorized Officer of Borrower
Representative.
"Confidential Information" means confidential information that any Loan Party
furnishes to the Agent pursuant to any Loan Document concerning any Loan Party's
business, but does not include any such information once such information has
become, or if such information is, generally available to the public or
available to the Agent (or other applicable Person) from a source other than the
Loan Parties which is not, to the Agent's knowledge, bound by any
confidentiality agreement in respect thereof, it being understood that unless
any information is marked “Public” or “Not Confidential,” all information is
Confidential Information.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
"Control Agent" means, at the time of determination, whichever of the Term Loan
Agents or Agent has the right under the Intercreditor Agreement to take remedial
action with respect to the Collateral at issue.
"Convertible Notes" means the 2.75% Convertible Senior Notes of Parent due 2022
issued pursuant to the Convertible Notes Indenture.
"Convertible Notes Indenture" means the First Supplemental Indenture between
Parent and Wells Fargo Bank, National Association, dated as of February 1, 2017,
as in effect on the Closing Date.
"Credit Bid" has the meaning set forth in Section 14.9.
"Deed of Movable Hypothec" means a deed of hypothec charging the movable
(personal) property of a Loan Party pursuant to the Civil Code, in the event
that any of the Loan Parties own movable (personal) property in Quebec.


-6-



--------------------------------------------------------------------------------




"Default" means any event or circumstance which with notice or passage of time,
or both, would constitute an Event of Default.
"Default Rate" has the meaning set forth in Section 3.1.
"Defaulting Lender" means any Lender that (a) has failed, within one Business
Day of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to Agent or any other Lender any other amount required to
be paid by it hereunder, (b) has notified Borrower Representative or Agent in
writing, or it or its parent has made a public statement, to the effect that it
does not intend or expect to comply with any of its funding obligations under
this Agreement or generally under other agreements in which it or its parent
commits to extend credit, (c) has failed, within two Business Days after request
by Agent, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon Agent's receipt of such certification in form
and substance satisfactory to Agent, (d) had an involuntary proceeding commenced
or an involuntary petition filed seeking (i) liquidation, reorganization or
other relief in respect of such Lender or its parent or its or its parent’s
debts, or of a substantial part of its or its parent’s assets, under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Lender or its
parent or for a substantial part of its or its parent’s assets, or (e) shall
have or whose parent shall have (i) voluntarily commenced any proceeding or
filed any petition seeking liquidation, reorganization or other relief under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consented to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this definition, (iii) applied for or consented to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for it or a substantial part of its assets, (iv) filed an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) made a general assignment for the benefit of creditors or
(vi) taken any action for the purpose of effecting any of the foregoing.
"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve (12) months, that is the result of
dividing the Dollar Equivalent Amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to a
Borrower's Accounts during such period by (b)such  Borrower's billings with
respect to Accounts during such period.
"Dilution Reserve" has the meaning set forth in Section 1(b)(i) of Annex I.
“Division” in reference to any Person which is an entity, means the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including as contemplated under Section 18-217 of the Delaware Limited Liability
Act for limited liability companies formed under Delaware law, or any analogous
action taken pursuant to any other applicable law with respect to any
corporation, limited liability company, partnership or other entity. The word
“Divide” when capitalized, shall have a correlative meaning.
"Dollar Equivalent Amount" means, at any time, (a) as to any amount denominated
in Dollars, the amount hereof at such time, and (b) as to any amount denominated
in a currency other than Dollars, the equivalent amount in Dollars as determined
by Agent at such time that such amount could be converted into Dollars by Agent
according to prevailing exchange rates selected by Agent.
"Dollars" or "$" means United States Dollars.


-7-



--------------------------------------------------------------------------------




“Dominion Threshold Amount” mean, at any time of determination, an amount equal
to the greater of: (a) fifteen percent (15%) of the Availability Amount and
(b) $10,000,000.
“Dominion Triggering Period” means the period (a) commencing on the earlier of
the date on which Excess Availability is less than the Dominion Threshold Amount
for a period of two (2) consecutive Business Days and (b) ending on the date on
which (i) no Event of Default exists and (ii) Excess Availability is greater
than or equal to the Dominion Threshold Amount for a period of twenty (20)
consecutive calendar days.
"E-Signature" means the process of attaching to or logically associating with an
Approved Electronic Communication an electronic symbol, encryption, digital
signature or process (including the name or an abbreviation of the name of the
party transmitting the Approved Electronic Communication) with the intent to
sign, authenticate or accept such Approved Electronic Communication.
"Early Termination Fee" has the meaning set forth in Section 3.2(e).
"EBITDA" means, for the applicable period, for the Parent and its Subsidiaries,
solely to the extent included in the “North American” and “Corporate” portions
of Parent’s consolidated financial statements (“EBITDA Parties”) on a
consolidated basis, the sum of (a) Net Income, plus (b) Interest Expense
deducted in the calculation of such Net Income, plus (c) taxes on income,
whether paid, payable or accrued, deducted in the calculation of such Net
Income, plus (d) depreciation expense deducted in the calculation of such Net
Income, plus (e) amortization expense deducted in the calculation of such Net
Income, plus (f) any other non-cash charges that have been deducted in the
calculation of such Net Income, plus (g) any cash transfers by any Subsidiary of
Parent that is not a Loan Party to any Loan Party plus (h) any extraordinary
charges for such period, plus (i) interest-equivalent costs associated with any
Specified Vendor Receivables Financing for such period, whether accounted for as
interest expense or loss on the sale of receivables, plus (j) all losses during
such period that relate to the retirement of Indebtedness, plus (k) fees, costs
and expenses in connection with the transactions contemplated by this Agreement
and any other financing transaction consummated during such period, plus (l)
fees and expenses in connection with the issuance or offering of Equity
Interests or any Indebtedness (in each case, whether or not consummated), plus
(m) costs and expenses of professional fees of the Borrowers or of any Agent or
Lender to the extent the Borrowers are required to reimburse such Agent or
Lender therefor, plus (n) unusual or nonrecurring expenses or costs, including
restructuring, moving and severance expense, provided that the aggregate amount
added to EBITDA pursuant to this clause (n) shall not exceed $10,000,000 in any
four Fiscal Quarter period, plus (o) fees, costs and expenses incurred in
connection with any proposed asset sale (whether or not consummated); and plus
(p) non-cash losses on asset sales. For purposes of calculating EBITDA, pro
forma effect shall be given to any Significant Transaction. Any such pro forma
calculations may include operating and other expense reductions and other
adjustments for such period resulting from any sale, transfer, lease or other
disposition of assets that is being given pro forma effect to the extent that
such operating and other expense reductions and other adjustments would be
permitted pursuant to Article XI of Regulation S-X under the Securities Act of
1933 (“Regulation S-X”) minus (h) any other non-cash gains that have been added
in the calculation of such Net Income.
"Eligible Account" means, at any time of determination and subject to the
criteria below, an Account of a Borrower, which was generated and billed by a
Borrower in the Ordinary Course of Business, and which Agent, in its Permitted
Discretion, shall not deem not to be an Eligible Account. The net amount of an
Eligible Account at any time shall be the face amount of such Eligible Account
as originally billed minus all customer deposits, unapplied cash collections and
other Proceeds of such Account received from or on behalf of the Account Debtor
thereunder as of such date and any and all returns, rebates, discounts


-8-



--------------------------------------------------------------------------------




(which may, at Agent's option, be calculated on shortest terms), credits,
allowances or excise taxes of any nature at any time issued, owing, claimed by
Account Debtors, granted, outstanding or payable in connection with such Account
at such time. Without limiting the generality of the foregoing, the following
Accounts shall not be Eligible Accounts:
(i)    the Account Debtor or any of its Affiliates is a Loan Party or an
Affiliate of any Loan Party;
(ii)    (A) for Account Debtors other than Specified Account Debtors it remains
unpaid longer than the earlier to occur of (1) the number of days after the
original invoice date set forth in Section 4(a) of Annex I or (2) the number of
days after the original invoice due date set forth in Section 4(c) of Annex I or
(B) for Specified Account Debtors it remains unpaid longer than the earlier to
occur of (1) the number of days after the original invoice date set forth in
Section 4(b) of Annex I or (2) the number of days after the original invoice due
date set forth in Section 4(c) of Annex I;
(iii)    the Account Debtor or its Affiliates are past any of the applicable
dates referenced in clause (ii) above on other Accounts owing to a Borrower
comprising more than fifty percent (50%) of all of the Accounts owing to a
Borrower by such Account Debtor or its Affiliates;
(iv)    all Accounts owing by the Account Debtor or its Affiliates represent
more than fifteen percent (15%) (or such higher percentage as Agent may
establish for the Account Debtor from time to time) of all other Accounts;
provided, that Accounts which are deemed to be ineligible solely by reason of
this clause (iv) shall be considered Eligible Accounts to the extent of the
amount thereof which does not exceed such applicable percent of all other
Accounts;
(v)    a covenant, representation or warranty contained in this Agreement or any
other Loan Document with respect to such Account (including any of the
representations set forth in Section 7.4) has been breached;
(vi)    the Account is subject to any contra relationship, counterclaim, dispute
or set-off; provided, that Accounts which are deemed to be ineligible by reason
of this clause (vi) shall be considered ineligible only to the extent of such
applicable contra relationship, counterclaim, dispute or set-off;
(vii)    the Account Debtor's chief executive office or principal place of
business is located outside of the United States or Canada, unless the Account
is supported by a letter of credit (delivered to and directly drawable by Agent)
from a financial institution reasonably acceptable to Agent and on terms
reasonably satisfactory to Agent;
(viii)    it is payable in a currency other than Dollars or Canadian Dollars;
(ix)    it (a) is not absolutely owing to a Borrower or (b) arises from a sale
on a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval,
consignment, retainage or any other repurchase or return basis or (c) consist of
progress billings or other advance billings that are due prior to the completion
of performance by a Borrower of the subject contract for goods or services;
(x)    the Account Debtor is (A) the United States of America or any state or
political subdivision (or any department, agency or instrumentality thereof),
unless such Borrower has complied with the Assignment of Claims Act or other
applicable similar state or local law in a manner reasonably satisfactory to
Agent, (B) Her Majesty the Queen in Right of Canada or any department, agency


-9-



--------------------------------------------------------------------------------




or instrumentality thereof, unless such Borrower grants to the Agent by way of
absolute assignment and as security, its right to payment of such Account
pursuant to and in full compliance with, and all other steps deemed necessary by
the Agent have been taken under, the Financial Administration Act (R.S.C. 1985,
c. F-11), as amended, or (C) a Crown corporation, any other government or other
governmental body if such Account cannot be the object of a valid first ranking
Lien in favor of the Agent without special formalities or requirements, unless
such formalities or requirements have been performed to the full satisfaction of
the Agent;
(xi)    it is not at all times subject to Agent's duly perfected, first-priority
security interest or is subject to any other Lien (other than a Permitted Lien
specified in clause (l) of the definition thereof that is not prior to the Lien
of Agent), or the goods giving rise to such Account were, at the time of sale,
subject to any Lien that is not a Permitted Lien;
(xii)    it is evidenced by Chattel Paper or an Instrument of any kind (unless
such Chattel Paper or Instrument is delivered to Agent in accordance with
Section 5.2) or has been reduced to judgment;
(xiii)    the Account Debtor's total indebtedness to Borrowers exceeds the
amount of any credit limit established by Borrowers or Agent or the Account
Debtor is otherwise deemed not to be creditworthy by Agent in its Permitted
Discretion; provided, that Accounts which are deemed to be ineligible solely by
reason of this clause (xiii) shall be considered Eligible Accounts to the extent
the amount of such Accounts does not exceed the lower of such credit limits;
(xiv)    Any Borrower has made an agreement with the Account Debtor to extend
the time of payment thereof beyond the time periods set forth in clause (ii)
above;
(xv)    Any Borrower has posted a surety or other bond in respect of the
contract or transaction under which such Account arose;
(xvi)    the Account Debtor is subject to any proceeding seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar applicable law, or is subject to any
Sanction or any specially designated nationals list maintained by OFAC or any
other Governmental Authority;
(xvii)    the sale giving rise to such Account is on cash in advance or cash on
delivery terms;
(xviii)    the goods giving rise to such Account have been sold by a Borrower to
the Account Debtor outside such Borrower’s Ordinary Course of Business or the
services giving rise to such Account have been performed by Borrower outside
such Borrower’s Ordinary Course of Business; or
(xix)    Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor.
"Eligible In-Transit Inventory" means, at any time of determination, all
Inventory which has been shipped from a foreign location for receipt by a
Borrower, but which has not yet been delivered to such Borrower:


-10-



--------------------------------------------------------------------------------




(i)    which Inventory has been in transit for forty-five (45) days or less from
the date of shipment of such Inventory;
(ii)    for which a Borrower has retained title or for which title has passed to
a Borrower;
(iii)    which has been paid for by a Borrower, if purchased from a Person who
is not a Borrower, or if not paid for, the applicable purchase order is in the
name of a Borrower;
(iv)    which is insured to the full value thereof with a loss payable
endorsement to Agent, in form, substance and amount satisfactory to Agent;
(v)    for which (A) Agent or its agent shall have in its possession true and
correct copies of all applicable negotiable bills of lading covering such
Inventory or (B) Agent shall be named as the consignee on non-negotiable bills
of lading covering such Inventory;
(vi)    in respect of which Agent shall have received a duly executed agreement
from each customs broker, freight forwarder or carrier for such Inventory, and
such other agreement, instruments and documents as Agent shall have requested,
all in form and substance satisfactory to Agent; and
(vii)    which would otherwise constitute Eligible Inventory, but for its
location;
provided that the Agent may, in its discretion, exclude any particular Inventory
from the definition of “Eligible In-Transit Inventory” in the event the Agent
determines that such Inventory is subject to any Person’s right of reclamation,
repudiation, stoppage in transit or any event has occurred or is reasonably
anticipated by the Agent to arise which may otherwise adversely impact the
ability of the Agent to realize upon such Inventory. Eligible In-Transit
Inventory shall not include Inventory being acquired pursuant to a trade letter
of credit to the extent such trade letter of credit for the specific Inventory
being claimed as collateral remains outstanding.
"Eligible Inventory" means, at any time of determination and subject to the
criteria below, Inventory owned by Borrower in the Borrower’s Ordinary Course of
Business consisting of finished goods or raw materials or work-in-process which
Agent, in its Permitted Discretion, deems to be Eligible Inventory. Without
limiting the generality of the foregoing, the following Inventory will not be
Eligible Inventory:
(xx)    it consists of packaging or shipping materials, labels, samples, display
items, bags, replacement parts or manufacturing supplies;
(xxi)    it is not in good, new and saleable condition;
(xxii)    it is slow-moving, obsolete, damaged, contaminated, unmerchantable,
returned, rejected, discontinued or repossessed;
(xxiii)    it is in the possession of a processor, consignee or bailee, or
located on premises leased or subleased to a Borrower, or on premises subject to
a mortgage in favor of a Person other than Agent, unless such processor,
consignee, bailee or mortgagee or the lessor or sublessor of such premises, as
the case may be, has executed and delivered all documentation which Agent shall
require to evidence the subordination or other limitation or extinguishment of
such Person's rights with respect to such Inventory and Agent's right to gain
access thereto; provided, that this clause (iv) may be waived with respect to
Inventory


-11-



--------------------------------------------------------------------------------




located on a premises for which Agent has established a rent or other similar
Reserve satisfactory to Agent in its sole discretion;
(xxiv)    it consists of fabricated parts or consigned items;
(xxv)    it fails to meet all standards imposed by any Governmental Authority or
has been acquired from a Person subject to any Sanction or any specially
designated nationals list maintained by OFAC;
(xxvi)    it does not conform in all respects to any covenants, warranties and
representations set forth in this Agreement and each other Loan Document;
(xxvii)    it is not at all times subject to Agent's duly perfected, first
priority security interest and no other Lien (other than a Permitted Lien
specified in clause (l) of the definition thereof that is not prior to the Lien
of Agent);
(xxviii)    it is purchased or manufactured pursuant to a license agreement that
is not assignable to each of Agent and its transferees;
(xxix)    it is situated at a Collateral location not listed in Schedule 3 of
the Perfection Certificate or other location of which Agent has been notified as
required by Section 7.8 (or it is in-transit other than in transit between a
Borrower’s facilities);
(xxx)    it is located on leased premises or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person has delivered a Lien Waiver or an
appropriate Reserve has been established by Agent;
(xxxi)    it is located outside of the continental United States or Canada; or
(xxxii)    is not reflected in the details of a current perpetual inventory
report.
"Eligible Mexican Inventory" means Inventory owned by a Borrower and located in
Mexico at the Maquiladora Location that would be Eligible Inventory if (a) it
were not located outside of the continental United States or Canada and (b) from
the Closing Date through the date that is ninety (90) days following the Closing
Date, it is not subject to Agent's duly perfected, first priority security
interest, but Borrower Representative is working in good faith with Agent to
cause Agent’s security interest in such Inventory to become properly perfected.
"Encina" means Encina Business Credit, LLC, a Delaware limited liability
company.
"Enforcement Action" means any action to enforce any Obligations or Loan
Documents or to exercise any rights or remedies relating to any Collateral,
whether by judicial action, self­help, notification of Account Debtors, setoff
or recoupment, credit bid, deed in lieu of foreclosure, action in any proceeding
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar applicable law or
otherwise.
“Equity Interest” shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person or any warrants, options or other
rights to acquire such interests.


-12-



--------------------------------------------------------------------------------




"ERISA" means the Employee Retirement Income Security Act of 1974 and all rules,
regulations and orders promulgated thereunder.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code and Section 302 of ERISA).
"ERISA Event" means: (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
insolvent within the meaning of Title IV of ERISA or is in endangered or
critical status within the meaning of Section 305 of ERISA; (d) the filing of a
notice of intent to terminate a Pension Plan or the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (g) the determination that any Pension
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; or (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon a Loan Party or any ERISA Affiliate.
"Event of Default" has the meaning set forth in Section 11.1.
"Excess Availability" means the amount, calculated at any date, equal to the (a)
the lesser of (i) the Maximum Revolving Facility Amount minus Reserves and
(ii) the Borrowing Base, minus (b) the sum of (i)  the outstanding balance of
all Revolving Loans and the Letter of Credit Balance plus (ii) fees and expenses
payable pursuant to Section 3.2(c) which are due and unpaid.
"Excluded Property" has the meaning set forth in Section 5.1.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of Agent or any Lender, its Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 13, amounts with respect to such Taxes were
payable to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office; (c)
Taxes attributable to such Recipient’s failure to comply with Section 13(e), (d)
any Taxes imposed pursuant to FATCA, or (e) any Canadian withholding Taxes
resulting from (i) a Lender not dealing at arm’s length within the meaning of
the ITA with a Loan Party or (ii) a Lender being, or not dealing at arm’s length
with, a “Specified Shareholder” within the meaning of Section 18(5) of the ITA
of a Loan Party.


-13-



--------------------------------------------------------------------------------




"Existing Credit Agreement" means the Amended and Restated Loan Agreement, dated
as of December 22, 2015, by and among the Obligors (as defined therein), the
several banks and other financial institutions or entities party thereto, Bank
of America, N.A., as Administrative Agent, and the other parties thereto, as
amended, restated, supplemented, otherwise modified from time to time.
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Fee Letter” means that certain fee letter, dated the Closing Date, among the
Borrowers and the Agent, as amended, restated, supplemented or otherwise
modified from time to time.
"FIRREA" means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.
“First Lien Term Loan Agent” means JPMorgan Chase Bank, N.A. in its capacity as
agent for the lenders under the First Lien Term Loan Agreement, and its
successors and assigns including under any replacement or refinancing with
respect thereto.
“First Lien Term Loan Agreement” means that certain Term Loan Credit Agreement
dated as of June 30, 2015 among First Lien Term Loan Agent, the First Lien Term
Loan Lenders, the Parent, and the other parties thereto, as amended, restated,
supplemented, replaced, refinanced or otherwise modified from time to time
pursuant to the terms therein and as permitted by this Agreement and the
Intercreditor Agreement.
“First Lien Term Loan Debt” means the Indebtedness and “Obligations ” (as
defined under the First Lien Term Loan Agreement) evidenced by the First Lien
Term Loan Documents.
“First Lien Term Loan Documents” means collectively (a) the First Lien Term Loan
Agreement and (b) all other agreements, instruments, documents and certificates
executed and delivered to, or in favor of, the First Lien Term Loan Agent or the
First Lien Term Loan Lenders in connection therewith.
“First Lien Term Loan Lenders” means the lenders party to the First Lien Term
Loan Agreement.
“First Lien Term Loan Security Documents” means, collectively, the Guarantee and
Collateral Agreement (as defined in the First Lien Term Loan Agreement), the
Mortgages (as defined in the First Lien Term Loan Agreement) and all other
security documents delivered to the First Lien Term Loan Agent granting a Lien
on any property of any Person to secure the obligations and liabilities of any
Obligor under the First Lien Term Loan Agreement or the Guarantee and Collateral
Agreement (as defined in the First Lien Term Loan Agreement), as such documents
may be amended, restated, supplemented, replaced, refinanced or otherwise
modified from time to time in accordance with terms therein and this Agreement
and the Intercreditor Agreement.
"Fiscal Year" means the fiscal year of Borrowers which ends on December 31 of
each year.


-14-



--------------------------------------------------------------------------------




"Fixed Charge Coverage Ratio" means, for the period in question, the ratio of
(a) EBITDA minus unfinanced Capital Expenditures of the Financial Covenant
Parties on a consolidated basis for such period, to (b) Fixed Charges for such
period.
"Fixed Charges" means, for the period in question, on a consolidated basis, the
sum of (a) all principal payments scheduled to be made during or with respect to
such period in cash in respect of Indebtedness of the Financial Covenant
Parties, plus (b) all Interest Expense of the Financial Covenant Parties for
such period paid in cash attributable to such period, plus (c) all taxes of the
Financial Covenant Parties paid in cash for such period and plus (d) all cash
distributions (including Permitted Tax Distributions, if applicable), dividends,
redemptions and other cash payments made with respect to equity securities or
subordinated debt issued by the Financial Covenant Parties, minus (e) all cash
investments made in cash by any Loan Party to any Subsidiary of Parent that is
not a Loan Party to the extent permitted under clauses (b) and (c) of the
definition of Permitted Investment.
"Foreign Subsidiary" means any Subsidiary that is not a Loan Party organized or
incorporated under the laws of a jurisdiction of the United States, any State
thereof, or the District of Columbia or Canada.
"FRB" means the Board of Governors of the Federal Reserve System or any
successor thereto.
"Funding Account" has the meaning set forth in Section 2.3(b).
"GAAP" means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession) which are applicable to the circumstances as of the date
of determination, in each case consistently applied.
"Governing Documents" means, with respect to any Person, the certificate of
incorporation, articles of incorporation, certificate of formation, certificate
of limited partnership, by-laws, operating agreement, limited liability company
agreement, limited partnership agreement or other similar governance document of
such Person.
"Governmental Authority" means the government of the United States of America,
Canada or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and having jurisdiction over this account.
"Guaranty" or "Guaranteed", as applied to any Indebtedness, liability or other
obligation, means (a) a guaranty, directly or indirectly, in any manner,
including by way of endorsement (other than endorsements of negotiable
instruments for collection in the Ordinary Course of Business), of any part or
all of such Indebtedness, liability or obligation and (b) an agreement,
contingent or otherwise, and whether or not constituting a guaranty, assuring,
or intended to assure, the payment or performance (or payment of damages in the
event of non-performance) of any part or all of such Indebtedness, liability or
obligation by any means (including the purchase of securities or obligations,
the purchase or sale of property or services or the supplying of funds).


-15-



--------------------------------------------------------------------------------




“Guarantor Payment” has the meaning set forth in Section 2.12(f)(i).
“Hedging Agreement” any interest rate protection agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.
"Indebtedness" means of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (k) solely for purposes of Section
8.04 hereof, any and all payment obligations of such Person under or Guarantee
by such Person with respect to any Hedging Agreement. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
anything to the contrary in this paragraph, the term “Indebtedness” shall not
include (a) agreements providing for indemnification, purchase price adjustments
or similar obligations incurred or assumed in connection with the acquisition or
disposition of assets or capital stock and (b) trade payables and accrued
expenses in each case arising in the ordinary course of business.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
"Intellectual Property" means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, Canadian, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks and
trademark licenses and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.
"Interest Expense" means, for the applicable period, for the Loan Parties on a
consolidated basis, total interest expense (including interest attributable to
Capitalized Leases in accordance with GAAP) and fees with respect to outstanding
Indebtedness.
"In-Transit Sublimit" means the amount set forth in Section 1(d)(iii) of Annex
I.
"Inventory Advance Rate" means the percentage(s) set forth in Section 1(b)(ii)
of Annex I.
"Inventory Sublimit" means the amount set forth in Section 1(d)(i) of Annex I.


-16-



--------------------------------------------------------------------------------




“Investment Grade Account Debtor” means, as of any date of determination, any
Account Debtor whose securities are rated BBB- or better by S&P or Baa3 or
better by Moody’s, in each case, as of such date of determination
"Investment Property" means the collective reference to (a) all "investment
property" as such term is defined in Section 9-102 of the UCC or, in the case of
the Canadian Borrowers, the PPSA, as applicable), (b) all "financial assets" as
such term is defined in Section 8-102(a)(9) of the UCC (or, in the case of the
Canadian Borrowers, the PPSA, as applicable) and (c) whether or not constituting
"investment property" as so defined, all Pledged Equity.
"Issuers" means the collective reference to each issuer of Investment Property.
“ITA” means the Income Tax Act (Canada), as amended.
“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of the Closing Date, between the Term Loan Agents and Agent,
acknowledged by the Loan Parties and relating to the Term Loan Debt, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.
"Lender" means each Person listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a Lender hereunder
pursuant to an Assignment and Assumption. Unless the context expressly provides
otherwise, "Lender" shall include the Swingline Lender.
"Letter of Credit" has the meaning set forth in Section 2.1(a).
"Letter of Credit Balance" means the sum of (a) the aggregate undrawn face
amount of all outstanding Letters of Credit and (b) all interest, fees and costs
due in connection therewith.
"Letter of Credit Limit" means the amount set forth in Section 1(c) of Annex I.
"LIBOR Loan" means any Loan which bears interest at a rate determined by
reference to the LIBOR Rate.
"LIBOR Rate" means, for any calendar month, the rate (expressed as a percentage
per annum and rounded upward, if necessary, to the next nearest 1/100 of 1%) for
deposits in Dollars, for a one-month period, that appears on Bloomberg Screen
US0001M (or the successor thereto) as the London interbank offered rate for
deposits in Dollars as of 11:00 a.m., London time, as of two Business Days prior
to the first day of such calendar month (and, in no event shall the LIBOR Rate
shall be less than 1.00%), which determination shall be made by Agent and shall
be conclusive in the absence of manifest error. For the sake of clarity, the
LIBOR Rate shall be adjusted monthly on the first day of each month.
"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority, or preferential arrangement in the nature of a security interest of
any kind or nature whatsoever, including any conditional sale contract or other
title-retention agreement, the interest of a lessor under a Capitalized Lease
and any synthetic or other financing lease having substantially the same
economic effect as any of the foregoing.


-17-



--------------------------------------------------------------------------------




“Lien Waiver” means documents in substantially the form provided by Agent to
Borrower Representative prior to the Closing Date and each other landlord
waiver, bailee letter, or acknowledgement agreement of any lessor, mortgagee,
warehouseman, processor, shipper, customs broker, freight forwarder, repairman,
mechanic, bailee, consignee, or other Person in possession of, having a Lien
upon, or having rights or interests in any Obligor’s books and records,
Equipment, or Inventory, in each case, in form and substance reasonably
satisfactory to Agent.
"Loan Account" has the meaning set forth in Section 3.4.
"Loan Documents" means, collectively, this Agreement (including the Perfection
Certificate(s) and all other attachments, annexes and exhibits hereto) and all
notes, guaranties, security agreements, mortgages, Borrowing Base Certificates,
Compliance Certificates, other certificates, pledge agreements, landlord's
agreements, Lock Box and Blocked Account agreements, the Canadian Security
Documents, the Mexican Security Documents, the Intercreditor Agreement, the
Subordinated Debt Subordination Agreement, the Fee Letter, and all other
agreements, documents and instruments now or hereafter executed or delivered by
any Borrower or any Loan Party in connection with, or to evidence the
transactions contemplated by, this Agreement.
"Loan Guaranty" means the obligations of Loan Parties pursuant to Section 12.
"Loan Limits" means, collectively, the Loan Limits for Revolving Loans and
Letters of Credit set forth in Section 1 of Annex I.
"Loan Party" means, individually, Parent, each Borrower, or any North American
Subsidiary; and “Loan Parties” means, collectively, Parent, each Borrower and
all North American Subsidiaries.
"Loans" means, collectively, the Revolving Loans (including any Protective
Advances and Overadvances) and the Swingline Loans.
"Lock Box" has the meaning set forth in Section 6.1.
“Maquiladora Location” means Reynosa, Mexico.
"Material Adverse Effect" a material adverse effect on (a) the business,
operations, properties, assets, financial condition, or material agreements of
the Loan Parties, taken as a whole, (b) the ability of any Loan Party in any
material respect to perform any of its obligations under any Loan Document or
(c) the rights of or benefits available to Agent or Lenders under any Loan
Document or the validity or priority of Agent’s Liens on any Collateral.
"Maturity Date" means the earliest of (i) Scheduled Maturity Date, (ii) the
Termination Date, (iii) 90 days prior to the maturity of any portion of the Term
Loan Debt as may be in effect from time to time) or (iv) such earlier date as
the Obligations may be accelerated in accordance with the terms of this
Agreement (including pursuant to Section 11.2).
“Material Debt” means (a) the Term Loan Debt and (b) any other Indebtedness
(other than the Loans and Letters of Credit), or obligations in respect of one
or more Hedging Agreements, of any one or more of the Parent and its
Subsidiaries in an aggregate principal amount exceeding $5,000,000. For purposes
of determining Material Debt, the “principal amount” of the obligations of the
Parent or any Subsidiary in respect of any Hedging Agreement at any time shall
be the maximum aggregate amount (giving


-18-



--------------------------------------------------------------------------------




effect to any netting agreements) that the Parent or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.
"Maximum Lawful Rate" has the meaning set forth in Section 3.5.
"Maximum Liability" has the meaning set forth in Section 12.9.
"Maximum Revolving Facility Amount" means the amount set forth in Section 1(a)
of Annex I.
"Mexican Inventory Sublimit" means the amount set forth in Section 1(d)(ii) of
Annex I.
"Mexican Security Documents" means all documents, instruments and agreements
governed by the laws of Mexico now or hereafter securing (or giving with the
intent to secure) any of the Obligations, in each case as amended, restated,
supplemented or otherwise modified from time to time.
"Mexico" means the United Mexican States.
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Pension Plan with respect to which a Loan Party
or any ERISA Affiliate is a contributing sponsor, and that has two or more
contributing sponsors at least two of whom are not under common control, as such
a plan is described in Section 4064 of ERISA.
"Net Income" means, for the applicable period, for Borrowers individually or for
the Loan Parties on a consolidated basis, as applicable, the net income (or
loss) of Borrowers individually or of the Loan Parties on a consolidated basis,
as applicable, for such period, excluding any gains or non-cash losses from
dispositions, any extraordinary gains or extraordinary non-cash losses and any
gains or non-cash losses from discontinued operations, in each case of Borrowers
individually or of the Loan Parties on a consolidated basis, as applicable, for
such period.
"NOLV" means the applicable Net Orderly Liquidation Value as determined by the
most current third-party appraisal report, performed by an appraisal firm
retained by the Agent for such appraisal project with respect to the Eligible
Inventory, and in form and substance acceptable to Agent.
"Non-Consenting Lender" has the meaning set forth in Section 15.5(b).
“Non-Investment Grade Accounts Debtors” means any Account Debtor that is not an
Investment Grade Account Debtor.
"Non-Paying Guarantor" has the meaning set forth in Section 12.10.
"Non-U.S. Recipient" has the meaning set forth in Section 13(e)(ii).
“North American Subsidiary” means any Subsidiary of a Loan Party (other than
Horizon International Holdings LLC) organized under the laws of the United
States or Canada.
"Notice of Borrowing" has the meaning set forth in Section 2.3.


-19-



--------------------------------------------------------------------------------




"Obligations" means all present and future Loans, advances, debts, liabilities,
fees, expenses, obligations, guaranties, covenants, duties and indebtedness at
any time owing by any Borrower or any Loan Party to Agent and Lenders, whether
evidenced by this Agreement, any other Loan Document or otherwise, whether
arising from an extension of credit, opening of a Letter of Credit, guaranty,
indemnification or otherwise, whether direct or indirect (including those
acquired by assignment and any participation by any Lender in any Borrower's
indebtedness owing to others), whether absolute or contingent, whether due or to
become due and whether arising before or after the commencement of a proceeding
under the Bankruptcy Code or any similar statute.
"OFAC" means Office of Foreign Assets Control of the U.S. Treasury Department.
"Ordinary Course of Business" means, in respect of any transaction involving any
Person, the ordinary course of business of such Person, as conducted by such
Person as of the Closing Date and any practices that are utilized to improve
past practices or to conform with customary operating procedures for a similar
business, as reasonably determined by such Person.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
"Other Taxes" means all present or future stamp, court or documentary, property,
excise, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment requested by any Borrower).
"Overadvances" has the meaning set forth in Section 2.2(b).
"Parent" has the meaning set forth in the preamble to this Agreement.
"Participant" has the meaning set forth in Section 15.10(a).
“Participant Register” has the meaning set forth in Section 15.10(b).
"Paying Guarantor" has the meaning set forth in Section 12.10.
“PBA” the Pension Benefits Act (Ontario), as amended from time to time, or any
other Canadian federal or provincial or territorial pension benefit standards
legislation pursuant to which any Canadian Pension Plan is required to be
registered.
"PBGC" means the Pension Benefit Guaranty Corporation, as defined in ERISA.
"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in Sections 412, 430, 431, 432 and
436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


-20-



--------------------------------------------------------------------------------




"Pension Plan" means any “employee pension benefit plan” as defined in Section
3(2) of ERISA (including a Multiple Employer Plan but excluding a Multiemployer
Plan) that is maintained or is contributed to by a Loan Party and any ERISA
Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.
“Perfection Certificate” means the Perfection Certificate attached to this
Agreement as of the Closing Date, together with any updates thereto as
contemplated by this Agreement or otherwise permitted by Agent from time to
time.
“Permitted Acquisition” any Acquisition, whether by purchase, merger,
consolidation or otherwise, by a Loan Party of all or substantially all the
assets of, or all of the Equity Interests in, a Person or a division, line of
business or other business unit of a Person so long as (a) such Acquisition
shall not have been preceded by a tender offer that has not been approved or
otherwise recommended by the board of directors of such Person, (b) such assets
are to be used in, or such Person so acquired is engaged in, as the case may be,
a business of the type conducted by the Parent and its Subsidiaries on the date
of execution of this Agreement or in a business reasonably related thereto and
(c) immediately after giving effect thereto, (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, (ii) all transactions
related thereto are consummated in all material respects in accordance with
applicable laws and (iii) the Borrower Representative together with all relevant
financial information for the Person or assets to be acquired.
"Permitted Discretion" means a determination made by Agent in good faith and in
the exercise of reasonable (from the perspective of an asset-based secured
lender) business judgment.
"Permitted Holders" means Corre Opportunities Qualified Master Funds, LP and its
controlled investment affiliates.
"Permitted Indebtedness" means:
(a)    the Obligations;
(b)    the Indebtedness existing on the date hereof described in Schedules 16(a)
and (b) of the Perfection Certificate; in each case along with any Permitted
Refinancing thereof;
(c)    Capitalized Leases and purchase-money Indebtedness secured by Permitted
Liens in an aggregate amount not exceeding $2,000,000 at any time outstanding;
(d)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the Ordinary Course of Business;
(e)    First Lien Term Loan Debt, Second Lien Term Loan Debt and any Permitted
Refinancing Indebtedness in respect of any of the foregoing, in all cases,
subject to the terms of the Intercreditor Agreement;
(f)    any Specified Vendor Receivables Financings in existence on the Closing
Date and set forth on the Perfection Certificate and any Permitted Refinancing
Indebtedness with respect thereto;
(g)    the Subordinated Debt owing by any Loan Party at any time outstanding and
then solely to the extent the Subordinated Debt is subject to, and permitted by,
the Subordinated Debt Subordination Agreement;


-21-



--------------------------------------------------------------------------------




(h)    unsecured Indebtedness of a Borrower to any Subsidiary so long as such
Indebtedness is subordinated to the Obligations on terms and conditions
reasonably satisfactory to the Agent; and
(i)    Guarantees by a Borrower of Indebtedness of a Subsidiary, provided that
such guarantee is permitted by Section 8.3.
"Permitted Investments" means:
(a)    investments outstanding on the Closing Date described in Schedule P-1
hereto;
(b)    cash investments by any Loan Party in any other Loan Party or any
Subsidiary of a Loan Party on account of Equity Interests;
(c)    cash loans or advances made by any Loan Party to any Subsidiary and made
by any Subsidiary to a Loan Party or any other Subsidiary;
(d)    Guaranties constituting Indebtedness permitted by Section 8.4;
(e)    leases of real or personal property in the Ordinary Course of Business
and in accordance with the terms and conditions of this Agreement;
(f)    investments constituting deposits described in Permitted Liens;
(g)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(h)    investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(i)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;
(j)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (g) above and entered into with a
financial institution satisfying the criteria described in clause (i) above;
(k)    securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having the highest credit rating
obtainable from S&P or from Moody’s;
(l)    securities issued by any foreign government or any political subdivision
of any foreign government or any public instrumentality thereof having
maturities of not more than six months


-22-



--------------------------------------------------------------------------------




from the date of acquisition thereof and, at the time of acquisition, having the
highest credit rating obtainable from S&P or from Moody’s;
(m)    investments of the same quality as those identified on Schedule P-1 as
“Qualified Foreign Investments” made in the Ordinary Course of Business;
(n)    cash; and
(o)    investments in funds that invest solely in one or more types of
securities described in clauses (g), (k) and (l) above.
"Permitted Liens" means
(a)    Liens securing Capital Leases and purchase-money security interests, in
each case, on specific items of Equipment securing Permitted Indebtedness
described under clause (c) of the definition of Permitted Indebtedness;
(b)    liens for taxes, fees, assessments, or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings (which proceedings have the effect of preventing the enforcement of
such lien) for which adequate reserves in accordance with GAAP are being
maintained provided the same have no priority over any of Agent's security
interests;
(c)    liens of materialmen, mechanics, carriers, or other similar liens arising
in the Ordinary Course of Business and securing obligations which are not
delinquent or are being contested in good faith by appropriate proceedings
(which proceedings have the effect of preventing the enforcement of such lien)
for which adequate reserves in accordance with GAAP are being maintained;
(d)    liens which constitute banker's liens, rights of set-off, or similar
rights as to deposit accounts or other funds maintained with a bank or other
financial institution (but only to the extent such banker's liens, rights of
set-off or other rights are in respect of customary service charges relative to
such deposit accounts and other funds, and not in respect of any loans or other
extensions of credit by such bank or other financial institution to any Loan
Party);
(e)    cash deposits or pledges of an aggregate amount not to exceed $5,000,000
to secure the payment of worker's compensation, unemployment insurance, or other
social security benefits or obligations, public or statutory obligations, surety
or appeal bonds, bid or performance bonds, or other obligations of a like nature
incurred in the Ordinary Course of Business;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Loan Parties;
(g)    ground leases in respect of real property on which facilities owned or
leased by any Loan Party are located;
(h)    Liens in favor or customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;


-23-



--------------------------------------------------------------------------------




(i)    leases or subleases granted to other Persons and not interfering in any
material respect with the business of the Loan Parties, taken as a whole;
(j)    judgment Liens in respect of judgments that do not constitute an Event of
Default;
(k)    Liens in favor of a landlord on leasehold improvements in leased
premises;
(l)    Liens securing any portion of the Term Loan Debt as permitted by, and
subject to, the Intercreditor Agreement; and
(m)    Liens on any property or asset of the Loan Parties existing on the date
hereof and set forth on Schedule P-2 hereto, provided that (i) such Lien shall
not apply to any other property or asset of the Loan Parties and (ii) such Lien
shall secure only those obligations which it secures on the date hereof and any
Permitted Refinancing Indebtedness thereof.
“Permitted Refinancing Indebtedness” means any Indebtedness of a Loan Party
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund other Indebtedness of the Loan
Party; provided that (a) the principal amount (or accreted value, if applicable)
of such Permitted Refinancing Indebtedness does not exceed the principal amount
(or accreted value, if applicable) of the Indebtedness so extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest thereon and
the amount of any reasonable expenses incurred in connection therewith), (b)
such Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded, and an average life to maturity greater than the
average life to maturity of the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded, (c) if the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded is contractually
subordinated in right of payment to the Obligations, such Permitted Refinancing
Indebtedness is contractually subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded, (d) if the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded is pari passu in right of
payment with the Obligations or any guarantee therefor, such Permitted
Refinancing Indebtedness is pari passu in right of payment with, or subordinated
in right of payment to, the Obligations or such guarantee, and, in any event,
such Permitted Refinancing Indebtedness shall not have a higher priority with
respect to payments or collateral than the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; (e) the terms and
conditions of such Permitted Refinancing Indebtedness shall be no more
materially restrictive, when taken as a whole, than the terms and conditions of
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded (and, to the extent the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded permits the payment of any interest
thereon “in kind”, the Refinancing Indebtedness thereof shall likewise permit
the payment of interest “in kind”), (f) such Permitted Refinancing Indebtedness
is not incurred or guaranteed by any Person who is not an obligor under the
Indebtedness being extended, refinanced, renewed, replaced, defeased or refunded
and is not secured by any property that does not secure the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded and, if secured,
shall not be secured at a higher priority than the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded and (g) such refinancing
Indebtedness, if secured shall be subject to a customary intercreditor agreement
in form and substance reasonably satisfactory to Agent.
“Permitted Tax Distributions” means, with respect to any Person, for any taxable
period after the Closing Date during which time such Person is a pass-through
entity for income tax purposes, any dividend or distribution to any holder of
such Person’s stock or other Equity Interests to permit such holders


-24-



--------------------------------------------------------------------------------




to pay federal income taxes and all relevant state and local income taxes at a
rate equal to the highest marginal applicable tax rate for the applicable tax
year, however denominated imposed as a result of taxable income allocated to
such holder as a partner of such Person under federal, state, and local income
tax laws, taking into account applicable deductions, losses, and credits of such
Person (including, without limitation, deductions pursuant to Section 199A of
the Code) and allocated to such holder in proportion and to the extent of such
holder’s stock or other Equity Interests of such Person.
"Person" means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government or any agency or political division thereof, or any
other entity.
"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan) maintained for employees of any Loan Party or
any such plan to which any Loan Party (or with respect to any plan subject to
Section 412 of the Code or Section 302 or Title IV of ERISA, any ERISA
Affiliate) is required to contribute on behalf of any of its employees.
"Pledged Equity" means the Equity Interests listed on Schedule 9 and 10 of the
Perfection Certificate, together with any other Equity Interests, certificates,
options, or rights or instruments of any nature whatsoever in respect of the
Equity Interests of any Person that may be issued or granted to, or held by, any
Loan Party in replacement or substitution thereof while this Agreement is in
effect, and including, to the extent attributable to, or otherwise related to,
such pledged Equity Interests, all of such Loan Party's (a) interests in the
profits and losses of each Issuer, (b) rights and interests to receive
distributions of each Issuer's assets and properties and (c) rights and
interests, if any, to participate in the management of each Issuer related to
such pledged Equity Interests; provided that Pledged Equity shall not include
any Excluded Property.
"PPSA" means, the Personal Property Security Act (Ontario), as amended from time
to time (or any successor statute) and the regulations thereunder; provided,
however if validity, perfection and effect of perfection and non-perfection and
opposability of Agent’s security interest in and Lien on any Collateral located
in Canada (or any province thereof) are governed by the personal property
security laws of any jurisdiction other than Ontario, PPSA shall mean those
personal property security laws (including the Civil Code) in such other
jurisdiction for the purposes of the provisions hereof relating to such
validity, perfection and effect of perfection and non-perfection and for the
definitions related to such provisions, as from time to time in effect.
“Pro Rata Share" means with respect to all matters relating to any Lender the
percentage obtained by dividing (i) the Commitment of that Lender by (ii) the
aggregate Commitments of all Lenders, in each case as any such percentages may
be adjusted by assignments pursuant to an Assignment and Assumption.
"Protective Advances" has the meaning set forth in Section 2.2(a).
“Qualified Parent Preferred Stock” any preferred Equity Interests of Parent (i)
that does not provide for any cash dividend payments or other cash distributions
in respect thereof prior to the Maturity Date in effect as of the date of
issuance of such Equity Interests and (ii) that by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable or
exercisable) or upon the happening of any event does not (x) mature or become
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (y)
become convertible or exchangeable at the option of the holder thereof for
Indebtedness or preferred stock that is not Qualified Parent Preferred Stock or
(z) become redeemable at the option of the holder thereof (other than as a
result of a change of control event), in whole or in part, in each case on or


-25-



--------------------------------------------------------------------------------




prior to the date that is 365 days after the Maturity Date in effect at the time
of the issuance thereof; provided that the terms of such preferred stock or
preferred equity interests shall provided that upon a default thereof, the
remedies of the holders thereof shall be limited to the right to additional
representation on the board of directors of Parent. Qualified Parent Preferred
Stock shall include the preferred Equity Interests of Parent issued to the
Second Lien Term Loan Lenders pursuant to the Second Lien Term Loan Agreement
and the other Second Lien Term Loan Documents.
"Recipient" means any Agent, any Lender, any Participant, or any other recipient
of any payment to be made by or on account of any Obligation of any Loan Party
under this Agreement or any other Loan Document, as applicable.
"Register" has the meaning set forth in Section 15.9(c).
"Released Parties" has the meaning set forth in Section 10.1.
“Relevant Percentage” has the meaning set forth in Section 12.10.
"Replacement Lender" has the meaning set forth in Section 3(c).
“Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by a. Borrower to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any ABL Priority Collateral or could assert a Lien on any ABL Priority
Collateral; and (b) a reserve at least equal to two months’ rent and other
charges that could be payable to any such Person, unless it has executed a Lien
Waiver.
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
“Required Conditions” means, on any applicable date of determination with
respect to any proposed transaction(s) as to which satisfaction of such Required
Conditions is a requirement under this Agreement: (i) no Event of Default shall
exist or shall have occurred and be continuing on such date, or would occur
after giving effect to or as a result of such proposed transaction(s), and (ii)
each of the following shall be satisfied: (A) Borrowers’ Excess Availability for
the 30 days preceding such transaction or payment and on the proposed date of
such proposed transaction or payment shall be greater than ten percent (10%) of
the Maximum Revolving Facility Amount as in effect on the proposed date of such
proposed transactions, and (B) the Fixed Charge Coverage Ratio of the Borrowers
(as evidenced by a pro forma Compliance Certificate delivered to Agent) is
greater than or equal to 1.10 to 1.00 for the trailing twelve month fiscal
measurement period ended as of the last day of the most recently completed
fiscal quarter for which financial statements have been delivered to Agent as
required by Section 7.15(b)(ii) both (x) on an actual basis and (y) on a
pro-forma basis for the same fiscal measurement period after giving effect to
such proposed transactions(s) (including payment of any applicable fees
(including fees payable hereunder), costs, and expenses) and to the funding of
any Revolving Loans to be requested to fund any part of such proposed
transaction(s) (including any such fees, costs, and expenses).
"Required Lenders" means at any time Lenders (other than Defaulting Lenders)
then holding at least fifty-one (51%) percent of the sum of the aggregate Loan
Commitment then in effect; provided, that if there are two or more Lenders, then
Required Lenders shall include at least two Lenders (Lenders that are Affiliates
or Approved Funds of one another being considered as one Lender for purposes of
this proviso).
"Reserves" has the meaning set forth in Section 2.1(b).


-26-



--------------------------------------------------------------------------------




"Restricted Accounts" means Deposit Accounts (a) established and used (and at
all times will be used) solely for the purpose of paying current payroll
obligations of Loan Parties (and which do not (and will not at any time) contain
any deposits other than those necessary to fund current payroll), in each case
in the Ordinary Course of Business, or (b) maintained (and at all times will be
maintained) solely in connection with an employee benefit plan, but solely to
the extent that all funds on deposit therein are solely held for the benefit of,
and owned by, employees (and will continue to be so held and owned) pursuant to
such plan.
"Restricted Payment" means any payment, dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
Parent, any Loan Party or any Subsidiary, or any payment, dividend or other
distribution (whether in cash, securities or other property), including any
partial or full cash settlement of Convertible Notes, any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in any of
Parent, any Loan Party or any Subsidiary or any option, warrant or other right
to acquire any such Equity Interests in any of Company, any Loan Party or any
Subsidiary.
"Revolving Loan Commitment" means (a) as to any Lender, the aggregate commitment
of such Lender to make Revolving Loans as set forth in the Commitment Schedule
or in the most recent Assignment and Assumption to which it is a party (as
adjusted to reflect any assignments as permitted hereunder) and (b) as to all
Lenders, the aggregate commitment of all Lenders to make Revolving Loans, which
aggregate commitment shall be in an amount equal to the Maximum Revolving
Facility Amount.
"Revolving Loans" has the meaning set forth in Section 2.1(a).
"Sanctioned Country" means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, without limitation,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
"Sanctioned Person" means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the Government of Canada, the United Nations Security Council, the
European Union or any European Union member state, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).
"Sanctions" means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the Government
of Canada, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.
"Scheduled Maturity Date" means the date set forth in Section 6 of Annex I.
“Second Lien Term Loan Agent” means Cortland Capital Market Services LLC, in its
capacity as agent for the lenders under the Second Lien Term Loan Agreement, and
its successors and assigns including under any replacement or refinancing with
respect thereto.
“Second Lien Term Loan Agreement” means that certain Second Lien Term Loan
Credit Agreement, dated as of March 15, 2019, among Second Lien Term Loan Agent,
the Second Lien Term Loan Lenders, the Parent, and the other parties thereto, as
such document or the credit facility thereunder may be


-27-



--------------------------------------------------------------------------------




amended, restated, supplemented, replaced, refinanced or otherwise modified from
time to time in accordance with the requirements therein and in this Agreement
and of the Intercreditor Agreement.
“Second Lien Term Loan Debt” means the Indebtedness and “Obligations” (as
defined under the Second Lien Term Loan Agreement) evidenced by the Second Lien
Term Loan Documents.
“Second Lien Term Loan Documents” means, collectively, (a) the Second Lien Term
Loan Agreement and (b) all other agreements, instruments, documents and
certificates executed and delivered to, or in favor of, the Second Lien Term
Loan Agent or the Second Lien Term Loan Lenders in connection therewith.
“Second Lien Term Loan Lenders” means the lenders party to the Second Lien Term
Loan Agreement.
“Second Lien Term Loan Security Documents” means, collectively, the Guarantee
and Collateral Agreement (as defined in the Second Lien Term Loan Agreement),
the Mortgages (as defined in the Second Lien Term Loan Agreement) and all other
security documents delivered to the Second Lien Term Loan Agent granting a Lien
on any property of any Person to secure the obligations and liabilities of any
Loan Party under the Second Lien Term Loan Agreement or the Guarantee and
Collateral Agreement (as defined in the Second Lien Term Loan Agreement), as
such documents may be amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time in accordance with the requirements therein
and in this Agreement and the Intercreditor Agreement.
"Securities Act" means the Securities of Act of 1933, as amended.
"Settlement" has the meaning set forth in Section 2.4(c).
"Settlement Date" has the meaning set forth in Section 2.4(c).
“Specified Account Debtors” means Advance Auto Parts, Affinia, AutoZone, Inc.,
AutoZone (MX), Carquest, Lowes Companies, Ozark Purchasing LLC, Pep Boys and
Wal-Mart (and each of their respective Affiliates).
“Specified Vendor Receivables Financing” the sale by the Parent and certain
Subsidiaries of accounts receivable to one or more financial institutions
pursuant to third-party financing agreements in transactions constituting “true
sales” pursuant to agreements listed in the Perfection Certificate on the
Closing Date.
"Stated Rate" has the meaning set forth in Section 3.5.
"Subordinated Debt" means Indebtedness incurred by a Loan Party that is
expressly subordinate and junior in right of payment to the payment in full of
all Obligations, and is on terms (including maturity, interest, fees, repayment,
covenants and subordination) satisfactory to Agent.
"Subordinated Debt Documents" means any notes, loan agreements or other
documents governing Subordinated Debt.
"Subordinated Debt Subordination Agreement" means any subordination agreement
entered into by a holder of Subordinated Debt in favor of Agent and Lenders.


-28-



--------------------------------------------------------------------------------




"Subsidiary" means any corporation or other entity of which a Person owns,
directly or indirectly, through one or more intermediaries, more than 50% of the
capital stock or other Equity Interest at the time of determination. Unless the
context indicates otherwise, references to a Subsidiary shall be deemed to refer
to a Subsidiary of Borrower.
"Swingline Lender" means Encina Business Credit SPV, LLC, in its capacity as
lender of Swingline Loans hereunder.
"Swingline Loans" has the meaning set forth in Section 2.4(a).
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Termination Date" means the date on which all of the Obligations have been paid
in full in cash and all of Agent and Lenders' lending commitments under this
Agreement and under each of the other Loan Documents have been terminated.
“Term Loan Agents” means the First Lien Term Loan Agent and the Second Lien Term
Loan Agent.
“Term Loan Agreements” means the First Lien Term Loan Agreement and the Second
Lien Term Loan Agreement.
“Term Loan Debt” means First Lien Term Loan Debt and Second Lien Term Loan Debt.
“Term Loan Documents” means First Lien Term Loan Documents and Second Lien Term
Loan Documents.
“Term Loan Lenders” means First Lien Term Loan Lenders and Second Lien Term Loan
Lenders.
“Term Loan Security Documents” means First Lien Term Loan Security Documents and
Second Lien Term Loan Security Documents.
“Term Priority Collateral” means the “Term Priority Collateral”, as defined in
the Intercreditor Agreement.
"UCC" means, at any given time, the Uniform Commercial Code as adopted and in
effect at such time in the State of New York or other applicable jurisdiction.
1.2    Accounting Terms and Determinations.
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including determinations
made pursuant to the exhibits hereto) shall be made, and all financial
statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP consistently applied. If at any time
any change in GAAP would affect the computation of any financial ratio or
financial requirement set forth in any Loan Document, and either Borrower
Representative or Agent shall so request, Required Lenders and Borrower
Representative shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of


-29-



--------------------------------------------------------------------------------




such change in GAAP; provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) Borrower Representative shall provide to Agent and
Lenders financial statements and other documents required under this Agreement
and the other Loan Documents which include a reconciliation between calculations
of such ratio or requirement made before and after giving effect to such change
in GAAP. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (Codification of Accounting Standards 825-10) to value any Indebtedness or
other liabilities of any Loan Party at "fair value", as defined therein.
Notwithstanding anything to the contrary contained in the paragraph above or the
definitions of Capital Expenditures or Capitalized Leases, only those leases
(assuming for purposes hereof that such leases were in existence on January 1,
2015) that would have constituted Capitalized Leases or financing leases in
conformity with GAAP on January 1, 2015, shall be considered Capitalized Leases
or financing leases hereunder, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith (other than the financial statements delivered pursuant
to this Agreement; provided that all such financial statements delivered to
Agent and Lenders in accordance with the terms of this Agreement shall contain a
schedule showing the adjustments necessary to reconcile such financial
statements with GAAP as in effect on January 1, 2015, with respect to such
leases).
1.3    Other Definitional Provisions and References.
References in this Agreement to "Articles", "Sections", "Annexes", "Exhibits" or
"Schedules" shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided. Any term defined
herein may be used in the singular or plural. "Include", "includes" and
"including" shall be deemed to be followed by "without limitation". "Or" shall
be construed to mean "and/or". Except as otherwise specified or limited herein,
references to any Person include the successors and assigns of such Person.
References "from" or "through" any date mean, unless otherwise specified, "from
and including" or "through and including", respectively. No provision of any
Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Unless otherwise
specified herein, the settlement of all payments and fundings hereunder between
or among the parties hereto shall be made in lawful money of the United States
and in immediately available funds. Time is of the essence for each performance
obligation of the Loan Parties under this Agreement and each Loan Document. All
amounts used for purposes of financial calculations required to be made herein
shall be without duplication. References to any statute or act shall include all
related current regulations and all amendments and any successor statutes, acts
and regulations. References to any agreement, instrument or document (a) shall
include all schedules, exhibits, annexes and other attachments thereto and (b)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, restated, supplemented or
otherwise modified (subject to any restrictions on such amendments,
restatements, supplements or modifications set forth herein or in any other Loan
Document). The words "asset" and "property" shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. Unless
otherwise specified herein Dollar ($) baskets set forth in the representations
and warranty, covenants and event of default provisions of this Agreement (and
other similar baskets) are calculated as of each date of measurement by the
Dollar Equivalent Amount thereof as of such date of measurement. Reference to a
Loan Party’s "knowledge" or similar concept means actual knowledge of a senior
officer, or knowledge that a senior officer would have obtained if he or she had
engaged in good faith and diligent performance


-30-



--------------------------------------------------------------------------------




of his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter.
1.4    Interpretation (Québec). For purposes of any Collateral located in the
Province of Québec or charged by any Deed of Movable Hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall be deemed to include “movable property”, (b) “real
property” shall be deemed to include “immovable property”, (c) “tangible
property” shall be deemed to include “corporeal property”, (d) “intangible
property” shall be deemed to include “incorporeal property”, (e) “security
interest”, “mortgage” and “lien” shall be deemed to include a “hypothec”, “prior
claim” and a “resolutory clause”, (f) all references to filing, registering or
recording under the UCC or the PPSA shall be deemed to include publication under
the Civil Code, (g) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to an “opposable” or “set up” Liens as against
third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall be deemed to include a “right of compensation”, (i) “goods”
shall be deemed to include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, (j) an “agent”
shall be deemed to include a “mandatary”, (k) “construction liens” shall be
deemed to include “legal hypothecs”, (l) “joint and several” shall be deemed to
include “solidary”, (m) “gross negligence or willful misconduct” shall be deemed
to be “intentional or gross fault”, (n) “beneficial ownership” shall be deemed
to include “ownership on behalf of another as mandatary”, (o) “servitude” shall
be deemed to include “easement”, (p) “priority” shall be deemed to include
“prior claim”, (q) “survey” shall be deemed to include “certificate of location
and plan”, (r) “fee simple title” shall be deemed to include “absolute
ownership”, and (s) “forclosure” shall be deemed to include the “exercise of a
hypothecary right”. The parties hereto confirm that it is their wish that this
Agreement and any other document executed in connection with the transactions
contemplated herein be drawn up in the English language only (except if another
language is required under any applicable law) and that all other documents
contemplated thereunder or relating thereto, including notices, may also be
drawn up in the English language only. Les parties aux présentes confirment que
c’est leur volonté que cette convention et les autres documents de crédit soient
rédigés en langue anglaise seulement et que tous les documents, y compris tous
avis, envisagés par cette convention et les autres documents peuvent être
rédigés en la langue anglaise seulement (sauf si une autre langue est requise en
vertu d’une loi applicable).
2.
LOANS.

2.1    Amount of Loans.
(a)    Revolving Loans. Subject to the terms and conditions of this Agreement,
each Lender with a Revolving Loan Commitment will severally (and not jointly),
from time to time prior to the Maturity Date, at Borrower Representative's
request, (i) make revolving loans to Borrowers ("Revolving Loans") and (ii) make
letters of credit ("Letters of Credit") available to Borrowers in U.S. Dollars;
provided, that after giving effect to each such Revolving Loan and Letter of
Credit, the sum of the outstanding balance of all Revolving Loans (plus fees and
expenses which are due and payable by Borrowers under this Agreement which have
not been paid or charged to the Loan Account) and the Letter of Credit Balance
will not exceed the lesser of (x) the Maximum Revolving Facility Amount minus
the amount of Reserves established against the Maximum Revolving Facility Amount
and (y) the Borrowing Base. All Revolving Loans shall be made in and repayable
in Dollar. No Lender shall hold or fund any Loan or Letter of Credit hereunder
with “plan assets” as such term is defined by Section 3(42) of ERISA.


-31-



--------------------------------------------------------------------------------




(b)    Reserves. Agent may, from time to time establish and revise reserves
against the Borrowing Base and the Maximum Revolving Facility Amount in such
amounts and of such types as Agent deems appropriate in its Permitted Discretion
("Reserves") to reflect (i) Rent and Charges Reserves, (ii) events, conditions,
contingencies or risks which affect (A) the Collateral or its value, or the
enforceability, perfection or priority of the security interests and other
rights of Agent in the Collateral or (B) the assets or business of any Borrower
or any other Loan Party (including the Dilution Reserve), (iii) Agent's good
faith concern that any Collateral report or financial information furnished by
or on behalf of any Borrower or any other Loan Party to Agent is or may have
been incomplete, inaccurate or misleading in any material respect, (iv) any fact
or circumstance which Agent determines in its Permitted Discretion constitutes,
or could constitute, an Event of Default, (v) past due Taxes which could result
in a Lien attaching to any of the Collateral, (vi) as to ABL Priority Collateral
subject to the laws of Canada, for amounts due and not paid for wages or
vacation pay (including amounts protected by the Wage Earner Protection Program
Act (Canada)), amounts due and not paid under any legislation relating to
workers’ compensation or to employment insurance, all amounts deducted or
withheld and not paid and remitted when due under the Income Tax Act (Canada),
amounts currently or past due and not paid for realty, municipal or similar
Taxes, all amounts currently or past due and not contributed, remitted or paid
to any Canadian Pension Plan or under the Canada Pension Plan or the PBA, and
any amounts representing any unfunded liability, solvency deficiency or wind up
or (vii) any other events or circumstances which Agent determines in good faith
(in consultation with the Borrower) make the establishment or revision of a
Reserve prudent. Reserves shall not be established as and to the extent already
addressed by “eligibility” or already accounted for in the determination of NOLV
or other value. In no event shall the establishment of a Reserve in respect of a
particular actual or contingent liability obligate Agent to make advances to pay
such liability or otherwise obligate Agent with respect thereto; provided the
imposition of any such reserves or change in a reserve after the Closing Date
shall not be effective until one (1) Business Day after notice thereof (which
shall be in writing) to the Borrower Representative unless (i) an Event of
Default has occurred, Agent has provided notice thereof, and such Event of
Default is continuing, (ii) the reserve or change in reserve is the result of a
Lien (other than a Permitted Lien), senior in priority to Agent’s Lien, attached
to any ABL Priority Collateral included in the Borrowing Base and/or (iii) the
changes to any such reserve results solely from mathematical calculations of the
amount of such reserve in accordance with the methodology of calculation
previously utilized (in the case of each of which such reserve or change in
reserve shall be effective immediately); provided, further that during any such
one (1) Business Day notice period, Lenders shall have no obligations to fund
any Loan or cause to be issued any Letter of Credit to the extent that, after
giving pro forma effect to the making of such Loan or issuance of such Letter of
Credit and to the establishment of any such new reserve or change in such
reserve, the Loan Limits would be exceeded. Notwithstanding the foregoing, the
Agent agrees it shall not be permitted to implement any Reserve with respect to
a Mexican “social reserve”.
(c)    Uncommitted Accordion.
(i)    (i)    Provided no Default or Event of Default then exists, at any time
during the period from and after the Closing Date through the second anniversary
of the Closing Date, the Borrower Representative may request from time to time
(but subject to the conditions set forth in clause (c)(v) below) that the
Maximum Revolving Facility Amount be increased by an amount in the aggregate for
all such increases of the Maximum Revolving Facility Amount not to exceed the
Available Increase Amount (each such increase, an “Increase”); provided, that
(i) any such request for an Increase shall be in a minimum amount of $5,000,000,
(ii) Borrowers may make a maximum of five (5) such requests and (iii) after
giving effect thereto, the sum of the total of the Increases does not exceed
$25,000,000. At the time of sending such notice, the Borrower Representative (in
consultation with the Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten (10)
Business Days from the date of delivery of such notice to the Lenders).


-32-



--------------------------------------------------------------------------------




(ii)    The Agent shall notify the Borrower Representative and each Lender of
the Lenders’ responses to each request made hereunder.
(iii)    Each Lender shall notify the Agent within such time period whether or
not it agrees to increase its Revolving Loan Commitment and, if so, whether by
an amount equal to, greater than, or less than its Pro Rata Share of such
requested increase.  Any Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Loan Commitment, and no Lender
shall be required to so increase its Revolving Loan Commitment hereunder.
(iv)    If the Maximum Revolving Facility is increased in accordance with this
Section, the Agent, in consultation with the Borrower Representative, shall
determine the effective date and the final allocation of such increase.  The
Agent shall promptly notify the Borrower Representative and the Lenders of the
final allocation of such increase and the date of such increase; on such date,
the (i) the Maximum Revolving Commitment under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Commitment
Increases, and (ii) Annex III shall be deemed modified, without further action,
to reflect the revised Revolving Loan Commitment and Pro Rata Share of the
Lenders.
(v)    Each of the following shall be conditions precedent to any Increase of
the Maximum Revolving Facility Amount:
(A)    each of the conditions precedent set forth in Section 4.2 is satisfied;
(B)    Borrowers shall have paid Agent an additional closing fee specified in
the Fee Letter; and
(C)    Borrower Representative shall deliver to Agent (i) a certificate of each
Loan Party signed by an authorized officer of such Loan Party (A) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such Increase, and (B) in the case of each Borrower, certifying that, before and
after giving effect to such Increase, (1) the representations and warranties
contained in Section 7 and the other Loan Documents are true and correct, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
(2) no Default or Event of Default exists and (3) Borrowers are in compliance
(on a pro forma basis) with the covenants contained in Section 9 and (ii) legal
opinions and documents consistent with those delivered on the Closing Date, to
the extent requested by Agent.
(d)    Divisions.  For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.
2.2    Protective Advances; Overadvances.
(a)    Notwithstanding any contrary provision of this Agreement or any other
Loan Document, at any time (i) after the occurrence and during the continuance
of a Default or Event of Default or (ii) that any of the other applicable
conditions precedent set forth in Section 4 or otherwise are not satisfied,
Agent is authorized by each Borrower and each Lender, from time to time, in
Agent's sole discretion, to make such Revolving Loans to, or for the benefit of,
any Borrower, as Agent in its sole discretion deems


-33-



--------------------------------------------------------------------------------




necessary or desirable (1) to maintain, preserve or protect the Collateral, or
any portion thereof, or (2) to enhance the likelihood of repayment of the
Obligations (the Revolving Loans described in this Section 2.2 shall be referred
to as "Protective Advances"). Notwithstanding any contrary provision of this
Agreement or any other Loan Document, Agent may disburse the proceeds of any
Protective Advance to any Borrower or to such other Person(s) as Agent
determines in its sole discretion. All Protective Advances shall be payable
immediately upon demand. Notwithstanding the foregoing, (i) the aggregate amount
of all Protective Advances outstanding at any time shall not exceed an amount
equal to ten percent (10%) of the Maximum Revolving Facility Amount (without
giving effect to any Reserves established against the Maximum Revolving Facility
Amount) and (ii) after giving effect to any such Protective Advances, the
outstanding balance of all Revolving Loans will not exceed the Maximum Revolving
Facility Amount.
(b)    Notwithstanding any contrary provision of this this Agreement, at the
request of Borrower Representative, Agent may in its sole discretion (but with
absolutely no obligation), make Revolving Loans to any Borrower, on behalf of
the Lenders with a Revolving Loan Commitment, in amounts that exceed Excess
Availability (any such excess Revolving Loans are herein referred to herein,
collectively, as "Overadvances"); provided, that, no Overadvance shall result in
a Default due to any Borrower's failure to comply with Section 2.1(a) for so
long as such Overadvance remains outstanding in accordance with the terms of
this paragraph, but solely with respect to the amount of such Overadvance.
Overadvances may be made even if the conditions precedent set forth in Section
4.2 have not been satisfied. The authority of Agent to make Overadvances is
limited to an aggregate amount not to exceed an amount equal to ten percent
(10%) of the Maximum Revolving Facility Amount (without giving effect to any
Reserves established against the Maximum Revolving Facility Amount) at any time.
No Overadvance may remain outstanding for more than thirty (30) days and no
Overadvance shall cause any Lender's outstanding balance of Revolving Loans to
exceed its Revolving Loan Commitment. Required Lenders may, at any time, revoke
Agent's authorization to make Overadvances, provided that any such revocation
must be in writing and shall become effective prospectively upon Agent's receipt
thereof.
(c)    Upon the making of any Protective Advance or Overadvance (whether before
or after the occurrence of a Default or Event of Default), each Lender with a
Revolving Loan Commitment shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from Agent, without
recourse or warranty, an undivided interest and participation in such Protective
Advance or Overadvance, as applicable, in proportion to its Pro Rata Share of
the Revolving Loan Commitment. Agent may, at any time, require the applicable
Lenders to fund their participations. From and after the date, if any, on which
any Lender is required to fund its participation in any Protective Advance or
Overadvance, as applicable, purchased hereunder, Agent shall promptly distribute
to such Lender, such Lender's Pro Rata Share of all payments of principal and
interest and all proceeds of Collateral received by such Agent in respect of
such Loan. Each Lender acknowledges and agrees that (i) Agent may elect to fund
a Protective Advance or Overadvance through one or more of its Affiliates
(including, without limitation, Encina Business Credit SPV, LLC) on behalf of
Agent for administrative convenience and (ii) any such funding shall constitute
a Protective Advance or Overadvance, as applicable, as if made by Agent subject
to the terms and conditions of this Agreement.
2.3    Notice of Borrowing; Manner of Revolving Loan Borrowing.
(a)    Borrower Representative shall request each Revolving Loan by submitting
such request by ABLSoft (or, if requested by Agent, by delivering, in writing or
by an Approved Electronic Communication, a Notice of Borrowing substantially in
the form of Exhibit A hereto) (each such request a "Notice of Borrowing").
Subject to the terms and conditions of this Agreement, Agent shall, except as
provided in Section 2.2, deliver the amount of the Revolving Loan requested in
the Notice of Borrowing for


-34-



--------------------------------------------------------------------------------




credit to any account of Borrower as Borrower Representative may specify at a
bank acceptable to Agent (provided, that such account must be one identified on
Schedule 5(a) of the Perfection Certificate and approved by Agent as an account
to be used for funding of Loan proceeds) (any such account, a "Funding Account")
by wire transfer of immediately available funds (i) on the same day if the
Notice of Borrowing is received by Agent on or before 10:00 a.m. Central Time on
a Business Day or (ii) on the immediately following Business Day if the Notice
of Borrowing is received by Agent after 10:00 a.m. Central Time on a Business
Day or on a day that is not a Business Day. Agent shall charge to the Revolving
Loan Agent's usual and customary fees for the wire transfer of each Loan.
(b)    Promptly following receipt of a Notice of Borrowing in accordance with
this Section, Agent shall advise each Lender of the details thereof and of the
amount of such Lender's Revolving Loan to be made as part of the requested
borrowing. Each Lender shall make each Revolving Loan to be made by such Lender
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 p.m., Central Time, to the account of Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender's Pro Rata Share. Unless Agent shall have received notice from a
Lender prior to the proposed date of any borrowing that such Lender will not
make available to Agent such Lender's share of such borrowing, Agent may assume
that such Lender has made (or will make) such share available on such date in
accordance with this Section and may, in reliance upon such assumption, make
available to Borrowers a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable borrowing available to Agent, then
the applicable Lender and Borrowers severally agree to pay to Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrowers to but excluding
the date of payment to Agent, at the interest rate applicable to such Revolving
Loans. If such Lender pays such amount to Agent, then such amount shall
constitute such Lender's Revolving Loan included in such borrowing.
2.4    Swingline Loans.
(a)    Agent, Swingline Lender and the Lenders agree that in order to facilitate
the administration of this Agreement and the other Loan Documents, promptly
after Borrower Representative requests a Revolving Loan, the Swingline Lender
may elect to have the terms of this Section 2.4 apply to such borrowing request
by advancing, on behalf of the Lenders with a Revolving Loan Commitment and in
the amount requested, same day funds to Borrowers (each such Loan made solely by
the Swingline Lender pursuant to this Section 2.4 is referred to in this
Agreement as a "Swingline Loan"), with settlement among them as to the Swingline
Loans to take place on a periodic basis as set forth in Section 2.4(c). Each
Borrower hereby authorizes the Swingline Lender to, and Swingline Lender shall,
subject to the terms and conditions set forth herein (but without any further
written notice required), deliver the amount of the Swingline Loan requested to
the applicable Funding Account (i) on the same day if the Notice of Borrowing is
received by Agent on or before 10:00 a.m. Central Time on a Business Day or
(ii) on the immediately following Business Day if the Notice of Borrowing is
received by Agent after 10:00 a.m. Central Time on a Business Day or on a day
that is not a Business Day. The aggregate amount of Swingline Loans outstanding
at any time shall not exceed $5,000,000. Swingline Lender shall not make any
Swingline Loan if the requested Swingline Loan exceeds Excess Availability
(before giving effect to such Swingline Loan).
(b)    Upon the making of a Swingline Loan (whether before or after the
occurrence of a Default and regardless of whether a Settlement has been
requested with respect to such Swingline Loan), each Lender with a Revolving
Loan Commitment shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the Swingline Lender,
without recourse or warranty, an undivided interest and participation in such
Swingline Loan in proportion to its Pro Rata Share of the Revolving Loan
Commitment. The Swingline Lender may, at any time, require the applicable
Lenders to


-35-



--------------------------------------------------------------------------------




fund their participations. From and after the date, if any, on which any Lender
is required to fund its participation in any Swingline Loan purchased hereunder,
Agent shall promptly distribute to such Lender, such Lender's Pro Rata Share of
all payments of principal and interest and all proceeds of Collateral received
by such Agent in respect of such Loan.
(c)    Agent, on behalf of Swingline Lender, shall request settlement (a
"Settlement") with respect to Swingline Loans with the Lenders holding a
Revolving Loan Commitment on at least a weekly basis or on any date that Agent
elects, by notifying the applicable Lenders of such requested Settlement by
facsimile, telephone, or e-mail no later than 12:00 p.m. Central Time on the
date of such requested Settlement (the "Settlement Date"). Each applicable
Lender (other than the Swingline Lender) shall transfer the amount of such
Lender's Pro Rata Share of the outstanding principal amount of the Swingline
Loan with respect to which Settlement is requested to Agent, to such account of
Agent as Agent may designate, not later than 2:00 p.m., Central Time, on such
Settlement Date. Settlements may occur during the existence of a Default and
whether or not the applicable conditions precedent set forth in Section 4.2 have
then been satisfied. Such amounts transferred to Agent shall be applied against
the amounts of the Swingline Lender's Swingline Loans and, together with such
Swingline Lender's Pro Rata Share of such Swingline Loan, shall constitute
Revolving Loans of such Lenders, respectively. If any such amount is not
transferred to Agent by any applicable Lender on such Settlement Date, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon.
2.5    Repayments.
(a)    Revolving Loans/Letters of Credit. If at any time for any reason
whatsoever (including as a result of currency fluctuations) (i) the sum of the
outstanding balance of all Revolving Loans and the Letter of Credit Balance
exceeds the lesser of (x) the Maximum Revolving Facility Amount minus Reserves
established against the Maximum Revolving Facility Amount and (y) the Borrowing
Base or (ii) any of the Loan Limits for Revolving Loans or Letters of Credit are
exceeded, then, in each case, Borrowers will immediately pay to Agent such
amounts as shall cause Borrowers to eliminate such excess (or, with respect to
the Letter of Credit Balance, provide cash collateral to Agent in the manner set
forth in clause (b) below).
(b)    Maturity Date Payments/Cash Collateral. All remaining outstanding
monetary Obligations (including, all accrued and unpaid fees described in
Section 3.2) shall be payable in full on the Maturity Date. Without limiting the
generality of the foregoing, if, on the Maturity Date, there are any outstanding
Letters of Credit, then on such date Borrower shall provide to Agent cash
collateral in an amount equal to 105% of the Letter of Credit Balance to secure
all of the Obligations (including estimated fees) relating to such Letters of
Credit, pursuant to a cash collateral agreement in form and substance
satisfactory to Agent.
2.6    Prepayments / Voluntary Termination / Application of Prepayments.
(a)    Reserved.
(b)    Reserved.
(c)    Reserved.
(d)    Voluntary Termination of Loan Facilities. Subject to the payment in full
of any applicable Early Termination Fee, the Borrowers may, upon notice from the
Borrower Representative to the Agent, terminate the Commitments or from time to
time permanently reduce the Commitments; provided that (i) any such notice shall
be received by the Agent not later than 11:00 a.m. five (5) Business Days prior


-36-



--------------------------------------------------------------------------------




to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $500,000 or any whole multiple of $100,000 in
excess thereof, (iii) the Borrowers shall not terminate or reduce the aggregate
Revolving Loan Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, Excess Availability would be negative). If, on the date
of a voluntary termination pursuant to this Section 2.6(d), there are any
outstanding Letters of Credit, then on such date, and as a condition precedent
to such termination, Borrower shall provide to Agent cash collateral in an
amount equal to 105% of the Letter of Credit Balance to secure all of the
Obligations (including estimated attorneys' fees and other expenses) relating to
said Letters of Credit or such greater percentage or amount as Agent reasonably
deems appropriate, pursuant to a cash collateral agreement in form and substance
satisfactory to Lender. From and after such date of termination, Agent and
Lender shall have no obligation whatsoever to extend any additional Loans or
make available any Letters of Credit, and all lending commitments hereunder
shall be terminated.
(e)    Reserved.
2.7    Obligations Unconditional.
(a)    The payment and performance of all Obligations shall constitute the
absolute and unconditional obligations of each Loan Party, and shall be
independent of any defense or right of set-off, recoupment or counterclaim that
any Loan Party or any other Person might otherwise have against Agent, any
Lender or any other Person. All payments required by this Agreement or the other
Loan Documents shall be made in Dollars (unless payment in a different currency
is expressly provided otherwise in the applicable Loan Document) and paid free
of any deductions or withholdings for any taxes or other amounts and without
abatement, diminution or set-off. If any Loan Party is required by applicable
law to make such a deduction or withholding from a payment under this Agreement
or under any other Loan Document, such Loan Party shall pay to Agent such
additional amount as shall be necessary to ensure that, after the making of such
deduction or withholding, Agent receives (free from any liability in respect of
any such deduction or withholding) a net sum equal to the sum which it would
have received and so retained had no such deduction or withholding been made or
required to be made. Each Loan Party shall (a) pay the full amount of any
deduction or withholding that it is required to make by law, to the relevant
authority within the payment period set by applicable law and (b) promptly after
any such payment, deliver to Agent an original (or certified copy) official
receipt issued by the relevant authority in respect of the amount withheld or
deducted or, if the relevant authority does not issue such official receipts,
such other evidence of payment of the amount withheld or deducted as is
reasonably acceptable to Agent.
(b)    If, at any time and from time to time after the Closing Date (or at any
time before or after the Closing Date with respect to the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith), (a) any
change in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (b) any new law, regulation, treaty or
directive enacted or application thereof or (c) compliance by Agent with any
request or directive (whether or not having the force of law) from any
Governmental Authority, central bank or comparable agency (i) subjects Agent or
any Lender to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described
in clauses (b) through (e) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto or (ii) imposes, modifies or deems applicable
any reserve (including any reserve imposed by the FRB, but excluding any reserve
included in the determination of the LIBOR Rate), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by Agent or any Lender or imposes on Agent or any Lender any other
condition affecting its LIBOR Loans or its obligation to make LIBOR Loans, the
result of which is to increase the cost to (or


-37-



--------------------------------------------------------------------------------




to impose a cost on) Agent or any Lender of making or maintaining any LIBOR Loan
or (iii) imposes on Agent or any Lender any other condition or increased cost
(other than Taxes) in connection with the transactions contemplated thereby or
participations therein, and the result of any of the foregoing is to increase
the cost to Agent or any Lender of making or continuing any Loan or Letter of
Credit or to reduce any amount receivable hereunder or under any other Loan
Documents, then, in each such case, Borrowers shall promptly pay to Agent or
such Lender, when notified to do so by Agent or such Lender, any additional
amounts necessary to compensate Agent or such Lender for such additional cost or
reduced amount as determined by Agent or such Lender. Each such notice of
additional amounts payable pursuant to this Section 2.7(b) submitted by Agent or
any Lender, as applicable, to Borrower Representative shall, absent manifest
error, be final, conclusive and binding for all purposes.
(c)    This Section 2.7 shall remain operative even after the Termination Date
and shall survive the payment in full of all of the Loans.
2.8    Reversal of Payments. To the extent that any payment or payments made to
or received by Agent or any Lender pursuant to this Agreement or any other Loan
Document are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to any trustee, receiver or
other Person under any state, federal or other bankruptcy or other such
applicable law, then, to the extent thereof, such amounts (and all Liens, rights
and remedies relating thereto) shall be revived as Obligations (secured by all
such Liens) and continue in full force and effect under this Agreement and under
the other Loan Documents as if such payment or payments had not been received by
Agent or such Lender. This Section 2.8 shall remain operative even after the
Termination Date and shall survive the payment in full of all of the Loans.
2.9    Notes. The Loans and Commitments shall, at the request of any Lender, be
evidenced by one or more promissory notes in form and substance reasonably
satisfactory to such Lender. However, if such Loans are not so evidenced, such
Loans may be evidenced solely by entries upon the books and records maintained
by Agent.
2.10    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    Unused Line Fees pursuant to Section 3.2(c) shall cease to accrue on the
unfunded portion of the Revolving Loan Commitment of such Defaulting Lender;
(b)    Any amount payable to a Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise) shall, in lieu of being distributed
to such Defaulting Lender, be retained by Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by Agent (i) first, to the payment of any amounts owing by
such Defaulting Lender to Agent hereunder, (ii) second, to the funding of any
Revolving Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Agent, (iii)
third, if so determined by Agent and Borrowers, held in such account as cash
collateral for future funding obligations of the Defaulting Lender under this
Agreement, (iv) fourth, pro rata, to the payment of any amounts owing to
Borrowers or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by Borrowers or any Lender against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement, and (v) fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided, that if such payment is made at a
time when the conditions set forth in Section 4.2 are satisfied, such payment
shall be applied solely to prepay the Loans of


-38-



--------------------------------------------------------------------------------




all Revolving Lenders that are not Defaulting Lenders pro rata prior to being
applied to the prepayment of any Loans, or reimbursement obligations owed to,
any Defaulting Lender.
(c)    No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver, consent or any other action the Lenders or the Required
Lenders have taken or may take hereunder, provided that any waiver, amendment or
modification requiring the consent of all Lenders or each directly affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender.
2.11    Appointment of Borrower Representative.
(a)    Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans in
the name or on behalf of such Borrower and any other Borrowers, deliver Notices
of Borrowing, and Borrowing Base Certificates, give instructions with respect to
the disbursement of the proceeds of the Loans, giving and receiving all other
notices and consents hereunder or under any of the other Loan Documents and
taking all other actions (including in respect of compliance with covenants) in
the name or on behalf of any Borrower or Borrowers pursuant to this Agreement
and the other Loan Documents. Agent may disburse the Loans to such bank account
of Borrower Representative or a Borrower or otherwise make such Loans to a
Borrower, in each case as Borrower Representative may designate or direct,
without notice to any other Borrower. Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time require that Loans
to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower.
(b)    Borrower Representative hereby accepts the appointment by Borrowers to
act as the agent and attorney-in-fact of Borrowers pursuant to this Section
2.11. Borrower Representative shall ensure that the disbursement of any Loans
that are at any time requested by or to be remitted to or for the account of a
Borrower requested on behalf of a Borrower hereunder, shall be remitted or
issued to or for the account of such Borrower.
(c)    Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent and Lenders with respect to the Obligations or otherwise
under or in connection with this Agreement and the other Loan Documents.
(d)    Any notice, election, representation, warranty, agreement or undertaking
made or delivered by or on behalf of any Borrower by Borrower Representative
shall be deemed for all purposes to have been made or delivered by such
Borrower, as the case may be, and shall be binding upon and enforceable against
such Borrower to the same extent as if made or delivered directly by such
Borrower.
(e)    No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days’ prior written notice to Agent. If the
Borrower Representative resigns under this Agreement, Borrowers shall be
entitled to appoint a successor Borrower Representative (which shall be a
Borrower and shall be reasonably acceptable to Agent as such successor). Upon
the acceptance of its appointment as successor Borrower Representative
hereunder, such successor Borrower Representative shall succeed to all the
rights, powers and duties of the resigning Borrower Representative and the term
“Borrower Representative” shall mean such successor Borrower Representative for
all purposes of this Agreement and the other Loan Documents, and the resigning
or terminated Borrower Representative’s appointment, powers and duties as
Borrower Representative shall be thereupon terminated.


-39-



--------------------------------------------------------------------------------




2.12    Joint and Several Liability.
(a)    Joint and Several. Each Borrower hereby agrees that such Borrower is
jointly and severally liable for the full and prompt payment (whether at stated
maturity, by acceleration or otherwise) and performance of, all Obligations owed
or hereafter owing to Agent and Lenders by each other Borrower. Each Borrower
agrees that its obligation hereunder shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 2.12 shall be absolute and unconditional, irrespective of,
and unaffected by,
(i)    the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;
(ii)    the absence of any action to enforce this Agreement (including this
Section 2.12) or any other Loan Document or the waiver or consent by Agent or
any Lender with respect to any of the provisions thereof;
(iii)    the existence, value or condition of, or failure to perfect Agent's
Lien against, any security for the Obligations or any action, or the absence of
any action, by Agent in respect thereof (including the release of any such
security);
(iv)    the insolvency of any Loan Party; or
(v)    any other action or circumstances that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.
(b)    Waivers by Borrowers. Each Borrower expressly waives all rights it may
have now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Agent to marshal assets or to proceed in respect
of the Obligations against any other Loan Party, any other party or against any
security for the payment and performance of the Obligations before proceeding
against, or as a condition to proceeding against, such Borrower. It is agreed
among each Borrower, Agent and Lenders that the foregoing waivers are of the
essence of the transaction contemplated by this Agreement and the other Loan
Documents and that, but for the provisions of this Section 2.12 and such
waivers, Agent and Lenders would decline to enter into this Agreement.
(c)    Benefit of Joint and Several Obligations. Each Borrower agrees that the
provisions of this Section 2.12 are for the benefit of Agent and Lenders and
their successors, transferees, endorsees and assigns, and nothing herein
contained shall impair, as between any other Borrower, Agent and any Lender, the
obligations of such other Borrower under the Loan Documents.
(d)    Subordination of Subrogation, Etc. Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, each Borrower hereby
expressly and irrevocably subordinates to payment of the Obligations any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor with respect to any other Loan
Party until the Obligations are indefeasibly paid in full in cash. Each Borrower
acknowledges and agrees that this subordination is intended to benefit Agent and
Lenders and shall not limit or otherwise affect such Borrower's liability
hereunder or the enforceability of this Section 2.12, and that Agent and Lenders
and their successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 2.12(d).


-40-



--------------------------------------------------------------------------------




(e)    Election of Remedies. If Agent may, under applicable law, proceed to
realize its benefits under any of the Loan Documents giving Agent a Lien upon
any Collateral, whether owned by any Borrower or by any other Person, either by
judicial foreclosure or by non-judicial sale or enforcement, Agent may, at its
sole option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Section 2.12. If, in the
exercise of any of its rights and remedies, Agent shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any Borrower or any other Person, whether because of any applicable laws
pertaining to "election of remedies" or the like, each Borrower hereby consents
to such action by Agent and waives any claim based upon such action, even if
such action by Agent shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Agent.
(f)    Contribution with Respect to Guaranty Obligations.
(i)    To the extent that any Borrower shall make a payment under this
Section 2.12 of all or any of the Obligations (other than Loans made to that
Borrower for which it is primarily liable) (a "Guarantor Payment") that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Borrower, exceeds the amount that such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Borrower's "Allocable Amount"
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.
(ii)    As of any date of determination, the "Allocable Amount" of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Section 2.12 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.
(iii)    This Section 2.12(f) is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 2.12(f) is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 2.12(a). Nothing contained in this
Section 2.12(f) shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower and accrued interest, fees and expenses
with respect thereto for which such Borrower shall be primarily liable.
(iv)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of each Borrower to which such
contribution and indemnification is owing.
(v)    The rights of the indemnifying Borrowers against other Loan Parties under
this Section 2.12(f) shall be exercisable upon the full and indefeasible payment
of the Obligations and the termination of the Commitments.
(g)    Liability Cumulative. The liability of Borrowers under this Section 2.12
is in addition to and shall be cumulative with all liabilities of each Borrower
to Agent and Lenders under this


-41-



--------------------------------------------------------------------------------




Agreement and the other Loan Documents to which such Borrower is a party or in
respect of any Obligations or obligation of the other Borrower, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.
2.13    Other Provisions Applicable to Letters of Credit. Agent shall, on the
terms and conditions set forth in this Agreement, make Letters of Credit
available to Borrowers by causing other financial institutions to issue them
supported by Lenders’ guaranty or indemnification; provided, that after giving
effect to each Letter of Credit, the Letter of Credit Balance will not exceed
the Letter of Credit Limit. Borrowers agree to execute all documentation
required by Agent and Lenders or the issuer of any Letter of Credit in
connection with any such Letter of Credit. Borrower unconditionally and
irrevocably agrees to reimburse Agent and/or Lenders or the applicable issuer
for each payment or disbursement made by Agent and/or Lenders or such issuer in
respect of each draw under any Letter of Credit, in each case on the date that
such payment or disbursement is made. Borrowers’ reimbursement obligations
hereunder shall be irrevocable and unconditional under all circumstances,
including (a) any lack of validity or enforceability of any Letter of Credit,
this Agreement or any other Loan Document, (b) the existence of any claim,
set-off, defense or other right which any Loan Party may have at any time
against a beneficiary named in a Letter of Credit, any transferee of any Letter
of Credit (or any Person for whom any such transferee may be acting), Agent or
Lenders, the applicable issuer under any Letter or Credit, or any other Person,
whether in connection with any Letter of Credit, this Agreement, any other Loan
Document, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between any Loan Party and the beneficiary
named in any Letter of Credit), (c) any lack of validity, sufficiency or
genuineness of any document which Lender or the applicable issuer has determined
complies on its face with the terms of the applicable Letter of Credit, even if
such document should later prove to have been forged, fraudulent, invalid or
insufficient in any respect or any statement therein shall have been untrue or
inaccurate in any respect or (d) the surrender or impairment of any security for
the performance or observance of any of the terms hereof. All amounts paid by
Agent and/or any Lender in respect of a Letter of Credit will, at the election
of Agent, be treated for all purposes as a Revolving Loan, and bear interest,
and be payable, in the same manner as a Revolving Loan.
2.14    Separate Letter of Credit Facility. In addition to Letters of Credit
that may be issued under this Agreement in accordance with Section 2.1, Agent
shall use commercially reasonable efforts to arrange for additional cash
collateralized letters of credit of up to an additional $4,500,000 to be
provided under a separate letter of credit facility for the benefit of the Loan
Parties and that such Indebtedness will constitute Permitted Indebtedness and
Liens on such cash collateral shall be Permitted Liens. Nothing in this Section
2.14 shall constitute a commitment by Agent or any other Lender to issue letters
of credit hereunder. Agent agrees it shall not charge the Borrowers any fees for
its own benefit in connection with arranging the issuance of any such letters of
credit
3.
INTEREST AND FEES; LOAN ACCOUNT.

3.1    Interest. All Loans and other monetary Obligations shall bear interest at
the interest rate(s) set forth in Section 3 of Annex I, and accrued interest
shall be payable (a) on the first day of each month in arrears, (b) upon a
prepayment of Loan in accordance with Section 2.6 and (c) on the Maturity Date;
provided, that after the occurrence and during the continuation of an Event of
Default, at the election of the Required Lenders, all Loans and other monetary
Obligations shall bear interest at a rate per annum equal to two (2) percentage
points (2.00%) in excess of the rate otherwise applicable thereto (the "Default
Rate"), and all such interest shall be payable on demand. Changes in the
interest rate shall be effective as of the first day of each month based on the
LIBOR Rate or Base Rate, as applicable, in effect on such date. Subject to
Section 3.6 and so long as no Event of Default shall have occurred and be
continuing, all Loans shall constitute


-42-



--------------------------------------------------------------------------------




LIBOR Loans. Upon the occurrence and during the continuance of an Event of
Default, at the election of the Required Lenders, all Loans shall constitute
Base Rate Loans.
3.2    Fees. Borrowers shall pay Agent the following fees on the dates provided
therefor, which fees are in addition to all fees and other sums payable by
Borrowers or any other Person to Agent under this Agreement, the Fee Letter or
under any other Loan Document and, in each case, are not refundable once paid:
(a)    Reserved.
(b)    Reserved.
(c)    Unused Line Fee. An unused line fee (the "Unused Line Fee"), for the
ratable benefit of the Lenders, equal to one half of one percent (0.50%) per
annum of the amount by which (i) the Maximum Revolving Facility Amount,
calculated without giving effect to any Reserves applied to the Maximum
Revolving Facility Amount, exceeds (ii) the average daily outstanding principal
balance of the Revolving Loans and the Letter of Credit Balance during the
immediately preceding month (or part thereof), which fee shall be fully earned
as it accrues and shall be due and payable, in arrears, on the first day of each
month until the Termination Date.
(d)    Letter of Credit Fees. A fee, for the ratable benefit of the Lenders,
equal to Applicable Margin for LIBOR Loans of the face amount of each Letter of
Credit (the "Letter of Credit Fees"), which fee shall be deemed to be fully
earned and payable, in arrears, on the first day of each month until the
Termination Date, plus all costs and fees charged from time to time by the
issuer, payable as and when such costs and fees are charged.
(e)    Early Termination Fee.
(i)    If, on or before the second anniversary of the Closing Date, the
Revolving Loan Commitment is reduced or terminated for any reason (including any
voluntary, mandatory or automatic reduction or termination, regardless of
whether an Event of Default has occurred and is then continuing, and including
by reason of acceleration, automatic acceleration or otherwise), in each case
pursuant to Section 2.6(d), Section 11.2 or otherwise, then in each such case,
in addition to any required payment of principal and unpaid accrued interest and
other amounts due thereon, Borrowers immediately shall be required to pay to
Agent, for the ratable benefit of the Lenders, a premium (each, an “Early
Termination Fee”) (as liquidated damages and compensation for the cost of the
Lenders being prepared to make funds available under the Revolving Loan
Commitment during the scheduled term of this Agreement) in an amount equal to
the Applicable Early Termination Fee Percentage (as defined below) of the amount
of the Revolving Loan Commitment or portion thereof so reduced or terminated.
The "Applicable Percentage" shall be (A) two percent (2.0%), if such event
occurs on or before the first anniversary of the Closing Date or (B) one percent
(1.0%) if such event occurs after the first anniversary of the Closing Date, but
on or before the second anniversary of the Closing Date.
(ii)    The Early Termination Fee shall be calculated, earned and due and
payable on and as of the date of the applicable reduction or termination of the
Revolving Loan Commitment.
(iii)    The Loan Parties acknowledge and agree that (A) the Lenders will have
suffered damages on account of any of the foregoing events and that, in view of
the difficulty in ascertaining the amount of such damages, the Early Termination
Fee constitutes reasonable compensation and liquidated damages to compensate the
Lenders on account thereof, and (B) payment of the Early Termination Fee due


-43-



--------------------------------------------------------------------------------




hereunder is reasonable under the circumstances currently existing. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH OF THE LOAN PARTIES HEREBY EXPRESSLY
WAIVES THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR
MAY PROHIBIT THE COLLECTION OF THE FOREGOING EARLY TERMINATION FEES, INCLUDING
IN CONNECTION WITH ANY ACCELERATION AND TERMINATION OF THE REVOLVING LOAN
COMMITMENT, INCLUDING IN CONNECTION WITH ANY VOLUNTARY OR INVOLUNTARY
ACCELERATION AND THE TERMINATION OF THE REVOLVING LOAN COMMITMENT AS A RESULT OF
ANY BANKRUPTCY OR INSOLVENCY PROCEEDING OR OTHER PROCEEDING PURSUANT TO ANY
DEBTOR RELIEF LAWS OR PURSUANT TO A PLAN OF REORGANIZATION. Each of the Loan
Parties hereby expressly agrees that: (x) the Early Termination Fee is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (y) the Early
Termination Fee shall be payable notwithstanding the then prevailing market
rates at the time payment is made; and (z) the Loan Parties shall be estopped
hereafter from claiming differently than as agreed to in this paragraph. Each of
the Loan Parties hereby expressly acknowledges that the agreement to pay the
Early Termination Fee as herein described is a material inducement to the
Lenders to enter into this Agreement and the other Loan Documents.
3.3    Computation of Interest and Fees. All interest and fees shall be
calculated daily on the outstanding monetary Obligations based on the actual
number of days elapsed in a year of 360 days. For any Loans made to a Canadian
Borrower hereunder, and for purposes of the Interest Act (Canada), any annual
interest rate stated or payable hereunder expressed as an annual rate is
equivalent to such stated rate multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 360.
3.4    Loan Account; Monthly Accountings. Agent shall maintain a loan account
for Borrowers reflecting all outstanding Loans and the Letter of Credit Balance,
along with interest accrued thereon and such other items reflected therein (the
"Loan Account"), and shall provide Borrower Representative with a monthly
accounting reflecting the activity in the Loan Account, viewable by Borrowers on
ABLSoft. Each accounting shall be deemed correct, accurate and binding on
Borrowers and an account stated (except for reverses and reapplications of
payments made and corrections of errors discovered by Agent), unless Borrower
Representative notifies Agent in writing to the contrary within thirty days
after such account is rendered, describing the nature of any alleged errors or
omissions. However, Agent's failure to maintain the Loan Account or to provide
any such accounting shall not affect the legality or binding nature of any of
the Obligations. Interest, fees and other monetary Obligations due and owing
under this Agreement (including fees and other amounts paid by Agent or any
Lender to issuers of Letters of Credit) may, in Agent's discretion but upon
prior notice to Borrowers, be charged to the Loan Account, and will thereafter
be deemed to be Revolving Loans and will bear interest at the same rate as other
Revolving Loans.
3.5    Further Obligations; Maximum Lawful Rate. With respect to all monetary
Obligations for which the interest rate is not otherwise specified herein
(whether such Obligations arise hereunder or under any other Loan Document, or
otherwise), such Obligations shall bear interest at the rate(s) in effect from
time to time with respect to the Revolving Loans and shall be payable upon
demand by Agent. In no event shall the interest charged with respect to any Loan
or any other Obligation exceed the maximum amount permitted under applicable
law. Notwithstanding anything to the contrary herein or elsewhere, if at any
time the rate of interest payable or other amounts hereunder or under any other
Loan Document (the "Stated Rate") would exceed the highest rate of interest or
other amount permitted under any applicable law to be charged (the "Maximum
Lawful Rate"), then for so long as the Maximum Lawful Rate would be so exceeded,
the rate of interest and other amounts payable shall be equal to the Maximum
Lawful Rate; provided, that if at any time thereafter the Stated Rate is less
than the Maximum Lawful Rate, Borrowers shall, to the extent permitted by
applicable law, continue to pay interest and such other amounts at the Maximum
Lawful Rate


-44-



--------------------------------------------------------------------------------




until such time as the total interest and other such amounts received is equal
to the total interest and other such amounts which would have been received had
the Stated Rate been (but for the operation of this provision) the interest rate
payable or such other amounts payable. Thereafter, the interest rate and such
other amounts payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply. In no event shall the total interest or other such amounts received
by Agent exceed the amount which it could lawfully have received had the
interest and other such amounts been calculated for the full term hereof at the
Maximum Lawful Rate. If, notwithstanding the prior sentence, Agent has received
interest or other such amounts hereunder in excess of the Maximum Lawful Rate,
such excess amount shall be applied to the reduction of the principal balance of
the Loans or to other Obligations (other than interest) payable hereunder, and
if no such principal or other Obligations are then outstanding, such excess or
part thereof remaining shall be paid to Borrowers. In computing interest payable
with reference to the Maximum Lawful Rate applicable to any Lender, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made.
3.6    Certain Provisions Regarding LIBOR Loans; Replacement of Lenders.
(a)    Inadequate or Unfair Basis. If Agent or any Lender reasonably determines
(which determination shall be binding and conclusive on Borrowers) that, by
reason of circumstances affecting the interbank Eurodollar market, adequate and
reasonable means do not exist for ascertaining the applicable LIBOR Rate, then
Agent or such Lender shall promptly notify Borrower Representative (and Agent,
if applicable) thereof and, so long as such circumstances shall continue,
(i) Agent and/or such Lender shall be under no obligation to make any LIBOR
Loans and (ii) on the last day of the current calendar month, each LIBOR Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.
(b)    Change in Law. If any change in, or the adoption of any new, law, treaty
or regulation, or any change in the interpretation of any applicable law or
regulation by any Governmental Authority charged with the administration
thereof, would make it (or in the good faith judgment of Agent or the applicable
Lender cause a substantial question as to whether it is) unlawful for Agent or
such Lender to make, maintain or fund LIBOR Loans, then Agent or such Lender
shall promptly notify Borrower Representative and, so long as such circumstances
shall continue, (i) Agent or such Lender shall have no obligation to make any
LIBOR Loan and (ii) on the last day of the current calendar month for each LIBOR
Loan (or, in any event, on such earlier date as may be required by the relevant
law, regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan.
(c)    Mitigation. If any Lender requests compensation under Sections 2.7(b), or
requires any Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 13, then such Lender shall (at the request of the Borrowers) use
reasonable efforts to designate a different lending office or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.7(b) or 13,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment
(d)    Replacement of Lenders. If any Borrower becomes obligated to pay
additional amounts to any Lender pursuant to Section 2.7(b), or any Lender gives
notice of the occurrence of any circumstances described in Section 2.7(b), if
any Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant


-45-



--------------------------------------------------------------------------------




to Section 13 and such Lender has declined or is unable to designated a
different lending office pursuant to Section 3.6(c), or if any Lender becomes a
Defaulting Lender, Borrowers may designate another Person engaged in the making
of commercial loans in the ordinary course of business which is acceptable to
Agent in its sole discretion (such other Person being called a "Replacement
Lender") to purchase the Loans and Commitments of such Lender and such Lender's
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment and Assumption), such Lender shall no longer be a party hereto or
have any rights hereunder (other than rights with respect to indemnities and
similar rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to Borrowers hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder; provided, however, that in the case of payments required to be
made pursuant to Section 3.10 hereof, such assignment will result in a reduction
in such compensation or payments thereafter.
(e)    LIBOR Discontinuation. Notwithstanding anything contained herein to the
contrary, if Agent reasonably determines after the Closing Date that the LIBOR
Rate has been discontinued or is no longer available as a benchmark interest
rate, Agent shall select a comparable successor rate in its Permitted Discretion
(in consultation with the Borrowers), which successor rate shall be applied in a
manner consistent with market practice taking into account the benchmark
interest rates applicable to funding sources for the Lenders, and will promptly
so notify each Lender.
4.
CONDITIONS PRECEDENT.

4.1    Conditions to Initial Loans/Letters of Credit.
Each Lender's obligation to fund the initial Loans and to cause any Letter of
Credit to be issued under this Agreement is subject to the following conditions
precedent (as well as any other conditions set forth in this Agreement or any
other Loan Document), all of which must be satisfied in a manner acceptable to
Agent (and as applicable, pursuant to documentation which in each case is in
form and substance acceptable to Agent):
(a)    each Loan Party shall have duly executed and/or delivered, or, as
applicable, shall have caused such other applicable Persons to have duly
executed and or delivered, to Agent the documents and agreements and satisfied
any other deliverables listed on the closing checklist attached hereto as
Exhibit B;
(b)    Agent shall have completed its business and legal due diligence
pertaining to the Loan Parties and their respective businesses and assets, with
results thereof satisfactory to Agent in its sole discretion;
(c)    each Lender's obligations and commitments under this Agreement shall have
been approved by such Lender's Credit Committee;
(d)    after giving effect to such Loans, as well as to the payment of all trade
payables older than sixty days past due and the consummation of all transactions
contemplated hereby to occur on the Closing Date, closing costs and any book
overdraft, Excess Availability shall be no less than $12,000,000;


-46-



--------------------------------------------------------------------------------




(e)    since December 31, 2018, no event shall have occurred which has had, or
could reasonably be expected to have, a Material Adverse Effect;
(f)    Borrowers shall have paid to Agent all fees due on the date hereof, and
shall have paid or reimbursed Agent for all of Agent's costs, charges and
expenses incurred through the Closing Date; and
(g)    Lender shall have received PDFs of the following that shall have been
delivered to the Term Loan Agents: (i) original stock certificates or other
certificates evidencing the Pledged Equity pledged pursuant to the Security
Documents (as defined in the Term Loan Documents), together with an undated
stock (or equivalent) power for each such certificate duly executed in blank by
the registered owner thereof and (ii) each original promissory note pledged
pursuant to the Security Documents (as defined in the Term Loan Documents), if
any, together with an undated endorsement for each such promissory note duly
executed in blank by the holder thereof.
4.2    Conditions to all Loans and/or Letters of Credit. No Lender shall be
obligated to fund any Loans or cause any Letters of Credit to be issued, unless
the following conditions are satisfied:
(a)    Borrower Representative shall have provided to Agent such information as
Agent may require in order to determine the then Borrowing Base, which shall be
satisfied pursuant to satisfaction of the then current delivery requirements set
forth in Section 7.15(a), (b) and (c);
(b)    each of the representations and warranties set forth in this Agreement
and in the other Loan Documents shall be true and correct in all respects as of
the date such Loan is made and such Letter of Credit is issued (or, to the
extent any representations or warranties are expressly made solely as of an
earlier date, such representations and warranties shall be true and correct as
of such earlier date), both before and after giving effect thereto;
(c)    no Default or Event of Default shall be in existence, both before and
after giving effect thereto; and
(d)    no event shall have occurred or circumstance shall exist that has or
could reasonably be expected to have a Material Adverse Effect.
Each request (or deemed request) by Borrowers for funding of a Loan or issuance
of a Letter of Credit shall constitute a representation by each Borrower that
the foregoing conditions are satisfied on the date of such request and on the
date of such funding or issuance.
5.
COLLATERAL.

5.1    Grant of Security Interest. To secure the full payment and performance of
all of the Obligations, each Loan Party hereby collaterally assigns to Agent and
grants to Agent, for itself and on behalf of the Lenders, a continuing security
interest in all property of each Loan Party, whether tangible or intangible,
real or personal, now or hereafter owned, existing, acquired or arising and
wherever now or hereafter located, and whether or not eligible for lending
purposes, including: (a) all Accounts (whether or not Eligible Accounts) and all
Goods whose sale, lease or other disposition by any Loan Party has given rise to
Accounts and have been returned to, or repossessed or stopped in transit by, any
Loan Party; (b) all Chattel Paper (including Electronic Chattel Paper),
Instruments, Documents, and General Intangibles including all trade names, trade
secrets, goodwill, registrations, licenses, software, franchises, customer
lists, tax refund claims, claims against carriers and shippers, guaranty claims,
contracts rights, payment intangibles, security interests,


-47-



--------------------------------------------------------------------------------




security deposits and rights to indemnification); (c) all Inventory (whether or
not Eligible Inventory); (d) all Goods (other than Inventory), including
Equipment, vehicles, and Fixtures; (e) all Investment Property, including all
rights, privileges, authority, and powers of each Loan Party as an owner or as a
holder of Pledged Equity, including all economic rights, all control rights,
authority and powers, and all status rights of each Loan Party as a member,
equity holder or shareholder, as applicable, of each Issuer and any rights
related to any Loan Party’s capital account within the Issuer in respect of
Investment Property; (f) all Deposit Accounts, bank accounts, deposits, money
and cash; (g) all Letter-of-Credit Rights; (h) all Commercial Tort Claims,
including those listed in Schedule 13 of the Perfection Certificate (if any);
(i) all Supporting Obligations; (j) all life insurance policies; (k)
Intellectual Property; (l) Reserved; (m) any other property of any Loan Party
now or hereafter in the possession, custody or control of Agent or any agent or
any parent, Affiliate or Subsidiary of Agent, any Lender or any Participant with
Lender in the Loans, for any purpose (whether for safekeeping, deposit,
collection, custody, pledge, transmission or otherwise); and (n) all additions
and accessions to, substitutions for, and replacements, products and Proceeds of
the foregoing property, including proceeds of all insurance policies insuring
the foregoing property (including hazard, flood and credit insurance), and all
of each Loan Party's books and records relating to any of the foregoing and to
any Loan Party's business.
Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement or any other Loan Document shall not
extend to (a) any permit or license issued by a Governmental Authority to any
Loan Party or any agreement to which any Loan Party is a party, in each case,
only to the extent and for so long as the terms of such permit, license or
agreement or any requirement of applicable law, validly prohibit the creation by
such Loan Party of a security interest in such permit, license or agreement in
favor of the Lender (after giving effect to Sections 9-406(d), 9-407(a),
9-408(a) or 9-409 of the UCC (or any successor provision or provisions) or any
other applicable law (including the PPSA, the Civil Code or Code) or principles
of equity (other than proceeds and receivables thereof, the assignment of which
is expressly deemed effective under the New York UCC or other applicable law
notwithstanding such prohibition); (b) any intent-to-use trademark application,
to the extent and for so long as creation by a pledgor of a security interest
therein would result in the loss, termination, invalidity, cancellation,
unenforceability or abandonment by such pledgor of any material rights therein;
(c) any asset sold pursuant to any Specified Vendor Receivables Financing and is
permitted this Agreement; (d) the Restricted Accounts; (e) the Equity Interests
of Horizon International Holdings LLC or any Foreign Subsidiary; (f) assets in
circumstances where the cost of obtaining a security interest in such assets
would be excessive in light of the practical benefit to the Lenders afforded
thereby as reasonably determined by the Borrower and the Agent, and (g) any
asset subject to a purchase money security interest, capital lease obligation or
similar arrangement, in each case, to the extent the grant of a security
interest therein would violate or invalidate such purchase money or similar
arrangement or create a right of termination in favor of any other party thereto
after giving effect to the applicable anti-assignment provisions of the UCC or
PPSA or other Applicable Law, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC or other
Applicable Law notwithstanding such prohibition (the forgoing, collectively, the
"Excluded Property"); provided, however, that Excluded Property shall not
include any Proceeds, substitutions or replacements of any Excluded Property
referred to in clauses (a) - (g) (unless such Proceeds, substitutions or
replacements would constitute Excluded Property referred to in clauses
(a)-(g))). For the avoidance of doubt, neither the Equity Interest in, nor the
assets of, any Subsidiary that is not a Loan Party are part of the “Collateral”.
5.2    Possessory Collateral. Promptly, but in any event no later than five
Business Days after any Loan Party's receipt of any portion of the Collateral
evidenced by an agreement, Instrument or Document, including any Tangible
Chattel Paper and any Investment Property consisting of certificated securities,
such Loan Party shall deliver the original thereof to Agent together with an
appropriate endorsement or other specific evidence of assignment thereof to
Agent (in form and substance acceptable to Agent). If an


-48-



--------------------------------------------------------------------------------




endorsement or assignment of any such items shall not be made for any reason,
Agent is hereby irrevocably authorized, as attorney and agent-in-fact (coupled
with an interest) for each Loan Party, to endorse or assign the same on such
Loan Party's behalf, provided that, to the extent that such Collateral is Term
Loan Priority Collateral, the Loan Party shall deliver copies of the Collateral
delivered to the Term Loan Agents.
5.3    Further Assurances. Each Loan Party shall, at its own cost and expense,
promptly and duly take, execute, acknowledge and deliver (or cause each other
applicable Person to take, execute, acknowledge and deliver) all such further
acts, documents, agreements and instruments as may from time to time be
necessary or desirable or as Agent may from time to time require in order to (a)
carry out the intent and purposes of the Loan Documents and the transactions
contemplated thereby, (b) establish, create, preserve, protect and perfect a
first priority lien (subject only to Permitted Liens) in favor of Agent in all
the Collateral (wherever located) from time to time owned by the Loan Parties
and in all capital stock and other equity from time to time issued by the Loan
Parties (other than Parent) (including appraisals of real property in compliance
with FIRREA), (c) cause Parent and each Subsidiary of Borrower (other than
Horizon International Holdings LLC and any Foreign Subsidiary) to guaranty all
of the Obligations, all pursuant to documentation that is in form and substance
reasonably satisfactory to Agent and (d) facilitate the collection of the
Collateral. Without limiting the foregoing, each Loan Party shall, at its own
cost and expense, promptly and duly take, execute, acknowledge and deliver (or
cause each other applicable Person to take, execute, acknowledge and deliver) to
Agent all promissory notes, security agreements, agreements with landlords,
mortgagees and processors and other bailees, subordination and intercreditor
agreements and other agreements, instruments and documents, in each case in form
and substance reasonably acceptable to Agent, as Agent may request from time to
time to perfect, protect and maintain Agent's security interests in the
Collateral, including the required priority thereof, and to fully carry out the
transactions contemplated by the Loan Documents.
5.4    UCC Financing Statements. Each Loan Party authorizes Agent to file,
transmit or communicate, as applicable, from time to time, UCC Financing
Statements, along with amendments and modifications thereto, in all filing
offices selected by Agent, listing such Loan Party as the Debtor and Agent as
the Secured Party, and describing the collateral covered thereby in such manner
as Agent may elect, including using descriptions such as "all personal property
of debtor" or "all assets of debtor," or words of similar effect, in each case
without such Loan Party's signature. Each Loan Party also hereby ratifies its
authorization for Agent to have filed, in any filing office, any Financing
Statements filed prior to the date hereof.
6.
CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS AND APPLICATIONS
OF PAYMENTS.

6.1    Lock Boxes and Blocked Accounts. Each Loan Party hereby represents and
warrants that all Deposit Accounts and all other depositary and other accounts
maintained by each Loan Party as of the Closing Date are described in Schedule
5(a) of the Perfection Certificate, which description includes for each such
account the name of the Loan Party maintaining the account, the name of the
financial institution at which the account is maintained, the account number and
the purpose of the account. After the Closing Date, each Loan Party shall give
Agent prompt written notice of any new Deposit Account or any other depositary
or other account. No Deposit Account or other account of any Loan Party shall at
any time constitute a Restricted Account other than accounts expressly indicated
on Schedule 5(a) of the Perfection Certificate as being Restricted Accounts (and
each Loan Party hereby represents and warrants that each such account shall at
all times meet the requirements set forth in the definition of Restricted
Account to qualify as a Restricted Account). Each Loan Party will, at its
expense, establish (and revise from time to time as Agent may require)
procedures acceptable to Agent, in Agent's sole discretion, for the collection
of checks,


-49-



--------------------------------------------------------------------------------




wire transfers and all other proceeds of all of such Loan Party's Accounts and
other Collateral ("Collections"), which shall include (a) directing all Account
Debtors to send all Account proceeds directly to a post office box designated by
Agent either in the name of such Loan Party (but as to which Agent has exclusive
access) or, at Agent's option, in the name of Agent (a "Lock Box") and
(b) depositing all Collections received by such Loan Party into one or more bank
accounts maintained in the name of such Loan Party (but as to which Agent has
exclusive access) or, at Agent's option, in the name of Agent (each, a "Blocked
Account"), under an arrangement acceptable to Agent with a depository bank
acceptable to Agent, pursuant to which all funds deposited into each Blocked
Account are to be transferred to Agent in such manner, and with such frequency,
as Agent shall specify, and/or (c) a combination of the foregoing; provided,
that, so long as no Dominion Triggering Period is continuing, no less frequently
than each Business Day (and whether or not there are then any outstanding
Obligations), Agent shall cause the ACH or wire transfer of the balance of the
collection account that is a Blocked Account, to an operating account designated
by Borrower Representative; provided further, however, that at any time after
the occurrence and during the continuance of an Dominion Triggering Period, the
balance of such Blocked Account, net of a minimum balance as may be required to
be kept, shall be distributed and applied on a daily basis by Agent to repay
outstanding Revolving Loans. Each Loan Party agrees to execute, and to cause its
depository banks and other account holders to execute, such Lock Box and Blocked
Account control agreements and other documentation as Agent shall require from
time to time in connection with the foregoing, all in form and substance
acceptable to Agent, and in any event such arrangements and documents must be in
place on the date hereof with respect to accounts in existence on the date
hereof, or prior to any such account being opened with respect to any such
account opened after the date hereof, in each case excluding Restricted
Accounts. Prior to the Closing Date, Borrowers shall deliver to Agent a complete
and executed Authorized Accounts form regarding each Borrower's operating
account(s) into which the proceeds of Loans are to be paid in the form of
Exhibit D annexed hereto.
6.2    Application of Payments. All amounts paid to or received by Agent in
respect of monetary Obligations, from whatever source (whether from any Borrower
or any other Loan Party pursuant to such other Loan Party's guaranty of the
Obligations, any realization upon any Collateral or otherwise) shall be applied
by Agent to the Obligations in such order as Agent may elect, and absent such
election shall be applied as follows:
(i)    FIRST, to reimburse Agent for all out-of-pocket costs and expenses, and
all indemnified losses, incurred by Agent which are reimbursable to Agent in
accordance with this Agreement or any of the other Loan Documents;
(ii)    SECOND, to any accrued but unpaid interest on any Protective Advances;
(iii)    THIRD, to the outstanding principal of any Protective Advances;
(iv)    FOURTH, to any accrued but unpaid fees owing to Agent and Lenders under
this Agreement and/or any other Loan Documents;
(v)    FIFTH, to any unpaid accrued interest on the Obligations;
(vi)    SIXTH, to the outstanding principal of the Loans and, to the extent
required by Agent, to cash-collateralize the Letter of Credit Balance; and
(vii)    SEVENTH, to the payment of any other outstanding Obligations; and after
payment in full in cash of all of the outstanding monetary Obligations, any
further amounts paid to or received by Agent in respect of the Obligations (so
long as no monetary Obligations are outstanding) shall be paid over to Borrowers
or such other Person(s) as may be legally entitled thereto.


-50-



--------------------------------------------------------------------------------




For purposes of determining the Borrowing Base, such amounts will be credited to
the Loan Account and the Collateral balances to which they relate upon Agent's
receipt of an advice from Agent's Bank (set forth in Section 5 of Annex I) that
such items have been credited to Agent's account at Agent's Bank (or upon
Agent's deposit thereof at Agent's Bank in the case of payments received by
Agent in kind), in each case subject to final payment and collection. However,
for purposes of computing interest on the Obligations, such items shall be
deemed applied by Agent two Business Days after Agent 's receipt of advice of
deposit thereof at Agent's Bank.
6.3    Notification; Verification. Agent or its designee may, from time to time:
(a) whether or not a Default or Event of Default has occurred, verify directly
with the Account Debtors of the Loan Parties (or by any manner and through any
medium Agent considers advisable) the validity, amount and other matters
relating to the Accounts and Chattel Paper of the Loan Parties, by means of
mail, telephone or otherwise, either in the name of the applicable Loan Party or
Agent or such other name as Agent may choose (provided that, unless an Event of
Default has occurred and is continuing, (i) Agent shall provide Borrower
Representative not less than 2 Business Days prior notice of any such
verification which Agent intends to conduct, (ii) each such verification shall
(A) only be conducted in connection with a field examination conducted pursuant
to the terms of Section 7.25, and (B) only be conducted via an online portal of
the applicable Account Debtor, or, if no online portal is available with respect
to a particular Account Debtor, conducted by telephone with a representative of
Borrower Representative present, and (iii) no such verification shall involve
requesting a credit reference or a description of the overall relationship
between the applicable Account Debtor and the applicable Loan Party);
(b) following the occurrence and during the continuance of a Default or Event of
Default, notify Account Debtors of the Loan Parties that Agent has a security
interest in the Accounts of the Loan Parties and direct such Account Debtors to
make payment thereof directly to Agent; each such notification to be sent on the
letterhead of such Loan Party and substantially in the form of Exhibit E annexed
hereto; and (c) following the occurrence and during the continuance of a Default
or Event of Default, demand, collect or enforce payment of any Accounts and
Chattel Paper (but without any duty to do so) and, in furtherance of the
foregoing, each Loan Party hereby authorizes Account Debtors to make payments
directly to Agent and to rely on notice from Agent without further inquiry.
Agent may on behalf of each Loan Party endorse all items of payment received by
Agent that are payable to such Loan Party for the purposes described above.
6.4    Power of Attorney.Without limiting any of Agent's and the other Lenders'
other rights under this Agreement or any other Loan Document, each Loan Party
hereby grants to Agent an irrevocable power of attorney, coupled with an
interest, authorizing and permitting Agent (acting through any of its officers,
employees, attorneys or agents), at Agent's option but without obligation, with
or without notice to such Loan Party, and at each Loan Party's expense, to do
any or all of the following, in such Loan Party's name or otherwise:
(a)    at any time, whether or not an Event of Default has occurred or is
continuing, (i) execute on behalf of such Loan Party any documents that Agent
may, in its sole discretion, deem advisable in order to perfect, protect and
maintain Agent's security interests, and priority thereof, in the Collateral and
to fully consummate all the transactions contemplated by this Agreement and the
other Loan Documents (including such Financing Statements and continuation
Financing Statements, and amendments or other modifications thereto, as Agent
shall deem necessary or appropriate) and to notify Account Debtors of the Loan
Parties in the manner contemplated by Section 6.3, (ii) endorse such Loan
Party's name on all checks and other forms of remittances received by Agent,
(iii) pay any sums required on account of such Loan Party's taxes or to secure
the release of any Liens therefor, (iv) pay any amounts necessary to obtain, or
maintain in effect, any of the insurance described in Section 7.14, (v) receive
and otherwise take control in any manner of any cash or non-cash items of
payment or Proceeds of Collateral, (vi) receive, open and


-51-



--------------------------------------------------------------------------------




dispose of all mail addressed to such Loan Party at any post office box or
lockbox maintained by Agent for such Loan Party or at any other business
premises of Agent and (vii) endorse or assign to Agent on such Loan Party's
behalf any portion of Collateral evidenced by an agreement, Instrument or
Document if an endorsement or assignment of any such items is not made by such
Loan Party pursuant to Section 5.2; and
(b)    at any time, after the occurrence and during the continuance of an Event
of Default, (i) execute on behalf of such Loan Party any document exercising,
transferring or assigning any option to purchase, sell or otherwise dispose of
or lease (as lessor or lessee) any real or personal property which is part of
the Collateral or in which Agent has an interest, (ii) execute on behalf of such
Loan Party any invoices relating to any Accounts, any draft against any Account
Debtor, any proof of claim in bankruptcy, any notice of Lien or claim, and any
assignment or satisfaction of mechanic's, materialman's or other Lien,
(iii) execute on behalf of such Loan Party any notice to any Account Debtor,
(iv) pay, contest or settle any Lien, charge, encumbrance, security interest and
adverse claim in or to any of the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same, (v) grant
extensions of time to pay, compromise claims relating to, and settle Accounts,
Chattel Paper and General Intangibles for less than face value and execute all
releases and other documents in connection therewith, (vi) settle and adjust,
and give releases of, any insurance claim that relates to any of the Collateral
and obtain payment therefor, (vii) instruct any third party having custody or
control of any Collateral or books or records belonging to, or relating to, such
Loan Party to give Agent the same rights of access and other rights with respect
thereto as Agent has under this Agreement or any other Loan Document,
(viii) change the address for delivery of such Loan Party's mail, (ix) vote any
right or interest with respect to any Investment Property (if it is the Control
Agent), and (x) instruct any Account Debtor to make all payments due to any Loan
Party directly to Agent.
Any and all sums paid, and any and all costs, expenses, liabilities, obligations
and reasonable attorneys' fees (internal and external counsel) of Agent with
respect to the foregoing shall be added to and become part of the Obligations,
shall be payable on demand, and shall bear interest at a rate equal to the
highest interest rate applicable to any of the Obligations.  Each Loan Party
agrees that Agent's rights under the foregoing power of attorney and any of
Agent's other rights under this Agreement or the other Loan Documents shall not
be construed to indicate that Agent or any Lender is in control of the business,
management or properties of any Loan Party.
6.5    Disputes. Each Loan Party shall promptly notify Agent of all disputes or
claims relating to its Accounts and Chattel Paper. Each Loan Party agrees that
it will not, without Agent's prior written consent, compromise or settle any of
its Accounts or Chattel Paper for less than the full amount thereof, grant any
extension of time for payment of any of its Accounts or Chattel Paper, release
(in whole or in part) any Account Debtor or other person liable for the payment
of any of its Accounts or Chattel Paper or grant any credits, discounts,
allowances, deductions, return authorizations or the like with respect to any of
its Accounts or Chattel Paper; except (unless otherwise directed by Agent during
the existence of a Default or an Event of Default) such Loan Party may take any
of such actions in the Ordinary Course of Business consistent with past
practices, provided that Borrower Representative promptly reports the same to
Agent.
6.6    Invoices. Following the occurrence and during the continuance of an Event
of Default, at Agent's request, each Loan Party will cause all invoices and
statements that it sends to Account Debtors or other third parties to be marked
and authenticated, in a manner reasonably satisfactory to Agent, to reflect
Agent's security interest therein and payment instructions (including, but not
limited to, in a manner to meet the requirements of Section 9-404(a)(2) of the
UCC or, in the case of the Canadian Borrowers, the PPSA, as applicable)).


-52-



--------------------------------------------------------------------------------




6.7    Inventory.
(a)    Returns. No Loan Party will accept returns of any Inventory from any
Account Debtor except in the Ordinary Course of Business. In the event the value
of returned Inventory in any one calendar month exceeds $600,000 (collectively
for all Loan Parties), Borrower Representative will promptly notify Agent (which
notice shall specify the value of all such returned Inventory, the reasons for
such returns, and the locations and the condition of such returned Inventory).
(b)    Third Party Locations. No Loan Party will, without Agent's prior written
consent, at any time, store any Inventory having an aggregate value in excess of
$400,000 with any warehouseman or other third party other than as set forth in
Schedule 3 of the Perfection Certificate.
(c)    Sale on Return, etc. No Loan Party will, without Agent's prior written
consent, at any time, sell any Inventory on a sale-or-return, guaranteed sale,
consignment, or other contingent basis.
(d)    Fair Labor Standards Act. Each Loan Party represents, warrants and
covenants that, at all times, all of the Inventory of each Loan Party has been,
at all times will be, produced only in accordance with the Fair Labor Standards
Act of 1938 and all rules, regulations and orders promulgated thereunder.
(e)    Eligibility. As of each date reported by any Borrower, all Inventory
which such Borrower has then reported to Agent as then being Eligible Inventory
comply in all respects with the criteria for eligibility set forth in the
definition of Eligible Inventory.
7.
REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS.

To induce Agent and the Lenders to enter into this Agreement, each Loan Party
represents, warrants and covenants as follows (it being understood and agreed
that (a) each such representation and warranty (i) will be made as of the date
hereof and be deemed remade as of each date on which any Loan is made or Letter
of Credit is issued (except to the extent any such representation or warranty
expressly relates only to any earlier or specified date, in which case such
representation or warranty will be made as of such earlier or specified date)
and (ii) shall not be affected by any knowledge of, or any investigation by,
Agent or any Lender and (b) each such covenant shall continuously apply with
respect to all times commencing on the date hereof and continuing until the
Termination Date):
7.1    Existence and Authority. Each Loan Party is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
(which jurisdiction is identified in Section 1(a) of the Perfection Certificate)
and is qualified to do business in each jurisdiction in which the operation of
its business requires that it be qualified (which each such jurisdiction is
identified in Section 1(a) of the Perfection Certificate) or, if such Loan Party
is not so qualified, such failure could not be reasonably expected to have a
Material Adverse Effect. Each Loan Party has all requisite power and authority
to own and operate its properties, to carry on its business as now conducted and
as proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby. The execution,
delivery and performance by each Loan Party of this Agreement and all of the
other Loan Documents to which such Loan Party is a party have been duly and
validly authorized, do not violate such Loan Party's Governing Documents or any
law or any material agreement or instrument or any court order which is binding
upon any Loan Party or its property, do not constitute grounds for acceleration
of any Indebtedness or obligation under any material agreement or instrument
which is binding upon any Loan Party or its property, and do not require the
consent of any Person. Each Loan Party shall reserve and maintain all of its
leases, licenses, permits, franchises qualifications, and rights that are
necessary and desirable in the Ordinary Course


-53-



--------------------------------------------------------------------------------




of Business. No Loan Party is required to obtain any government approval,
consent, or authorization from, or to file any declaration or statement with,
any Governmental Authority in connection with or as a condition to the
execution, delivery or performance of any of the Loan Documents. This Agreement
and each of the other Loan Documents have been duly executed and delivered by,
and are enforceable against, each of the Loan Parties who have signed them, in
accordance with their respective terms. Schedule 10 of the Perfection
Certificate sets forth the ownership of each Borrower and its Subsidiaries as of
the Closing Date.
7.2    Names; Trade Names and Styles. The name, type of entity and location of
organization of each Loan Party set forth on Section 1 of the Perfection
Certificate is its correct and complete legal name as of the date hereof, and,
except as set forth on Section 1 of the Perfection Certificate, no Loan Party
has used any other name at any time in the past five years, or at any time will
use any other name (except in connection with any name change in compliance with
this Section 7.2), in any Federal tax filing made in any jurisdiction. Listed in
Section 1 of the Perfection Certificate are all prior names used by each Loan
Party at any time in the past five years. Borrower Representative shall give
Agent at least thirty days' prior written notice (and will deliver an updated
Section 1 of the Perfection Certificate to reflect the same) before it or any
other Loan Party changes its legal name, type of entity or location of
organization.
7.3    Title to Collateral; Third Party Locations; Permitted Liens. Each Loan
Party has, and at all times will continue to have, good and marketable title to
all of the Collateral. The Collateral now is, and at all times will remain, free
and clear of any and all Liens, except for Permitted Liens. Upon filing of
appropriate financing statements and execution of account control agreements and
other filings and documents required to perfect any security interest, Agent
will have, a first-priority perfected and enforceable security interest in all
of the Collateral, subject only to the Permitted Liens and the terms of the
Intercreditor Agreement, and each Loan Party will at all times defend Agent and
the Collateral against all claims of others. None of the Collateral which is
Equipment is, or will at any time, be affixed to any real property in such a
manner, or with such intent, as to become a fixture. Except for warehouses as to
which Borrowers have delivered to Agent a warehouseman's waiver in form and
substance reasonably satisfactory to Agent (unless waived by Agent in its sole
discretion; provided, that such waiver may be conditioned upon Agent
establishing a rent or other similar Reserve satisfactory to Agent in its sole
discretion), no Loan Party is or will at any time be a bailor of any Goods with
a value in excess of $500,000 at any warehouse or otherwise. Prior to causing or
permitting any Collateral with a value in excess of $500,000 to at any time be
located upon premises in which any third party (including any landlord,
warehouseman, or otherwise) has an interest, Borrower Representative shall
notify Agent and the applicable Loan Party shall cause each such third party to
execute and deliver to Agent, in form and substance reasonably acceptable to
Agent, such waivers, collateral access agreements, and subordinations as Agent
shall specify, so as to, among other things, ensure that Agent's rights in the
Collateral are, and will at all times continue to be, superior to the rights of
any such third party and that Agent has access to such Collateral. Each
applicable Loan Party will keep at all times in full force and effect, and will
comply at all times with all the terms of, any lease of real property where any
of the Collateral now or in the future may be located.
7.4    Accounts and Chattel Paper. As of each date reported by Borrowers, all
Accounts which any Borrower has then reported to Agent as then being Eligible
Accounts comply in all respects with the criteria for eligibility set forth in
the definition of Eligible Accounts. All such Accounts, and all Chattel Paper
owned by any Loan Party, are genuine and in all respects what they purport to
be, arise out of a completed, bona fide and unconditional and non-contingent
sale and delivery of goods or rendition of services by a Borrower in the
Ordinary Course of Business and in accordance with the terms and conditions of
all purchase orders, contracts or other documents relating thereto, each Account
Debtor thereunder had the capacity to contract at the time any contract or other
document giving rise to such Accounts and Chattel


-54-



--------------------------------------------------------------------------------




Paper were executed, and the transactions giving rise to such Accounts and
Chattel Paper comply with all applicable laws and governmental rules and
regulations.
7.5    Electronic Chattel Paper. To the extent that any Loan Party obtains or
maintains any Electronic Chattel Paper, such Loan Party shall at all times
create, store and assign the record or records comprising the Electronic Chattel
Paper in such a manner that (a) a single authoritative copy of the record or
records exists which is unique, identifiable and except as otherwise provided
below, unalterable, (b) the authoritative copy identifies Agent as the assignee
of the record or records, (c) the authoritative copy is communicated to and
maintained by Agent or its designated custodian, (d) copies or revisions that
add or change an identified assignee of the authoritative copy can only be made
with the participation of Agent, (e) each copy of the authoritative copy and any
copy of a copy is readily identifiable as a copy that is not the authoritative
copy and (f) any revision of the authoritative copy is readily identifiable as
an authorized or unauthorized revision.
7.6    Capitalization; Investment Property.
(a)    No Loan Party, directly or indirectly, owns, or shall at any time own,
any capital stock or other Equity Interests of any other Person except as set
forth in Schedule 10 of the Perfection Certificate, which Sections list all
Investment Property owned by each Loan Party.
(b)    None of the Pledged Equity has been issued or otherwise transferred in
violation of the Securities Act, or other applicable laws of any jurisdiction to
which such issuance or transfer may be subject. The Pledged Equity pledged by
each Loan Party hereunder constitutes all of the issued and outstanding Equity
Interests of each applicable Issuer of such Pledged Equity owned by such Loan
Party.
(c)    All of the Pledged Equity has been duly and validly issued and is fully
paid and non-assessable, and the holders thereof are not entitled to any
preemptive, first refusal or other similar rights. There are no outstanding
options, warrants or similar agreements, documents, or instruments with respect
to any of the Pledged Equity except in favor of the Term Loan Agents.
(d)    Each Loan Party has caused each applicable Issuer to amend or otherwise
modify its Governing Documents, books, records, and related agreements,
documents and instruments, as applicable, to reflect the rights and interests of
Agent hereunder, and to the extent required to enable and empower Agent to
exercise and enforce its rights and remedies hereunder in respect of the Pledged
Equity and other Investment Property, in all cases, subject to the Intercreditor
Agreement.
(e)    Each Loan Party will take any and all actions required or requested by
Agent, from time to time, to (i) cause Agent to obtain exclusive control of any
Investment Property that is ABL Priority Collateral in a manner reasonably
acceptable to Agent and (ii) obtain from any Issuers and such other Persons as
Agent shall specify, for the benefit of Agent, written confirmation of Agent's
exclusive control over such Investment Property that is ABL Priority Collateral
and take such other actions as Agent may request to perfect Agent's security
interest in any Investment Property that is ABL Priority Collateral. For
purposes of this Section 7.6, Term Loan Agents shall have exclusive control of
Investment Property if (A) pursuant to Section 5.2, such Investment Property
consists of certificated securities and the applicable Loan Party delivers such
certificated securities to Term Loan Agents (with all appropriate endorsements),
(B) such Investment Property consists of uncertificated securities and either
(x) the applicable Loan Party delivers such uncertificated securities to Term
Loan Agents or (y) the Issuer thereof agrees, pursuant to documentation in form
and substance reasonably satisfactory to Term Loan Agents, that it will comply
with instructions originated by Term Loan Agents without further consent by the
applicable Loan Party and (C) such Investment Property consists of security
entitlements and either (x) Term Loan Agents becomes the entitlement holder


-55-



--------------------------------------------------------------------------------




thereof or (y) the appropriate securities intermediary agrees, pursuant to
documentation in form and substance reasonably satisfactory to Term Loan Agents,
that it will comply with entitlement orders originated by Term Loan Agents
without further consent by the applicable Loan Party. Each Loan Party that is a
limited liability company or a partnership hereby represents and warrants that
it has not, and at no time will, elect pursuant to the provisions of Section
8-103 of the UCC to provide that its Equity Interests are securities governed by
Article 8 of the UCC.
(f)    No Loan Party owns, or has any present intention of acquiring, any
"margin security" or any "margin stock" within the meaning of Regulations T, U
or X of the Board of Governors of the Federal Reserve System (herein called
"margin security" and "margin stock"). None of the proceeds of the Loans will be
used, directly or indirectly, for the purpose of purchasing or carrying, or for
the purpose of reducing or retiring any Indebtedness which was originally
incurred to purchase or carry, any margin security or margin stock or for any
other purpose which might constitute the transactions contemplated hereby a
"purpose credit" within the meaning of said Regulations T, U or X, or cause this
Agreement to violate any other regulation of the Board of Governors of the
Federal Reserve System or the Exchange Act, or any rules or regulations
promulgated under such statutes.
(g)    [Reserved].
(h)    No Loan Party shall take, or fail to take, any action that would in any
manner impair the value or the enforceability of the Term Loan Agents’ Lien on
any of the Investment Property, or any of the Term Loan Agents' rights or
remedies under the Term Loan Document with respect to any of the Investment
Property.
(i)    In the case of any Loan Party which is an Issuer, such Issuer agrees that
the terms of Section 11.3(g)(iii) shall apply to such Loan Party with respect to
all actions that may be required of it pursuant to such Section 11.3(g)(iii)
regarding the Investment Property issued by it.
7.7    Commercial Tort Claims. No Loan Party has any Commercial Tort Claims with
a value in excess of $1,000,000 individually or $2,000,000 in the aggregate
pending other than those listed in Schedule 13 of the Perfection Certificate,
and each Loan Party shall promptly (but in any case, no later than five Business
Days thereafter) notify Agent in writing upon incurring or otherwise obtaining a
Commercial Tort Claim with a value in excess of $1,000,000 individually or
$2,000,000 in the aggregate, after the date hereof against any third party. Such
notice shall constitute such Loan Party's authorization to amend such Section 2
to add such Commercial Tort Claim and shall automatically be deemed to amend
such Section 2 to include such Commercial Tort Claim.
7.8    Jurisdiction of Organization; Location of Collateral. Section 1 of the
Perfection Certificate set forth, as of the Closing Date, (a) each place of
business of each Loan Party (including its chief executive office), (b) all
locations where all Inventory, Equipment, and other Collateral owned by each
Loan Party is kept and (c) whether each such Collateral location and place of
business (including each Loan Party's chief executive office) is owned by a Loan
Party or leased (and if leased, specifies the complete name and notice address
of each lessor). No Collateral is located outside the United States or Canada in
the possession of any lessor, bailee, warehouseman or consignee, except as
expressly indicated in Section 1 of the Perfection Certificate. Each Loan Party
will give Agent at least thirty (30) days' prior written notice before changing
its jurisdiction of organization, opening any additional place of business,
changing its chief executive office or the location of its books and records, or
moving any of the Collateral to a location other than one of the locations set
forth in Section 3 of the Perfection Certificate, and will execute and deliver
all Financing Statements, Lien Waivers, collateral access agreements, and all
other agreements, instruments


-56-



--------------------------------------------------------------------------------




and documents which Agent shall require in connection therewith prior to making
such change, all in form and substance reasonably satisfactory to Agent. Without
the prior written consent of Agent, no Loan Party will at any time (i) change
its jurisdiction of organization or (ii) allow any Collateral to be located
outside of the continental United States of America or Canada (except for the
Inventory located at the Maquiladora Facility).
7.9    Financial Statements and Reports; Solvency.
(a)    All financial statements delivered to Agent and Lenders by or on behalf
of any Loan Party have been, and at all times will be, prepared in conformity in
all material respects with GAAP and completely and fairly reflect in all
material respects the financial condition of each Loan Party covered thereby, at
the times and for the periods therein stated.
(b)    As of the date hereof (after giving effect to the Loans and Letters of
Credit to be made or issued on the date hereof, and the consummation of the
transactions contemplated hereby), and as of each other day that any Loan is
made or Letter of Credit is issued (after giving effect thereof), (i) the fair
saleable value of all of the assets and properties of each Loan Party,
individually, exceeds the aggregate liabilities and Indebtedness of each such
Loan Party (including contingent liabilities), (ii) each Loan Party,
individually, is solvent and able to pay its debts as they come due, (iii) each
Loan Party, individually, has sufficient capital to carry on its business as now
conducted and as proposed to be conducted, (iv) no Loan Party is contemplating
either the liquidation of all or any substantial portion of its assets or
property, or the filing of any petition under any state, federal, or other
bankruptcy or insolvency law and (v) no Loan Party has knowledge of any Person
contemplating the filing of any such petition against any Loan Party.
7.10    Tax Returns and Payments; Pension Contributions. Each Loan Party has
timely filed all material Tax returns and reports required by applicable law,
has timely paid all material Taxes owing by such Loan Party and will timely pay
all such Taxes in the future as they became due and payable. Each Loan Party
may, however, defer payment of any contested Taxes; provided, that such Loan
Party (a) in good faith contests its obligation to pay such Taxes by appropriate
proceedings promptly and diligently instituted and conducted, and (b) maintains
adequate reserves therefor in conformity with GAAP. No Loan Party is aware of
any claims or adjustments proposed for any prior tax years that could result in
additional Taxes becoming due and payable by any Loan Party. Each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other applicable laws. Each Plan that is intended to be a qualified
plan under Section 401(a) of the Code (other than a Multiple Employer Plan) has
received a favorable determination letter or is entitled to rely on an opinion
letter from the Internal Revenue Service to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service. To the knowledge
of each Loan Party, nothing has occurred that could reasonably be expected to
prevent or cause the loss of such tax-qualified status. There are no pending or,
to the best knowledge of any Loan Party, threatened claims, actions or lawsuits,
or action by any Governmental Authority, with respect to any Plan that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. To the knowledge of each Loan Party, here has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect. No ERISA Event has occurred, and no Loan Party is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan, in each case, that could reasonably be expected to have a
Material Adverse Effect. Each Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards


-57-



--------------------------------------------------------------------------------




under the Pension Funding Rules has been applied for or obtained, in each case
except as would not reasonably be expected to have a Material Adverse Effect. As
of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is sixty
percent (60%) or higher, an no Loan Party knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below sixty percent (60%) as of the most
recent valuation date. No Loan Party or any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid, except as would not
reasonably be expected to have a Material Adverse Effect. No Loan Party or any
ERISA Affiliate has engaged in a transaction that could be subject to Section
4069 or Section 4212(c) of ERISA except as would not reasonably be expected to
have a Material Adverse Effect. No Pension Plan has been terminated by the plan
administrator thereof or by the PBGC, and no Loan Party has knowledge of any
event or circumstance that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan,
except as would not reasonably be expected to have a Material Adverse Effect.
7.11    Compliance with Laws; Intellectual Property; Licenses.
(a)    Each Loan Party has complied, and will continue at all times to comply,
in all respects with all provisions of all applicable laws and regulations,
including those relating to the ownership of real or personal property, the
conduct and licensing of each Loan Party's business, the payment and withholding
of Taxes, ERISA and other employee matters, and safety and environmental
matters, except to the extent any such failure, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(b)    No Loan Party has received written notice of default or violation, or is
in default or violation, with respect to any judgment, order, writ, injunction,
decree, demand or assessment issued by any court or any federal, state, local,
municipal or other Governmental Authority relating to any aspect of any Loan
Party's business, affairs, properties or assets which if determined adversely
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
(c)    No Loan Party owns any registered Intellectual Property, except as set
forth in Section 4 of the Perfection Certificate. Except as set forth in Section
9 of the Perfection Certificate, none of the Intellectual Property owned by any
Loan Party is the subject of any licensing or franchise agreement pursuant to
which such Loan Party is the licensor or franchisor. Each Loan Party shall
promptly (but in any event in connection with delivery of the next quarter-end
compliance certificate herein) notify Agent in writing of any additional
Intellectual Property rights acquired or arising after the Closing Date and
shall submit to Agent a supplement to Section 9 of the Perfection Certificate to
reflect such additional rights; provided, that such Loan Party's failure to do
so shall not impair Agent's security interest therein. Each Loan Party shall
execute a separate security agreement granting Agent a security interest in such
registered Intellectual Property (whether owned on the Closing Date or
thereafter), in form and substance reasonably acceptable to Agent and suitable
for registering such security interest in such Intellectual Property with the
United States Patent and Trademark Office and/or United States Copyright Office,
and/or Canadian Intellectual Property Office, as applicable; provided, that such
Loan Party's failure to do so shall not impair Agent's security interest
therein. Each Loan Party owns or has, and will at all times continue to own or
have, the valid right to use all material patents, trademarks, copyrights,
software, computer programs, equipment designs, network designs, equipment
configurations, technology and other Intellectual Property used, marketed and
sold in such Loan Party's business, and each Loan Party is in compliance, and
will continue at all times to comply, in all material respects with all
licenses, user agreements and other such agreements regarding the use of
Intellectual Property. No Loan Party has received any notice in writing claiming
(which


-58-



--------------------------------------------------------------------------------




claim appears to be valid and asserted in good faith) that any of such
Intellectual Property infringes upon or violates the rights of any other Person.
(d)    Each Loan Party has and will continue at all times to have, all federal,
state, local and other licenses and permits required to be maintained in
connection with such Loan Party's business operations, and all such licenses and
permits are valid and in full force and effect except to the extent any such
failure could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. Each Loan Party has, and will continue at
all times to have, complied with the requirements of such licenses and permits
in all material respects, and has received no written notice of any pending or
threatened proceedings for the suspension, termination, revocation or limitation
thereof except to the extent any such failure could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. No
Loan Party is aware of any facts or conditions that could reasonably be expected
to cause or permit any of such licenses or permits to be voided, revoked or
withdrawn.
(e)    Notwithstanding anything to the contrary contained in this Agreement, no
Loan Party shall be permitted to dispose of, or make any Investments, Restricted
Payments or incur any Indebtedness in the form of, Intellectual Property (and
any such transactions shall not be permitted under Article 8 herein), to the
extent that the use of such Intellectual Property is reasonably necessary to
permit the Agent to enforce its rights and remedies under the Loan Documents
with respect to the Collateral, or the such proposed transaction would otherwise
materially adversely affect the appraised value of the Collateral unless such
transaction is subject to a non-exclusive royalty-free license of such
Intellectual Property in favor of the Agent for use in connection with the
exercise of rights and remedies of the Lenders under the Loan Documents in
respect of the Collateral, which license shall be in form and substance
reasonably satisfactory to Agent in its Permitted Discretion.
7.12    Litigation. There is no claim, suit, litigation, proceeding or
investigation pending or (to the best of each Loan Party's knowledge) threatened
in writing by or against or affecting any Loan Party in any court or before any
Governmental Authority (or any basis therefor known to any Loan Party) which may
result, either separately or in the aggregate, in liability in excess of
$3,000,000 for the Loan Parties, in any Material Adverse Effect, or in any
material impairment in the ability of any Loan Party to carry on its business in
substantially the same manner as it is now being conducted.
7.13    Use of Proceeds. All proceeds of all Loans and Letters of Credit shall
be used by Borrowers solely (a) with respect to Loans made on the Closing Date,
to repay in full its indebtedness owing under the Existing Credit Agreement, (b)
to pay the fees, costs, and expenses incurred in connection with this Agreement,
the other Loan Documents and the transactions contemplated hereby and thereby,
(c) for Borrowers’ working capital purposes and (d) for such other purposes as
specifically permitted pursuant to the terms of this Agreement. All proceeds of
all Loans and Letters of Credit will be used solely for lawful business
purposes.
7.14    Insurance.
(a)    Each Loan Party will at all times carry property, liability and other
insurance, with insurers reasonably acceptable to Agent, in such form and
amounts, and with such deductibles and other provisions, as Agent shall
reasonably require, but in any event, in such amounts and against such risks as
is usually carried by companies engaged in similar business and owning similar
properties in the same general areas in which such Loan Party operates, and each
Borrower will provide Agent with evidence reasonably satisfactory to Agent that
such insurance is, at all times, in full force and effect. A true and complete
listing of such insurance as of the Closing Date, including issuers, coverages
and deductibles, is set forth in Section 16


-59-



--------------------------------------------------------------------------------




of the Perfection Certificate. Each property insurance policy shall name Agent
as lender loss payee and mortgagee, if applicable, and shall contain a lender's
loss payable endorsement, and a mortgagee endorsement, if applicable, and each
liability insurance policy shall name Agent as an additional insured, and each
business interruption insurance policy shall be collaterally assigned to Agent,
all in form and substance reasonably satisfactory to Agent. All policies of
insurance shall provide that they may not be cancelled or changed without at
least thirty (30) days' (or, with respect to nonpayment of premiums, ten (10)
days’) prior written notice to Agent, and shall otherwise be in form and
substance reasonably satisfactory to Agent. Borrower Representative shall advise
Agent promptly of any policy cancellation, non-renewal, reduction, or material
amendment with respect to any insurance policies maintained by any Loan Party or
any receipt by any Loan Party of any notice from any insurance carrier regarding
any intended or threatened cancellation, non-renewal, reduction or material
amendment of any of such policies, and Borrower Representative shall promptly
deliver to Agent copies of all notices and related documentation received by any
Loan Party in connection with the same.
(b)    Borrower Representative shall deliver to Agent no later than fifteen (15)
days prior to the expiration of any then current insurance policies, insurance
certificates evidencing renewal of all such insurance policies required by this
Section 7.14. Borrower Representative shall deliver to Agent, upon Agent's
reasonable request, certificates evidencing such insurance coverage in such form
as Agent shall specify.
(c)    IF ANY LOAN PARTY AT ANY TIME OR TIMES HEREAFTER SHALL FAIL TO OBTAIN OR
MAINTAIN ANY OF THE POLICIES OF INSURANCE REQUIRED ABOVE (AND PROVIDE EVIDENCE
THEREOF TO AGENT) OR TO PAY ANY PREMIUM RELATING THERETO, THEN AGENT, WITHOUT
WAIVING OR RELEASING ANY OBLIGATION OR DEFAULT BY ANY BORROWER HEREUNDER, MAY
(BUT SHALL BE UNDER NO OBLIGATION TO) OBTAIN AND MAINTAIN SUCH POLICIES OF
INSURANCE AND PAY SUCH PREMIUMS AND TAKE SUCH OTHER ACTIONS WITH RESPECT THERETO
AS AGENT DEEMS ADVISABLE UPON NOTICE TO BORROWER REPRESENTATIVE. SUCH INSURANCE,
IF OBTAINED BY AGENT, MAY, BUT NEED NOT, PROTECT ANY LOAN PARTY'S INTERESTS OR
PAY ANY CLAIM MADE BY OR AGAINST ANY LOAN PARTY WITH RESPECT TO THE COLLATERAL.
SUCH INSURANCE MAY BE MORE EXPENSIVE THAN THE COST OF INSURANCE ANY LOAN PARTY
MAY BE ABLE TO OBTAIN ON ITS OWN AND MAY BE CANCELLED ONLY UPON THE APPLICABLE
LOAN PARTY PROVIDING EVIDENCE THAT IT HAS OBTAINED THE INSURANCE AS REQUIRED
ABOVE. ALL SUMS DISBURSED BY AGENT IN CONNECTION WITH ANY SUCH ACTIONS,
INCLUDING COURT COSTS, EXPENSES, OTHER CHARGES RELATING THERETO AND REASONABLE
INTERNAL AND EXTERNAL ATTORNEY COSTS, SHALL CONSTITUTE LOANS HEREUNDER, SHALL BE
PAYABLE ON DEMAND BY BORROWERS TO AGENT AND, UNTIL PAID, SHALL BEAR INTEREST AT
THE HIGHEST RATE THEN APPLICABLE TO LOANS HEREUNDER.
7.15    Financial, Collateral and Other Reporting / Notices. Each Loan Party has
kept, and will at all times keep, adequate records and books of account with
respect to its business activities and the Collateral in which proper entries
are made in accordance with GAAP reflecting all its financial transactions. The
information provided in the Perfection Certificate is correct and complete in
all respects. Each Loan Party will cause to be prepared and furnished to Agent,
in each case in a form and in such detail as is acceptable to Agent the
following items (the items to be provided under this Section 7.15 shall be
delivered to Agent by posting on ABLSoft or, if requested by Agent, by another
form of Approved Electronic Communication or in writing):


-60-



--------------------------------------------------------------------------------




(a)    Annual Financial Statements. Not later than ninety (90) days after the
close of each Fiscal Year, unqualified, audited financial statements of the
Parent and its Subsidiaries on a consolidated basis as of the end of such Fiscal
Year, including balance sheet, income statement, and statement of cash flow for
such Fiscal Year, certified by a firm of independent certified public
accountants of recognized standing selected by Borrowers but acceptable to
Agent, together with a copy of any management letter issued in connection
therewith, together with unaudited consolidating financial statements for the
Loan Parties (it being understood that the obligation to furnish the foregoing
to the Agent shall be deemed to be satisfied in respect of any fiscal year of
the Parent by the filing of the Parent’s annual report on Form 10-K for such
fiscal year with the Securities and Exchange Commission to the extent the
foregoing are included therein). Concurrently with the delivery of such
financial statements, Borrower Representative shall deliver to Agent a
Compliance Certificate, indicating whether (i) Borrowers are in compliance with
each of the covenants specified in Section 9, and setting forth a detailed
calculation of such covenants and (ii) any Default or Event of Default is then
in existence;
(b)    Interim Financial Statements.
(i)    Monthly Financial Statements. Not later than thirty (30) days after the
end of each month hereafter, including the last month of each Fiscal Year,
unaudited interim financial statements of the Parent and its consolidated
Subsidiaries as of the end of such month and of the portion of such Fiscal Year
then elapsed, including balance sheet, income statement, statement of cash flow,
and results of their respective operations during such month and the
then-elapsed portion of the Fiscal Year, together with comparative figures for
the same periods in the immediately preceding Fiscal Year and the corresponding
figures from the budget for the Fiscal Year covered by such financial
statements, in each case on a consolidated and consolidating basis, certified by
an Authorized Officer of Borrower Representative as prepared in accordance with
GAAP and fairly presenting in all material respects the consolidated financial
position and results of operations (including management discussion and analysis
of such results) the Parent and its consolidated Subsidiaries for such month and
period subject only to changes from ordinary course year‑end audit adjustments
and except that such statements need not contain footnotes. Concurrently with
the delivery of such financial statements, Borrower Representative shall deliver
to Agent a Compliance Certificate, indicating whether any Default or Event of
Default is then in existence.
(ii)    Quarterly Financial Statements. Not later than forty five (45) days
after the end of each fiscal quarter hereafter, including the last fiscal
quarter of each Fiscal Year, unaudited interim financial statements of the
Parent and its consolidated Subsidiaries as of the end of such fiscal quarter
and of the portion of such Fiscal Year then elapsed, including balance sheet,
income statement, statement of cash flow, and results of their respective
operations during such fiscal quarter and the then-elapsed portion of the Fiscal
Year, together with comparative figures for the same periods in the immediately
preceding Fiscal Year and the corresponding figures from the budget for the
Fiscal Year covered by such financial statements, in each case on a consolidated
and consolidating basis, certified by an Authorized Officer of Borrower
Representative as prepared in accordance with GAAP and fairly presenting in all
material respects the consolidated financial position and results of operations
(including management discussion and analysis of such results) of the Parent and
its consolidated Subsidiaries for such fiscal quarter and period subject only to
changes from ordinary course year end audit adjustments and except that such
statements need not contain footnotes (it being understood that the obligation
to furnish the foregoing to the Agent shall be deemed to be satisfied in respect
of any fiscal quarter of the Parent by the filing of the Parent’s annual report
on Form 10-Q for such fiscal year with the Securities and Exchange Commission to
the extent the foregoing are included therein). Concurrently with the delivery
of such financial statements, Borrower Representative shall deliver to Agent a
Compliance Certificate, indicating whether (i) Borrowers are in compliance with


-61-



--------------------------------------------------------------------------------




each of the covenants specified in Section 9, and setting forth a detailed
calculation of such covenants, and (ii) any Default or Event of Default is then
in existence; and
(c)    Borrowing Base / Collateral Reports / Insurance Certificates / Perfection
Certificates / Other Items. The items described on Annex II hereto by the
respective dates set forth therein.
(d)    Projections, Etc. Not later than thirty (30) days after the end of each
Fiscal Year, monthly business projections for such Fiscal Year for the Loan
Parties on a consolidated basis;
(e)    [Reserved].
(f)    ERISA Reports. Copies of any annual report filed pursuant to the
requirements of ERISA in connection with each Plan subject thereto promptly upon
request by Agent and in addition, each Loan Party shall promptly notify Agent
upon having knowledge of any ERISA Event (provided that notice provided by one
Loan Party is deemed to constitute notice from all Loan Parties); and
(g)    [Reserved].
(h)    Notification of Certain Changes. Promptly (and in no case later than the
earlier of (i) three Business Days after the occurrence of any of the following
and (ii) such other date that such information is required to be delivered
pursuant to this Agreement or any other Loan Document) notification to Agent in
writing of (A) the occurrence of any Default or Event of Default, (B) the
occurrence of any event that has had, or may have, a Material Adverse Effect,
(C) any investigation, action, suit, proceeding or claim (or any material
development with respect to any existing investigation, action, suit, proceeding
or claim) relating to any Loan Party, any officer or director of a Loan Party,
on the Collateral and, in each case, which could reasonably be expected to
result in a Material Adverse Effect, (D) any material loss or damage to the ABL
Priority Collateral, (E) any event or the existence of any circumstance that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect, any Default, or any Event of Default, or which would make any
representation or warranty previously made by any Loan Party to Agent untrue in
any material respect or constitute a material breach if such representation or
warranty was then being made, and (F) change in any Loan Party's certified
independent accountant. In the event of each such notice under this Section
7.15(h), Borrower Representative shall give notice to Agent of the action or
actions that each Loan Party has taken, is taking, or proposes to take with
respect to the event or events giving rise to such notice obligation.
(i)    Other Information. Promptly upon request, such other data and information
(financial and otherwise) as Agent, from time to time, may reasonably request,
bearing upon or related to the Collateral or each Loan Party's business or
financial condition or results of operations.
(j)    [Reserved].
(k)    Notices Relating to Term Loan Debt. Promptly after any Loan Party knows
or has reason to know that any Default or Event of Default has occurred and is
continuing, any “Default” or “Event of Default” under and as defined in any Term
Loan Documents has occurred and is continuing occurred, but in any event not
later than two (2) Business Days after any Loan Party becomes aware thereof, a
notice from the Borrower Representative of such Default, Event of Default,
“Default”, “Event of Default” describing the same in reasonable detail and a
description of the action that the Loan Parties have taken and propose to take
with respect thereto.
7.16    Reserved.    


-62-



--------------------------------------------------------------------------------




7.17    Maintenance of Collateral, Etc. Each Loan Party will maintain all of the
Collateral used and useful in the business in good working condition, ordinary
wear and tear excepted, and no Loan Party will use the Collateral for any
unlawful purpose.
7.18    Reserved.
7.19    No Default. No Default or Event of Default has occurred and is
continuing.
7.20    No Material Adverse Change. Since December 31, 2018, there has been no
event or condition which has resulted in a Material Adverse Effect.
7.21    Full Disclosure. Excluding projections and other forward-looking
information, pro forma financial information and information of a general
economic or industry nature, no report, notice, certificate, information or
other statement delivered or made (including, in electronic form) by or on
behalf of any Loan Party or any of its Affiliates to Agent or Lender in
connection with this Agreement or any other Loan Document contains or will at
any time contain, taken as a whole and together with all updates and supplements
thereto, any untrue statement of a material fact, or omits or will at any time
omit to state any material fact necessary to make any statements contained
herein or therein not materially misleading in light of the circumstances in
which such statements were made. Any projections and other forward-looking
information and pro forma financial information contained in such materials were
prepared in good faith based upon assumptions that were believed by such Loan
Party to be reasonable at the time prepared and at the time (it being recognized
that such projections and other forward-looking information and pro forma
financial information are not to be viewed as facts and that actual results
during the period or periods covered by any such projections or information may
differ from the projected results, and such differences may be material).
7.22    Sensitive Payments. No Loan Party (a) has made or will at any time make
any contributions, payments or gifts to or for the private use of any
governmental official, employee or agent where either the payment or the purpose
of such contribution, payment or gift is illegal under the applicable laws of
the United States or the jurisdiction in which made or any other applicable
jurisdiction, (b) has established or maintained or will at any time establish or
maintain any unrecorded fund or asset for any purpose or made any false or
artificial entries on its books, (c) has made or will at any time make any
payments to any Person with the intention that any part of such payment was to
be used for any purpose other than that described in the documents supporting
the payment or (d) has engaged in or will at any time engage in any "trading
with the enemy" or other transactions violating any rules or regulations of the
Office of Foreign Assets Control or any similar applicable laws, rules or
regulations.
7.23    Subordinated Debt.
(a)    Borrower Representative has furnished Agent a true, correct and complete
copy of each of the Subordinated Debt Documents. No statement or representation
made in any of the Subordinated Debt Documents by any Borrower or any other Loan
Party or, to any Borrower Representative 's knowledge, any other Person,
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which they are made, not
misleading in any material respect as of the time that such statement or
representation is made. Each of the representations and warranties of the Loan
Parties set forth in each of the Subordinated Debt Documents are true and
correct in all respects. No portion of the Subordinated Debt is, or at any time
shall be, (i) secured by any assets of any of the Loan Parties or any other
Person or any equity issued by any of the Loan Parties or any other Person
(except to the extent expressly permitted by the Subordinated Debt Subordination
Agreement) or (ii) guaranteed by any Person (except to the extent expressly
permitted by the Subordinated Debt Subordination Agreement).


-63-



--------------------------------------------------------------------------------




(b)    The provisions of the Subordinated Debt Subordination Agreement are
enforceable against each holder of the Subordinated Debt. Each Borrower and each
other Loan Party acknowledges that Agent is entering into this Agreement and
extending credit and making the Loans in reliance upon the Subordinated Debt
Subordination Agreement and this Section 7.23. All Obligations constitute senior
Indebtedness entitled to the benefits of the subordination provisions contained
in the Subordinated Debt Documents and the Subordinated Debt Documents.
(c)    To the knowledge of the Loan Parties, the provisions of the Intercreditor
Agreement are enforceable against the Term Loan Agents and each holder of any
portion of the Term Loan Debt, except as the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditor’s rights generally and by general equitable principles.
Each Loan Party acknowledges that Agent and Lenders are entering into this
Agreement and extending credit and making the Loans and causing Letters of
Credit to be issued in reliance upon the Intercreditor Agreement and this
Section 7.29.
7.24    Access to Collateral, Books and Records. At reasonable times, Agent and
its representatives or agents shall have the right to inspect the Collateral and
to examine and copy each Loan Party's books and records. Each Loan Party agrees
to give Agent access to any or all of such Loan Party's, and each of its
Subsidiaries', premises to enable Agent to conduct such inspections and
examinations. The Agent may, in its Permitted Discretion, undertake two (2) such
inspections in each such twelve (12) month period at the Loan Parties expense
(provided that in any twelve (12) month period in which a Dominion Trigger
Period occurs, the Agent may undertake up to three (3) such inspections in each
twelve (12) month period at the Loan Parties’ expense) and, in all cases, the
charge therefor shall be $1,200 per person per day (or such higher amount as
shall represent Agent's then current standard charge), plus out-of-pocket
expenses. Notwithstanding the foregoing, the Agent may cause additional
inspections to be undertaken if required by law, if an Event of Default shall
have occurred and be continuing, at the expense of the Loan Parties.
7.25    Appraisals. At reasonable times and after reasonably notice, each Loan
Party will permit Agent and each of its representatives or agents to conduct
appraisals and valuations of the Collateral at such times and intervals as Agent
may designate. The Agent may, in its Permitted Discretion, conduct one (1) such
appraisal and valuation in each twelve (12) month period at Loan Parties’
expense (provided that in any twelve (12) month period in which a Dominion
Trigger Period occurs, the Agent may undertake up to two (2) such appraisals and
valuations in each twelve (12) month period at the Loan Parties’ expense).
Notwithstanding the foregoing, the Agent may cause additional appraisals to be
undertaken if required by law or if an Event of Default shall have occurred and
be continuing, at the expense of the Loan Parties.
7.26    Lender Meetings. Upon the request of any Agent or the Required Lenders
(which request, so long as no Event of Default shall have occurred and be
continuing, shall not be made more than once during each fiscal quarter),
participate in a telephonic meeting with the Agents and the Lenders at such time
as may be agreed to by Borrower Representative and such Agent or the Required
Lenders.
7.27    Interrelated Businesses. Loan Parties make up a related organization of
various entities constituting a single economic and business enterprise so that
Loan Parties share an identity of interests such that any benefit received by
any one of them benefits the others. From time to time each of the Loan Parties
may render services to or for the benefit of the other Loan Parties, purchase or
sell and supply goods to or from or for the benefit of the others, make loans,
advances and provide other financial accommodations to or for the benefit of the
other Loan Parties (including inter alia, the payment by such Loan Parties of
creditors of the other Loan Parties and guarantees by such Loan Parties of
indebtedness of the other Loan Parties and provides administrative, marketing,
payroll and management services to or for the benefit of the other Loan
Parties). Loan Parties have the same centralized accounting and legal services,
certain common officers,


-64-



--------------------------------------------------------------------------------




directors and/or managers, and generally do not provide stand-alone
consolidating financial statements to creditors.
7.28    Parent. Parent shall not: (a) engage in any activities other than acting
as a holding company and transactions incidental thereto, maintaining its
corporate existence, and entering into and performing its obligations under the
Loan Documents and the Term Loan Documents; (b) hold any assets other than (i)
all of the issued and outstanding Equity Interests of any Borrower or other
Parent, (ii) contractual rights pursuant to the Loan Documents and the Term Loan
Documents, and (iii) cash in an amount not to exceed the amount required for the
purpose of promptly paying general operating expenses (including without
limitation audit fees, reasonable and customary director and officer
compensation and indemnification obligations pursuant to its Governing
Documents); and (c) incur any liabilities other than under the Loan Documents,
the Term Loan Documents and obligations incurred in the Ordinary Course of
Business related to its existence, including Taxes, franchise or other entity
existence taxes and fees payable to its state of incorporation or organization,
payment of reasonable and customary director fees and expenses, and
indemnification obligations pursuant to its Governing Documents.
7.29    Term Loan Debt. Borrower Representative has furnished Agent a true,
correct and complete copy of each of the Term Loan Documents.
7.30    Canadian Benefit Plans. Except where the failure to perform any
obligation or make any withholding, collection or payment, as applicable, could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect: (1) all obligations of the Loan Parties (including
fiduciary, funding, investment, administration and reporting obligations)
required to be performed by them in connection with the Canadian Benefit Plans
and the funding agreements therefor have been performed (2) all contributions or
premiums required to be made or paid by the Loan Parties to the Canadian Benefit
Plans have been made or paid in a timely fashion in accordance with the terms of
such plans and all applicable laws, and (3) all employee contributions to the
Canadian Benefit Plans by way of authorized payroll deduction or otherwise have
been properly withheld or collected by the Loan Parties and have been fully paid
into those plans in compliance with the plans and applicable laws. There have
been no improper withdrawals or applications of the assets of the Canadian
Benefit Plans, except where any such withdrawals or applications could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. There is no proceeding, action, suit or claim (other
than routine claims for benefits) pending or threatened involving the Canadian
Benefit Plans, and no facts exist which could reasonably be expected to give
rise to that type of proceeding, action, suit or claim, except where the outcome
thereof could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. No promises of benefit improvements under
the Canadian Benefit Plans by the Loan Parties have been made except where
improvement could not have a Material Adverse Effect. The Loan Parties shall
perform all obligations (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with each
Canadian Benefit Plan and the funding media therefor; make all contributions and
pay all premiums required to be made or paid by it or them in accordance with
the terms of the plan and all applicable laws; and withhold by way of authorized
payroll deductions or otherwise collect and pay into the plan all employee
contributions required to be withheld or collected in accordance with the terms
of the plan and all applicable laws.
7.31    Canadian Pension Plans. Other than as disclosed to the Agent in the
Perfection Certificate, none of the Loan Parties has any Canadian Pension Plans
and none of the Loan Parties shall establish or maintain a Canadian Pension Plan
without the prior written consent of the Agent.


-65-



--------------------------------------------------------------------------------




7.32    Post-Closing Matters. The Loan Parties shall satisfy the requirements
set forth on Schedule 7.32 hereof on or before the dates specified therein or
such later date to be determined by Agent, at its sole option, each of which
shall be completed or provided in form and substance reasonably satisfactory to
Agent. The failure to satisfy any such requirement on or before the date when
due (or within such longer period as Agent may agree at its sole option) shall
be an Event of Default, except as otherwise agreed to by Agent at its sole
option.
7.33    Anti-Corruption Laws and Sanctions. The Parent has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Parent,
its Subsidiaries and their respective officers and employees, to the knowledge
of the Parent its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the Parent,
its Subsidiaries or any of their respective directors, officers or employees, or
(b) to the knowledge of the Parent, any agent of the Parent or its Subsidiaries
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No borrowing of any Loans
or issuance of any Letters of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.
8.    NEGATIVE COVENANTS. On and after the Closing Date and until the
Commitments have expired or terminated and the principal of and interest on each
Loan and all fees and expenses payable hereunder have been paid in full and all
Letters of Credit have expired, terminated or been Cash Collateralized and all
unpaid drawings under any Letters of Credit shall have been reimbursed, each
Loan Party covenants and agrees that such Loan Party shall not permit, and such
Loan Party shall not permit any other Loan Party to:
8.1    Fundamental Changes. Merge, Divide, or consolidate with another Person,
form any new Subsidiary that is organized under the laws of the United States or
Canada or any province thereof (unless such new Subsidiary becomes party to this
Agreement and the other Loan Documents), including by any Division thereof,
acquire any interest in any Person, or wind-up its business operations or cease
substantially all or any material portion of its normal business operations,
dissolve or liquidate, except for the following:
(a)    any Borrower may merge or consolidate with any other Borrower; and
(b)    any Person (other than a Borrower) may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary and, if any party to
such merger is a Loan Party, such surviving entity is (or becomes) a Subsidiary
that is a Loan Party concurrently with such merger.
Notwithstanding the foregoing, this Section 8.1 shall not prohibit any Permitted
Acquisition.
8.2    Asset Sales. Sell, transfer, return, or dispose of any Collateral
(including pursuant to any Division), except:
(a)    sales, transfers and dispositions of (i) Inventory in the ordinary course
of business and (ii) used, obsolete, worn out or surplus assets or property no
longer material to the operation of a Loan Party's business and in the ordinary
course of business;
(b)    sales, transfers and dispositions constituting an Investment permitted by
Section 8.3;


-66-



--------------------------------------------------------------------------------




(c)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of (i) Parent or any Subsidiary or (ii) a
customer or other Person being held by Parent or any Subsidiary;
(d)    the creation of Liens permitted by Section 8.5 and dispositions as a
result thereof;
(e)    sales of accounts receivable and related assets pursuant to the Specified
Vendor Receivables Financings;
(f)    Restricted Payments permitted by Section 8.6; and
(g)    so long as no Event of Default shall have occurred and then be
continuing, sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary) that are not permitted by any other clause of this
Section; provided that (i) any sale, transfer or other disposition of ABL
Priority Collateral shall not exceed $5,000,000, (ii) the net proceeds of any
such transactions are applied to repay Revolving Loans and (iii) after giving
effect thereto and to any such application of net proceeds, to Revolving Loans
hereunder, Excess Availability shall not be negative; and
(h)    sales, transfers and dispositions to a Loan Party or a Subsidiary (other
than with respect to ABL Priority Collateral); provided that any book value and
the fair market value (whichever is higher) of all property that is subject to
such sales, transfers or dispositions from a Loan Party to a Subsidiary that is
not a Loan Party shall not exceed $10,000,000 in the aggregate for all such
sales, transfers or dispositions made after the date hereof and all such sales,
transfers or dispositions shall be made in the ordinary course of business and
in compliance with Sections 8.3 and 8.9.
8.3    Investments and Loans. Purchase, hold or acquire any capital stock,
evidences of Indebtedness or other Equity Interests (including any option,
warrant or other right to acquire any of the foregoing) of, make any loans or
advances to, Guaranty any obligations of, or make or permit to exist any
investment in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit (whether through purchase of assets, merger,
Division or otherwise), except for:
(a)    Permitted Investments;
(b)    Guarantees permitted by Section 8.4(b);
(c)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the Ordinary Course of Business;
(d)    any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 8.2;
(e)    unsecured Guarantees of leases entered into by any Loan Party or its
Subsidiary as lessee in the Ordinary Course of Business;
(f)    extensions of credit in the nature of accounts receivable or notes
receivable in the Ordinary Course of Business;


-67-



--------------------------------------------------------------------------------




(g)    loans or advances to employees made in the Ordinary Course of Business
consistent with prudent business practice and not exceeding $100,000 in the
aggregate outstanding at any one time;
(h)    investments made (i) in an amount not to exceed the net proceeds of any
issuance of Equity Interests in Parent issued after the Closing Date when made
or (ii) with Equity Interests in Parent;
(i)    investments, loans or advances in addition to those permitted by the
other clauses of this Section 8.3 not exceeding in the aggregate $1,000,000 at
any time outstanding, provided that no Default or Event of Default exists at the
time that such investment, loan or advance is made or is caused thereby; and
(j)    investments (other than with respect to ABL Priority Collateral) by the
Loan Parties in their respective Subsidiaries that exist immediately prior to
any applicable transaction; provided that (i) any such Equity Interests held by
a Loan Party shall be pledged to the extent required by this Agreement, subject
to the Intercreditor Agreement, and (ii) the aggregate amount of investments by
Loan Parties in, and loans and advances by Loan Parties to, and guarantees by
Loan Parties of Indebtedness of Subsidiaries that are not Loan Parties shall not
at any time exceed $10,000,000;
(k)    loans or advances made by the Borrowers to any Subsidiary, provided that
such loans and advances shall be evidenced by a promissory note pledged
hereunder, subject to the Intercreditor Agreement, and (ii) the amount of such
loans and advances shall be subject to the limitations set forth in clause (j)
above;
(l)    investments in the form of Hedging Agreements permitted hereunder;
(m)    payroll, travel and similar advances to cover matters that are expected
at the time of such advances to ultimately be treated as expenses for accounting
purposes and that are made in the ordinary course of business; and
(n)    other investments of a type not otherwise described in the foregoing
clauses (other than with respect to ABL Priority Collateral) if and to the
extent the Required Conditions are satisfied with respect to such investment on
the date such investment is made.
8.4    Indebtedness; Certain Equity Interests. Incur any Indebtedness other
than:
(a)    Permitted Indebtedness;
(b)    Indebtedness of a Loan Party to any other Loan Party or to any Subsidiary
of any Loan Party that is not secured by a Lien and subject to a Subordinated
Debt Subordination Agreement;
(c)    Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, surety appeal or similar bonds and completion
guarantees provided in the Ordinary Course of Business;
(d)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the Ordinary
Course of Business; provided, however, that such Indebtedness is extinguished
within 10 days of incurrence;


-68-



--------------------------------------------------------------------------------




(e)    Indebtedness arising in connection with endorsement of instruments for
deposit in the Ordinary Course of Business;
(f)    Indebtedness incurred in connection with the financing of insurance
premiums in an aggregate amount at any time outstanding not to exceed the
premiums owed under such policy, if applicable;
(g)    contingent obligations to financial institutions, in each case to the
extent in the Ordinary Course of Business and on terms and conditions which are
within the general parameters customary in the banking industry, entered into to
obtain cash management services or deposit account overdraft protection services
(in an amount similar to those offered for comparable services in the financial
industry) or other services in connection with the management or opening of
deposit accounts or incurred as a result of endorsement of negotiable
instruments for deposit or collection purposes and other customary, contingent
obligations incurred in the Ordinary Course of Business;
(h)    unsecured Guarantees of facility leases of any Loan Party;
(i)    obligations of the Parent or any of its Subsidiaries under Hedging
Agreements permitted under Section 8.14 with respect to interest rates, foreign
currency exchange rates or commodity prices, in each case not entered into for
speculative purposes; provided that if such Hedging Agreements relate to
interest rates, (A) such Hedging Agreements relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and (B)
the notional principal amount of such Hedging Agreements at the time incurred
does not exceed the principal amount of the Indebtedness to which such Hedging
Agreements relate;
(j)    Indebtedness of Parent under the Convertible Notes outstanding on the
Closing Date and any Permitted Refinancing Indebtedness with respect thereto;
and
(k)    unsecured Indebtedness of the Loan Parties in an amount not to exceed
$15,000,000 at any time outstanding; provided that (i) such Indebtedness shall
not mature prior to the date that is 91 days after the Maturity Date in effect
at the time of the issuance of such Indebtedness and shall not have any
principal payments due prior to such date, except upon the occurrence of a
change of control or similar event (including asset sales), in each case so long
as the provisions relating to change of control or similar events (including
asset sales) included in the governing instrument of such Indebtedness provide
that the provisions of this Agreement must be satisfied prior to the
satisfaction of such provisions of such Indebtedness, (ii) such Indebtedness
shall not have any financial maintenance covenants, (iii) such Indebtedness
shall not have a definition of “Change of Control” or “Change in Control” (or
any other defined term having a similar purpose) that is materially more
restrictive than the definition of Change in Control set forth herein, (iv) such
Indebtedness is subordinated to the Obligations on terms reasonably acceptable
to the Required Lenders and (v) no such Indebtedness shall be, directly or
indirectly, provided by any lender or agent or Affiliate of any lender or agent
under the Second Lien Term Loan Agreement.
8.5    Liens. Create, incur, assume or suffer to exist any Lien or other
encumbrance of any nature whatsoever or authorize under the UCC of any
jurisdiction a Financing Statement (or similar instrument under laws of other
jurisdictions) naming the Loan Party as debtor, or execute any security
agreement authorizing any secured party thereunder to file such Financing
Statement, other than in favor of Agent to secure the Obligations, on any of its
assets whether now or hereafter owned, other than:
(a)    Permitted Liens;


-69-



--------------------------------------------------------------------------------




(b)    Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Permitted Investments on deposit in one or more accounts
maintained by any Lender, in each case granted in the Ordinary Course of
Business in favor of such Lender with which such accounts are maintained,
securing amounts owing to such Lender with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness for borrowed money;
(c)    licenses or sublicenses of Intellectual Property granted by any Loan
Party in the Ordinary Course of Business and not interfering in any material
respect with the ordinary conduct of business of the Loan Parties;
(d)    the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases;
(e)    Liens for the benefit of a seller deemed to attach solely to cash earnest
money deposits in connection with a letter of intent or acquisition agreement
with respect to a Permitted Acquisition; and
(f)    Liens in respect of the Specified Vendor Receivables Financings permitted
under this Agreement;
(g)    other Liens on assets other than ABL Priority Collateral securing
liabilities not in excess of $5,000,000;
(h)    Liens of a collection bank arising in the Ordinary Course of Business
under Section 4-210 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;
(i)    Reserved;
(j)    Liens deemed to exist in connection with investments permitted under
Section 8.3 that constitute repurchase obligations and in connection with
related set-off rights; and
(k)    Liens of sellers of goods to the Loan Parties arising under Article 2 of
the UCC in effect in the relevant jurisdiction in the ordinary course of
business, covering only the goods sold and covering only the unpaid purchase
price for such goods and related expenses and in an aggregate amount not to
exceed $100,000 outstanding at any time.
8.6    Restricted Payments. Pay or declare any Restricted Payments except that:
(a)    Parent may declare and pay dividends with respect to its common stock
payable solely in additional shares of its common stock;
(b)    each Loan Party may declare and pay dividends ratably with respect to
their Equity Interests;
(c)    each Loan Party may make Permitted Tax Distributions;


-70-



--------------------------------------------------------------------------------




(d)    each Loan Party may make Restricted Payments (other than with ABL
Priority Collateral) if and to the extent the Required Conditions are satisfied
with respect to each such payment on the date such payment is made; and
(e)    Parent may make payments or deliveries in shares of its common stock and
cash in lieu of fractional shares required by the terms of, and otherwise
perform its obligations under, the Convertible Notes Indenture (including,
without limitation, making payments of interest and principal thereon and/or
making deliveries (other than in cash) due upon conversion thereof).
8.7    Certain Sinking Fund Payments. Make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Indebtedness, except:
(a)    Payment of the Obligations;
(b)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of
subordinated Indebtedness prohibited by the subordination provisions thereof;
(c)    refinancings of Indebtedness to the extent permitted by Section 8.4;
(d)    payment of secured Indebtedness out of the proceeds of any sale or
transfer of the property or assets securing such Indebtedness;
(e)    payments of Indebtedness with the net proceeds of an issuance of Equity
Interests in Parent;
(f)    payment of or in respect of the Term Loan Debt and Indebtedness or
obligations secured by the First Lien Term Loan Documents and Second Lien Term
Loan Documents, as applicable; and
(g)    payments of Debt; provided that at the time of and immediately after
giving effect to such payment, the Required Conditions are met.
8.8    Business. Engage, directly or indirectly, in a business other than the
business which is being conducted on the Closing Date, wind up its business
operations or cease substantially all, or any material portion, of its normal
business operations, or suffer any material disruption, interruption or
discontinuance of a material portion of its normal business operations.
8.9    Transactions With Affiliates. Directly, or indirectly, purchase, acquire
or lease any property from, sell, transfer or lease any property to, enter into
any contract do any of the foregoing with, or enter into any transaction or deal
with an Affiliate of any (i) Loan Party or (ii) officer, director, manager,
member or equity holder of any Loan Party, in each case other than:
(a)    any Restricted Payment permitted by Section 8.6;
(b)    the transactions described on Schedule 8.9 hereto and such other
transactions that are entered into in the Ordinary Course of Business and on
terms and conditions at least as favorable to such


-71-



--------------------------------------------------------------------------------




Loan Party as could reasonably be obtained by such Loan Party at that time in a
comparable arm's-length transaction with a person other than an Affiliate; and
(c)    transactions among Loan Parties not involving any other Affiliate.
8.10    Modifications to Governing Documents. Agree, consent, permit or
otherwise undertake to amend or otherwise modify any of the terms or provisions
of any Loan Party's Governing Documents, except for such amendments or other
modifications required by applicable law or that are not materially adverse to
Lender; provided, that any change to any jurisdiction of organization, or
entering into any transaction which has the effect of changing any jurisdiction
of organization, shall be made in compliance with Section 7.8.
8.11    Burdensome Restrictions.
(a)    Enter into any covenant or other agreement that restricts or is intended
to restrict it from pledging or granting a security interest in, mortgaging,
assigning, encumbering or otherwise creating a Lien on any of its property,
whether, real or personal, tangible or intangible, existing or hereafter
acquired, in favor of Agent to secure the Obligations, other than in connection
with any document or instrument governing Liens permitted pursuant to clause (a)
or (l) of the definition of Permitted Liens, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien.
(b)    Create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction (other than any Loan Document) of any kind on the
ability of any such Person to pay or make any dividends or distributions to any
Loan Party, to pay any of the Obligations, to make loans or advances or
to transfer any of its property or assets to any Loan Party.
8.12    Modifications to Term Loan Debt Documents. Without the prior written
consent of the Agent, amend, modify, change, waive, or obtain any consent,
waiver or forbearance with respect to, any of the terms or provisions of any
agreement, instrument, document, indenture, or other writing evidencing or
concerning the Term Loan Debt (including the Term Loan Documents) in a manner
which would be adverse to the Lenders, provided that (x) any amendment or
modification which would have the effect of (i) any extension of maturity of any
Indebtedness thereunder, (ii) any increase to the rates of interest payable
thereunder to the extent such interest in payable only in kind and not in cash,
and/or any reduction to the rates of interest payable thereunder in cash, (iii)
any increase in the principal amount of the loans and advances outstanding
thereunder and/or issuance of any commitments to make any future loans or
advances thereunder and/or the funding of any additional loans or advances
thereunder to the extent that interest on such additional principal and/or the
principal amount of such future/additional loans are advances are payable only
in kind and not in cash, shall not be adverse to the Lenders, and (y) any
amendment or modification that provides for (i) any shortening of any scheduled
maturity thereunder, or the addition of or increase to any mandatory prepayments
thereunder, or any addition of or increase of any scheduled amortization
payments thereunder or (ii) any increase in cash interest rates (excluding the
imposition of any default rates provided for therein on the Closing Date) shall
be deemed adverse to the Lenders.
8.13    Term Loan Debt Payments. Pay or make any payments (whether voluntary or
mandatory, or a prepayment, distribution, redemption, retirement, defeasance or
acquisition) with respect to the Term Loan Debt other than (i) regularly
scheduled payments of principal and interest and mandatory prepayments permitted
by the Intercreditor Agreement and (ii) voluntary prepayments permitted by the
Intercreditor Agreement.


-72-



--------------------------------------------------------------------------------




8.14    Hedging Agreements. Enter into any Hedging Agreement, other than Hedging
Agreements entered into in the Ordinary Course of Business and which are not
speculative in nature to hedge or mitigate risks to which the Parent or any
other Subsidiary is exposed in the conduct of its business or the management of
its assets or liabilities (including Hedging Agreements that effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise).
9.
FINANCIAL COVENANTS. Each Loan Party shall at all times comply with the
following financial covenants:

9.1    [Reserved].
9.2    Capital Expenditure Limitation. Loan Parties shall not make any Capital
Expenditures if, after giving effect to such Capital Expenditures, the aggregate
cost of all Capital Expenditures of the Loan Parties would exceed $30,000,000
during any Fiscal Year.
10.
LIMITATION OF LIABILITY AND INDEMNITY.

10.1    [Reserved].
10.2    Limitation of Liability. In no circumstance will any of the Released
Parties be liable for lost profits or other special, punitive, or consequential
damages. Notwithstanding any provision in this Agreement to the contrary, this
Section 10.2 shall remain operative even after the Termination Date and shall
survive the payment in full of all of the Loans.
10.3    Indemnity.
(a)    Each Loan Party hereby agrees to indemnify the Released Parties and hold
them harmless from and against any and all claims, debts, liabilities, demands,
obligations, actions, causes of action, penalties, costs and expenses (including
internal and external attorneys' fees), of every nature, character and
description, which the Released Parties may sustain or incur based upon or
arising out of any of the transactions contemplated by this Agreement or any
other Loan Documents or any of the Obligations, including any transactions or
occurrences relating to the issuance of any Letter of Credit, any Collateral
relating thereto, any drafts thereunder and any errors or omissions relating
thereto (including any loss or claim due to any action or inaction taken by the
issuer of any Letter of Credit, Agent or any Lender) (and for this purpose any
charges to Agent or any Lender by any issuer of Letters of Credit shall be
conclusive as to their appropriateness and may be charged to the Loan Account),
or any other matter, cause or thing whatsoever occurred, done, omitted or
suffered to be done by Agent or any Lender relating to any Loan Party or the
Obligations (except any such amounts sustained or incurred solely as the result
of the gross negligence or willful misconduct of such Released Parties, as
finally determined by a court of competent jurisdiction). This Section 10.3
shall not apply with respect to Taxes other than Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim. Notwithstanding any
provision in this Agreement to the contrary, this Section 10.3 shall remain
operative even after the Termination Date and shall survive the payment in full
of all of the Loans.
(b)    To the extent that any Loan Party fails to pay any amount required to be
paid by it to Agent (or any Released Party of Agent) under paragraph (a) above,
each Lender severally agrees to pay to Agent (or such Released Party), such
Lender's Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that any such payment by the Lenders shall not relieve any Loan
Party of any default in the payment thereof); provided


-73-



--------------------------------------------------------------------------------




that the unreimbursed expense or indemnified loss, claim, damage, penalty,
liability or related expense, as the case may be, was incurred by or asserted
against Agent in its capacity as such.
11.
EVENTS OF DEFAULT AND REMEDIES.

11.1    Events of Default. The occurrence of any of the following events shall
constitute an "Event of Default":
(a)    Payment. If any Loan Party fails to pay to Agent, when due (i) any
principal or (ii) any interest payment or any other monetary Obligation required
under this Agreement or any other Loan Document, and such failure shall continue
unremedied for a period of two (2) Business Days;
(b)    Breaches of Representations and Warranties. If any warranty,
representation, statement, report or certificate made or delivered to Agent or
any Lender by or on behalf of any Loan Party is untrue or misleading in any
material respect (except where such warranty or representation is already
qualified by Material Adverse Effect, materiality, dollar thresholds or similar
qualifications, in which case such warranty or representation shall be accurate
in all respects);
(c)    Breaches of Covenants.
(i)    If any Loan Party defaults in the due observance or performance of any
covenant, condition or agreement contained in Section 6.1, 6.7, 7.2 (limited to
the last sentence of Section 7.2), 7.8, 7.13, 7.14, 7.15, 7.24, 7.25, 7.27,
7.28, 7.29, 7.30, 7.31, 7.32, 7.33, 8 or 9; or
(ii)    If any Loan Party defaults in the due observance or performance of any
covenant, condition or agreement contained in any provision of this Agreement or
any other Loan Document and not addressed in clauses Sections 11.1(a), (b) or
(c)(i), and the continuance of such default unremedied for a period of 25 days;
(d)    Judgment. If one or more judgments aggregating in excess of $1,000,000 is
obtained against any Loan Party which remains unstayed for more than thirty (30)
days or is enforced;
(e)    Cross-Default. If any default occurs with respect to any Material Debt
(other than the Obligations, the Term Loan Debt or the Subordinated Debt),
including a “Fundamental Change” as defined in the Convertible Notes Indenture,
of any Loan Party if (i) such default shall consist of the failure to pay such
Indebtedness when due, whether by acceleration or otherwise or (ii) the effect
of such default is to permit the holder, with or without notice or lapse of time
or both, to accelerate the maturity of any such Indebtedness or to cause such
Indebtedness to become due prior to the stated maturity thereof (without regard
to the existence of any subordination or intercreditor agreements);
(f)    Dissolution. The dissolution, termination of existence, insolvency or
business failure or suspension or cessation of business as usual of any Loan
Party (or of any general partner of any Loan Party if it is a partnership);
(g)    Voluntary Bankruptcy or Similar Proceedings. If any Loan Party shall
apply for or consent to the appointment of a receiver, trustee, custodian or
liquidator of it or any of its properties, admit in writing its inability to pay
its debts as they mature, make a general assignment for the benefit of
creditors, be adjudicated a bankrupt or insolvent or be the subject of an order
for relief under the Bankruptcy Code or under any bankruptcy or insolvency law
of a foreign jurisdiction, or file a voluntary petition in bankruptcy, or a
petition or an answer seeking reorganization or an arrangement with creditors or
to take advantage of


-74-



--------------------------------------------------------------------------------




any bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against it in any proceeding under any such law, or take or
permit to be taken any action in furtherance of or for the purpose of effecting
any of the foregoing;
(h)    Involuntary Bankruptcy or Similar Proceedings. The commencement of an
involuntary case or other proceeding against any Loan Party seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar applicable law or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, or if an order for
relief is entered against any Loan Party under any bankruptcy, insolvency or
other similar applicable law as now or hereafter in effect; provided, that if
such commencement of proceedings is involuntary, such action shall not
constitute an Event of Default unless such proceedings are not dismissed within
sixty days after the commencement of such proceedings, though Agent and Lenders
shall have no obligation to make Loans to or issue, or cause to be issued,
Letters of Credit on behalf of, Borrowers during such forty-five day period or,
if earlier, until such proceedings are dismissed;
(i)    Revocation or Termination of Guaranty or Security Documents. The actual
or attempted revocation or termination of, or limitation or denial of liability
under, any guaranty of any of the Obligations, or any security document securing
any of the Obligations, by any Loan Party;
(j)    Subordinated Indebtedness.
(i)    A Default or Event of Default (as such terms are defined in the
Subordinated Debt Documents) with respect to the Subordinated Debt or the
occurrence of any condition or event that results in the Subordinated Debt
becoming due prior to its scheduled maturity as of the Closing Date or permits
any holder or holders of the Subordinated Debt or any trustee or agent on its or
their behalf to cause the Subordinated Debt to become due, or require the
prepayment, repurchase, redemption of defeasance thereof, prior to its scheduled
maturity as of the Closing Date; or
(ii)    If any Loan Party makes any payment on account of the Subordinated Debt
or any Indebtedness or obligation which has been contractually subordinated to
the Obligations other than payments which are not prohibited by the applicable
subordination provisions pertaining thereto, or if any Person who has
subordinated such Indebtedness or obligations attempts to limit or terminate any
applicable subordination provisions pertaining thereto, in each case, including
the Subordinated Debt Subordination Agreement;
(k)    Term Loan Debt. A Default or Event of Default (as such terms are defined
in the Term Loan Documents, in each case subject to applicable cure periods)
occurs with respect to the Term Loan Debt or the occurrence of any condition or
event that results in any portion of the Term Loan Debt becoming due prior to
its scheduled maturity as of the Closing Date;
(l)    Change of Control. A Change in Control;
(m)    [Reserved];
(n)    Invalid Liens. Any Lien covering property having a book value or fair
market value of $1,000,000 or more purported to be created under any Security
Document shall cease to be, or shall be asserted in writing by any Loan Party
not to be, a valid and perfected Lien on any Collateral, except (i) as a result
of the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents or (ii) as a result of Agent’s failure to
maintain possession (or the failure of Agent’s agent


-75-



--------------------------------------------------------------------------------




or designee, including without limitation the Term Loan Agent, as Agent’s agent
for perfection pursuant to the Intercreditor Agreement, to maintain possession)
of any stock certificates, promissory notes or other instruments delivered to it
under a Loan Document;
(o)    Termination of Loan Documents. If any of the Loan Documents shall cease
to be, or shall have been asserted in writing not to be, in full force and
effect (other than as a result of the discharge thereof in accordance with the
terms thereof or by written agreement of all parties thereto);
(p)    Liquidation Sales. The formal engagement of, or employment by, any Loan
Party of an agent or other third party or solicitation of proposals for the
engagement of any such Person (i) in connection with the proposed liquidation of
all or a material portion of its assets, or (ii) to conduct any so-called or
“Going­Out­Of­Business” sales;
(q)    Loss of Collateral. The uninsured loss, theft, damage or destruction of
any of the Collateral in an amount in excess of $1,000,000 in the aggregate for
all such events during any Fiscal Year; or
(r)    Plans. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has or could reasonably be expected to have a Material
Adverse Effect; (ii) the existence of any Lien under Section 430(k) or Section
6321 of the Code or Section 303(k) or Section 4068 of ERISA on any assets of a
Loan Party, or (iii) a Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $1,000,000.
11.2    Remedies with Respect to Lending Commitments/Acceleration, Etc. Upon the
occurrence of an Event of Default, Agent may (in its sole discretion), or at the
direction of Required Lenders, shall, (a) terminate all or any portion of its
commitment to lend to or extend credit to Borrowers under this Agreement and/or
any other Loan Document, without prior notice to any Loan Party and/or
(b) demand payment in full of all or any portion of the Obligations (whether or
not payable on demand prior to such Event of Default), together with the Early
Termination Fee in the amount specified in Section 3.2(e) and/or (c) take any
and all other and further actions and avail itself of any and all rights and
remedies available to Agent under this Agreement, any other Loan Document, under
law or in equity. Notwithstanding the foregoing sentence, upon the occurrence of
any Event of Default described in Section 11.1(g) or Section 11.1(h), without
notice, demand or other action by Agent all of the Obligations (including the
Early Termination Fee in the amount specified in Section 3.2(e)) shall
immediately become due and payable whether or not payable on demand prior to
such Event of Default.
11.3    Remedies with Respect to Collateral. Without limiting any rights or
remedies Agent or any Lender may have pursuant to this Agreement, the other Loan
Documents, under applicable law or otherwise, upon the occurrence and during the
continuation of an Event of Default:
(a)    Any and All Remedies. Agent may take any and all actions and avail itself
of any and all rights and remedies available to Agent under this Agreement, any
other Loan Document, under law or in equity, and the rights and remedies herein
and therein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable law or otherwise.
(b)    Collections; Modifications of Terms. Agent may, but shall be under no
obligation to: (i) notify all appropriate parties that the Collateral, or any
part thereof, has been assigned to, or is subject to a security interest in
favor of, Agent; (ii) demand, sue for, collect and give receipts for and take
all necessary or desirable steps to collect any Collateral or Proceeds in its or
any Loan Party's name, and apply any such


-76-



--------------------------------------------------------------------------------




collections against the Obligations as Agent may elect; (iii) take control of
any Collateral and any cash and non-cash Proceeds of any Collateral;
(iv) enforce, compromise, extend, renew settle or discharge any rights or
benefits of each Loan Party with respect to or in and to any Collateral, or deal
with the Collateral as Agent may deem advisable; and (v) make any compromises,
exchanges, substitutions or surrenders of Collateral Agent deems necessary or
proper in its reasonable discretion, including extending the time of payment,
permitting payment in installments, or otherwise modifying the terms or rights
relating to any of the Collateral, all of which may be effected without notice
to, consent of, or any other action of any Loan Party and without otherwise
discharging or affecting the Obligations, the Collateral or the security
interests granted to Agent under this Agreement or any other Loan Document.
(c)    Insurance. Agent may file proofs of loss and claim with respect to any of
the Collateral with the appropriate insurer, and may endorse in its own and each
Loan Party's name any checks or drafts constituting Proceeds of insurance. Any
Proceeds of insurance received by Agent may be applied by Agent against payment
of all or any portion of the Obligations as Agent may elect in its reasonable
discretion.
(d)    Possession and Assembly of Collateral. Agent may take possession of the
Collateral and/or, without removal, render each Loan Party's Equipment unusable.
Upon Agent's request, each Loan Party shall assemble the Collateral and make it
available to Agent at one or more places designated by Agent.
(e)    Set-off. Agent may and, without any notice to, consent of or any other
action by any Loan Party (such notice, consent or other action being expressly
waived), set-off or apply (i) any and all deposits (general or special, time or
demand, provisional or final) at any time held by or for the account of Agent or
any Affiliate of Agent and (ii) any Indebtedness at any time owing by Agent or
any Affiliate of Agent or any Participant in the Loans to or for the credit or
the account of any Loan Party to the repayment of the Obligations, irrespective
of whether any demand for payment of the Obligations has been made.
(f)    Disposition of Collateral.
(i)    Sale, Lease, etc. of Collateral. Agent may, without demand, advertising
or notice, all of which each Loan Party hereby waives (except as the same may be
required by the UCC or other applicable law and is not waivable under the UCC or
such other applicable law), at any time or times in one or more public or
private sales or other dispositions, for cash, on credit or otherwise, at such
prices and upon such terms as determined by Agent (provided such price and terms
are commercially reasonable within the meaning of the UCC to the extent such
sale or other disposition is subject to the UCC requirements that such sale or
other disposition must be commercially reasonable), (A) sell, lease, license or
otherwise dispose of any and all Collateral and/or (B) deliver and grant options
to a third party to purchase, lease, license or otherwise dispose of any and all
Collateral. Agent may sell, lease, license or otherwise dispose of any
Collateral in its then-present condition or following any preparation or
processing deemed necessary by Agent in its reasonable discretion. Agent may be
the purchaser at any such public or private sale or other disposition of
Collateral, and in such case Agent may make payment of all or any portion of the
purchase price therefor by the application of all or any portion of the
Obligations due to Agent to the purchase price payable in connection with such
sale or disposition. Agent may, if it deems it reasonable, postpone or adjourn
any sale or other disposition of any Collateral from time to time by an
announcement at the time and place of the sale or disposition to be so postponed
or adjourned without being required to give a new notice of sale or disposition;
provided, that Agent shall provide the applicable Loan Party with written notice
of the time and place of such postponed or adjourned sale or disposition. Each
Loan Party hereby acknowledges and agrees that Agent's compliance with any
requirements of applicable law in connection with a sale, lease,


-77-



--------------------------------------------------------------------------------




license or other disposition of Collateral will not be considered to adversely
affect the commercial reasonableness of any sale, lease, license or other
disposition of such Collateral.
(ii)    Deficiency. Each Loan Party shall remain liable for all amounts of the
Obligations remaining unpaid as a result of any deficiency of the Proceeds of
the sale, lease, license or other disposition of Collateral after such Proceeds
are applied to the Obligations as provided in this Agreement.
(iii)    Warranties; Sales on Credit. Agent may sell, lease, license or
otherwise dispose of the Collateral without giving any warranties and may
specifically disclaim any and all warranties, including but not limited to
warranties of title, possession, merchantability and fitness. Each Loan Party
hereby acknowledges and agrees that Agent's disclaimer of any and all warranties
in connection with a sale, lease, license or other disposition of Collateral
will not be considered to adversely affect the commercial reasonableness of any
such disposition of the Collateral. If Agent sells, leases, licenses or
otherwise disposes of any of the Collateral on credit, Borrowers will be
credited only with payments actually made in cash by the recipient of such
Collateral and received by Agent and applied to the Obligations. If any Person
fails to pay for Collateral acquired pursuant this Section 11.3(f) on credit,
Agent may re-offer the Collateral for sale, lease, license or other disposition.
(g)    Investment Property; Voting and Other Rights; Irrevocable Proxy.
(i)    All rights of each Loan Party to exercise any of the voting and other
consensual rights which it would otherwise be entitled to exercise in accordance
with the terms hereof with respect to any Investment Property, and to receive
any dividends, payments, and other distributions which it would otherwise be
authorized to receive and retain in accordance with the terms hereof with
respect to any Investment Property, shall immediately, at the election of
Control Agent (without requiring any notice) cease, and all such rights shall
thereupon become vested solely in Control Agent, and Control Agent (personally
or through an agent) shall thereupon be solely authorized and empowered, without
notice, to (A) transfer and register in its name, or in the name of its nominee,
the whole or any part of the Investment Property, it being acknowledged by each
Loan Party that any such transfer and registration may be effected by Control
Agent through its irrevocable appointment as attorney-in-fact pursuant to
Section 11.3(g)(ii) and Section 6.4, (B) exchange certificates or instruments
representing or evidencing Investment Property for certificates or instruments
of smaller or larger denominations, (C) exercise the voting and all other rights
as a holder with respect to all or any portion of the Investment Property
(including all economic rights, all control rights, authority and powers, and
all status rights of each Loan Party as a member or as a shareholder (as
applicable) of the Issuer), (D) collect and receive all dividends and other
payments and distributions made thereon, (E) notify the parties obligated on any
Investment Property to make payment to Control Agent of any amounts due or to
become due thereunder, (F) endorse instruments in the name of each Loan Party to
allow collection of any Investment Property, (G) enforce collection of any of
the Investment Property by suit or otherwise, and surrender, release, or
exchange all or any part thereof, or compromise or renew for any period (whether
or not longer than the original period) any liabilities of any nature of any
Person with respect thereto, (H) consummate any sales of Investment Property or
exercise any other rights as set forth in Section 11.3(f), (I) otherwise act
with respect to the Investment Property as though Control Agent was the outright
owner thereof and (J) exercise any other rights or remedies Agent may have under
the UCC, other applicable law or otherwise.
(ii)    EACH LOAN PARTY HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS CONTROL
AGENT AS ITS PROXY AND ATTORNEY-IN-FACT FOR SUCH LOAN PARTY WITH RESPECT TO ALL
OF EACH SUCH LOAN PARTY'S INVESTMENT PROPERTY WITH THE RIGHT, DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT NOTICE, TO TAKE


-78-



--------------------------------------------------------------------------------




ANY OF THE FOLLOWING ACTIONS: (A) TRANSFER AND REGISTER IN AGENT’S NAME, OR IN
THE NAME OF ITS NOMINEE, THE WHOLE OR ANY PART OF THE INVESTMENT PROPERTY,
(B) VOTE THE PLEDGED EQUITY, WITH FULL POWER OF SUBSTITUTION TO DO SO,
(C) RECEIVE AND COLLECT ANY DIVIDEND OR ANY OTHER PAYMENT OR DISTRIBUTION IN
RESPECT OF, OR IN EXCHANGE FOR, THE INVESTMENT PROPERTY OR ANY PORTION THEREOF,
TO GIVE FULL DISCHARGE FOR THE SAME AND TO INDORSE ANY INSTRUMENT MADE PAYABLE
TO ANY LOAN PARTY FOR THE SAME, (D) EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES, AND REMEDIES (INCLUDING ALL ECONOMIC RIGHTS, ALL CONTROL RIGHTS,
AUTHORITY AND POWERS, AND ALL STATUS RIGHTS OF EACH LOAN PARTY AS A MEMBER OR AS
A SHAREHOLDER (AS APPLICABLE) OF THE ISSUER) TO WHICH A HOLDER OF THE PLEDGED
COLLATERAL WOULD BE ENTITLED (INCLUDING, WITH RESPECT TO THE PLEDGED EQUITY,
GIVING OR WITHHOLDING WRITTEN CONSENTS OF MEMBERS OR SHAREHOLDERS, CALLING
SPECIAL MEETINGS OF MEMBERS OR SHAREHOLDERS, AND VOTING AT SUCH MEETINGS), AND
(E) TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT WHICH AGENT MAY DEEM NECESSARY
OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT. THE APPOINTMENT OF
CONTROL AGENT AS PROXY AND ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND
SHALL BE VALID AND IRREVOCABLE UNTIL (x) ALL OF THE OBLIGATIONS HAVE BEEN
INDEFEASIBLY PAID IN FULL IN CASH IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, (y) CONTROL AGENT AND LENDERS HAVE NO
FURTHER OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND (z) THE
COMMITMENTS UNDER THIS AGREEMENT HAVE EXPIRED OR HAVE BEEN TERMINATED (IT BEING
UNDERSTOOD AND AGREED THAT SUCH OBLIGATIONS WILL BE AUTOMATICALLY REINSTATED IF
AT ANY TIME PAYMENT, IN WHOLE OR IN PART, OF ANY OF THE OBLIGATIONS IS RESCINDED
OR MUST OTHERWISE BE RESTORED OR RETURNED BY CONTROL AGENT OR ANY LENDER FOR ANY
REASON WHATSOEVER, INCLUDING AS A PREFERENCE, FRAUDULENT CONVEYANCE, OR
OTHERWISE UNDER ANY BANKRUPTCY, INSOLVENCY, OR SIMILAR LAW, ALL AS THOUGH SUCH
PAYMENT HAD NOT BEEN MADE; IT BEING FURTHER UNDERSTOOD THAT IN THE EVENT PAYMENT
OF ALL OR ANY PART OF THE OBLIGATIONS IS RESCINDED OR MUST BE RESTORED OR
RETURNED, ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING ALL
REASONABLE INTERNAL AND EXTERNAL ATTORNEYS' FEES AND DISBURSEMENTS) INCURRED BY
CONTROL AGENT AND LENDERS IN DEFENDING AND ENFORCING SUCH REINSTATEMENT SHALL
HEREBY BE DEEMED TO BE INCLUDED AS A PART OF THE OBLIGATIONS). SUCH APPOINTMENT
OF CONTROL AGENT AS PROXY AND AS ATTORNEY-IN-FACT SHALL BE VALID AND IRREVOCABLE
AS PROVIDED HEREIN NOTWITHSTANDING ANY LIMITATIONS TO THE CONTRARY SET FORTH IN
ANY GOVERNING DOCUMENTS OF ANY LOAN PARTY, ANY ISSUER, OR OTHERWISE.
(iii)    In order to further effect the foregoing transfer of rights in favor of
Control Agent, during the continuance of an Event of Default, each Loan Party
hereby authorizes and instructs each Issuer of Investment Property pledged by
such Loan Party to comply with any instruction received by such Issuer from
Control Agent without any other or further instruction from such Loan Party, and
each Loan Party acknowledges and agrees that each Issuer shall be fully
protected in so complying, and to pay any dividends, distributions, or other
payments with respect to any of the Investment Property directly to Control
Agent.
(iv)    Upon exercise of the proxy set forth herein, all prior proxies given by
any Loan Party with respect to any of the Pledged Equity or other Investment
Property, other than to Control Agent, are hereby revoked, and no subsequent
proxies, other than to Control Agent will be given with respect


-79-



--------------------------------------------------------------------------------




to any of the Pledged Equity or any of the other Investment Property unless
Control Agent otherwise subsequently agrees in writing. Control Agent, as proxy,
will be empowered and may exercise the irrevocable proxy to vote the Pledged
Equity and the other Investment Property at any and all times during the
existence of an Event of Default, including, at any meeting of shareholders or
members, as the case may be, however called, and at any adjournment thereof, or
in any action by written consent, and may waive any notice otherwise required in
connection therewith. To the fullest extent permitted by applicable law, Control
Agent shall have no agency, fiduciary or other implied duties to any Loan Party,
any Issuer, any Loan Party or any other Person when acting in its capacity as
such proxy or attorney-in-fact. Each Loan Party hereby waives and releases any
claims that it may otherwise have against Control Agent with respect to any
breach, or alleged breach, of any such agency, fiduciary or other duty.
(v)    Any transfer to Control Agent or its nominee, or registration in the name
of Control Agent or its nominee, of the whole or any part of the Investment
Property shall be made solely for purposes of effectuating voting or other
consensual rights with respect to the Investment Property in accordance with the
terms of this Agreement and is not intended to effectuate any transfer of
ownership of any of the Investment Property. Notwithstanding the delivery by
Control Agent of any instruction to any Issuer or any exercise by Control Agent
of an irrevocable proxy or otherwise, Control Agent shall not be deemed the
owner of, or assume any obligations or any liabilities whatsoever of the owner
or holder of, any Investment Property unless and until Control Agent expressly
accepts such obligations in a duly authorized and executed writing and agrees in
writing to become bound by the applicable Governing Documents or otherwise
becomes the owner thereof under applicable law (including through a sale as
described in Section 11.3(f)). The execution and delivery of this Agreement
shall not subject Control Agent to, or transfer or pass to Control Agent, or in
any way affect or modify, the liability of any Loan Party under the Governing
Documents of any Issuer or any related agreements, documents, or instruments or
otherwise. In no event shall the execution and delivery of this Agreement by
Control Agent, or the exercise by Control Agent of any rights hereunder or
assigned hereby, constitute an assumption of any liability or obligation
whatsoever of any Loan Party to, under, or in connection with any of the
Governing Documents of any Issuer or any related agreements, documents, or
instruments or otherwise.
(vi)    Compliance with the Securities Act as now in effect or as hereafter
amended, or any similar statute hereafter adopted with similar purpose or
effect, as well as any applicable “Blue Sky” or other state securities laws, if
applicable to the Collateral or the portion thereof being sold, may require
strict limitations as to the manner in which the Control Agent or any subsequent
transferee may dispose of the Collateral. With respect to any disposition as to
which the Securities Act or analogous state securities laws is applicable, each
Loan Party hereby waives any objection to sale in a compliant manner and agrees
that the Control Agent has no obligation to obtain the maximum possible price
for the Collateral so long as the Control Agent proceeds in a commercially
reasonable manner. Without limiting the generality of the foregoing, each Loan
Party agrees that in conducting a disposition of the Collateral as to which the
Securities Act or analogous state securities laws applies, Control Agent may
seek to sell the Collateral by private placement, and may restrict bidders and
prospective purchasers to those who are willing to represent that they are
purchasing for investment only and not for distribution and who otherwise
satisfy qualifications designed to ensure compliance with the Securities Act and
analogous state securities laws and those that may be established in the
Issuer’s Governing Documents. Each Loan Party acknowledges that in order to
protect the Control Agent’s interest, it may be necessary to sell the Collateral
at a price less than the maximum price attainable if a sale were delayed or were
made in another manner, including, without limitation, a public offering under
the Securities Act. In order to address these potential compliance requirements,
the Control Agent may solicit offers to purchase the Collateral from a limited
number of bidders reasonably believed by the Control Agent to be institutional
investors or accredited investors. If the Control Agent solicits offers in a
commercially reasonable manner, then acceptance by the Control Agent of one or
more of the offers


-80-



--------------------------------------------------------------------------------




shall be deemed to be a commercially reasonable method of disposition of the
Collateral and the Control Agent will not be responsible or liable for selling
all or any portion of the Collateral at a price that the Control Agent deems in
good faith to be reasonable. The Control Agent is under no obligation to delay a
disposition of any portion of the Collateral that are securities under the
Securities Act or applicable “Blue Sky” or other state securities law for the
period of time necessary to permit any Loan Party or the Issuer to register the
securities for public sale under the Securities Act or under applicable “Blue
Sky” or other state securities laws, even if a Loan Party or the Issuer agrees
to do so. In addition, to the extent not prohibited by applicable law, each Loan
Party waives any right to prior notice (except to the extent expressly provided
in this Agreement) or judicial hearing in connection with the taking possession
or the disposition of any of the Collateral, including any right which Loan
Party otherwise would have.
(vii)    To the extent permitted under applicable law, Control Agent is not
required to conduct any foreclosure sale of the Investment Property or any
portion thereof.
(viii)    Control Agent, at its option, may obtain the appointment of a receiver
to take possession of the Investment Property and, at the option of Control
Agent, a receiver may be empowered (i) to collect, receive and enforce all
distributions, (ii) to exercise the rights of Control Agent as provided in this
Agreement, (iii) to collect all other amounts owed to any Loan Party in respect
of the Investment Property as and when due to any Loan Party, (iv) to otherwise
collect, sell or dispose of the Investment Property, (v) to exercise all rights
in and under the Investment Property; and (vi) to turn over all net proceeds to
Control Agent. Each Loan Party irrevocably and unconditionally agrees that a
receiver may be appointed by a court to take the actions listed above without
regard to the adequacy of the security for the Obligations, and the actions of
the receiver may be taken in the name of the receiver, any Loan Party or Agent.
(ix)    Control Agent may elect to conduct a sale of an economic interest in any
Investment Property constituting limited liability company interests that does
not result in the purchaser being admitted as a substitute limited liability
company member in the Issuer, and that any sale or dispositions made in good
faith will be considered commercially reasonable, notwithstanding the
possibility that a substantially higher price might be realized if the purchaser
were able to be admitted as a substitute limited liability company member rather
than the holder of only an economic interest in the Issuer.
(x)    Control Agent may disclose to prospective purchasers all of the
information relating to the Investment Property (and the applicable Issuer) that
is in the Control Agent's possession or otherwise available to the Control
Agent.
(xi)    Each Loan Party hereby authorizes and instructs their respective Issuer
to comply with any instruction received by it from Control Agent in writing that
(i) states that an Event of Default has occurred and is continuing and (ii) is
otherwise in accordance with the terms of the provisions of this Agreement as to
Investment Property, without any other or further instructions from the
respective Loan Party, and such Loan Party agrees that Issuer be fully protected
in so complying.
(h)    Election of Remedies. Agent shall have the right in Agent's sole
discretion to determine which rights, security, Liens or remedies Agent may at
any time pursue, foreclose upon, relinquish, subordinate, modify or take any
other action with respect to, without in any way impairing, modifying or
affecting any of Agent's other rights, security, Liens or remedies with respect
to any Collateral or any of Agent's rights or remedies under this Agreement or
any other Loan Document.
(i)    Agent's Obligations. Each Loan Party agrees that Agent shall not have any
obligation to preserve rights to any Collateral against prior parties or to
marshal any Collateral of any kind for the benefit of any other creditor of any
Loan Party or any other Person. Agent shall not be responsible


-81-



--------------------------------------------------------------------------------




to any Loan Party or any other Person for loss or damage resulting from Agent's
failure to enforce its Liens or collect any Collateral or Proceeds or any monies
due or to become due under the Obligations or any other liability or obligation
of any Loan Party to Agent.
(j)    Waiver of Rights by Loan Parties. Except as otherwise expressly provided
for in this Agreement or by non-waivable applicable law, each Loan Party waives
(i) presentment, demand and protest and notice of presentment, dishonor, notice
of intent to accelerate, notice of acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
commercial paper, accounts, contract rights, documents, instruments, chattel
paper and guaranties at any time held by Agent on which any Loan Party may in
any way be liable, and hereby ratifies and confirms whatever Agent may do in
this regard, (ii) all rights to notice and a hearing prior to Agent's taking
possession or control of, or to Agent's replevy, attachment or levy upon, the
Collateral or any bond or security which might be required by any court prior to
allowing Agent to exercise any of its remedies and (iii) the benefit of all
valuation, appraisal, marshaling and exemption laws. If any notice of a proposed
sale or other disposition of any part of the Collateral is required under
applicable law, each Loan Party agrees that ten (10) calendar days prior notice
of the time and place of any public sale and of the time after which any private
sale or other disposition is to be made is commercially reasonable.
12.
LOAN GUARANTY.

12.1    Guaranty. Each Loan Party hereby agrees that it is jointly and severally
liable for, and absolutely and unconditionally guaranties to Agent, for the
ratable benefit of the Lenders, the prompt payment when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, all of
the Obligations and all costs and expenses, including all court costs and
attorneys' and paralegals' fees (including internal and external counsel and
paralegals) and expenses of Agent or any Lender in endeavoring to collect all or
any part of the Obligations from, or in prosecuting any action against, any
Borrower or any other Loan Party of all or any part of the Obligations (and such
costs and expenses paid or incurred shall be deemed to be included in the
Obligations). Each Loan Party further agrees that the Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guaranty notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any branch or Affiliate of Agent that extended any
portion of the Obligations.
12.2    Guaranty of Payment. This Loan Guaranty is a guaranty of payment and not
of collection. Each Loan Party waives any right to require Agent to sue or
otherwise take action against any Borrower, any other Loan Party, or any other
Person obligated for all or any part of the Obligations, or otherwise to enforce
its payment against any Collateral securing all or any part of the Obligations.
12.3    No Discharge or Diminishment of Loan Guaranty.
(a)    Except as otherwise expressly provided for herein, the obligations of
each Loan Party hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of all of the Obligations), including: (i)
any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other Loan Party; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Borrower or any other
Loan Party or their respective assets or any resulting release or discharge of
any obligation of any Borrower or any other Loan Party; or (iv) the existence of
any claim, setoff or other rights which any Loan Party may have at any time
against


-82-



--------------------------------------------------------------------------------




any Borrower, any other Loan Party, Agent, or any other Person, whether in
connection herewith or in any unrelated transactions.
(b)    The obligations of each Loan Party hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Borrower or any other Loan Party of the Obligations or
any part thereof.
(c)    Further, the obligations of any Loan Party hereunder shall not be
discharged or impaired or otherwise affected by: (i) the failure of Agent to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for all or any
part of the Obligations or all or any part of any obligations of any Loan Party;
(iv) any action or failure to act by Agent with respect to any Collateral; or
(v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Party or that would otherwise operate as a discharge of any Loan Party as a
matter of law or equity (other than the indefeasible payment in full in cash of
all of the Obligations).
12.4    Defenses Waived. To the fullest extent permitted by applicable law, each
Loan Party hereby waives any defense based on or arising out of any defense of
any Loan Party or the unenforceability of all or any part of the Obligations
from any cause, or the cessation from any cause of the liability of any Loan
Party, other than the indefeasible payment in full in cash of all of the
Obligations. Without limiting the generality of the foregoing, each Loan Party
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Borrower, any other Loan Party, or any other Person. Each Loan Party confirms
that it is not a surety under any state law and shall not raise any such law as
a defense to its obligations hereunder. Agent may, at its election, foreclose on
any Collateral held by it by one or more judicial or nonjudicial sales, accept
an assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any Collateral, compromise or adjust any part of the
Obligations, make any other accommodation with any Borrower or any other Loan
Party or exercise any other right or remedy available to it against any Borrower
or any other Loan Party, without affecting or impairing in any way the liability
of any Loan Party under this Loan Guaranty except to the extent the Obligations
have been fully and indefeasibly paid in cash. To the fullest extent permitted
by applicable law, each Loan Party waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Party against any Borrower or any other Loan Party or any
security.
12.5    Rights of Subrogation. No Loan Party will assert any right, claim or
cause of action, including a claim of subrogation, contribution or
indemnification that it has against any Borrower or any other Loan Party, or any
Collateral, until the Termination Date.
12.6    Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Obligations is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of any Borrower or
any other Person, or otherwise, each Loan Party’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not Agent is in possession of this
Loan Guaranty. If acceleration of the time for payment of any of the Obligations
is stayed upon the insolvency, bankruptcy or reorganization of any


-83-



--------------------------------------------------------------------------------




Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Obligations shall nonetheless be payable by the
Loan Parties forthwith on demand by Agent. This Section 12.6 shall remain
operative even after the Termination Date and shall survive the payment in full
of all of the Loans.
12.7    Information. Each Loan Party assumes all responsibility for being and
keeping itself informed of each Borrower's financial condition and assets, and
of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks that each Loan Party
assumes and incurs under this Loan Guaranty, and agrees that Agent shall not
have any duty to advise any Loan Party of information known to it regarding
those circumstances or risks.
12.8    Termination. To the maximum extent permitted by law, each Loan Party
hereby waives any right to revoke this Loan Guaranty as to future Obligations.
If such a revocation is effective notwithstanding the foregoing waiver, each
Loan Party acknowledges and agrees that (a) no such revocation shall be
effective until written notice thereof has been received by Agent, (b) no such
revocation shall apply to any Obligations in existence on the date of receipt by
Agent of such written notice (including any subsequent continuation, extension,
or renewal thereof, or change in the interest rate, payment terms or other terms
and conditions thereof), (c) no such revocation shall apply to any Obligations
made or created after such date to the extent made or created pursuant to a
legally binding commitment of Agent, (d) no payment by any Borrower, any other
Loan Party, or from any other source, prior to the date of Agent's receipt of
written notice of such revocation shall reduce the maximum obligation of any
Loan Party hereunder and (e) any payment, by any Borrower or from any source
other than a Loan Party which has made such a revocation, made subsequent to the
date of such revocation, shall first be applied to that portion of the
Obligations as to which the revocation is effective and which are not,
therefore, guaranteed hereunder, and to the extent so applied shall not reduce
the maximum obligation of any Loan Party hereunder.
12.9    Maximum Liability. The provisions of this Loan Guaranty are severable,
and in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Loan Party under
this Loan Guaranty would otherwise be held or determined to be avoidable,
invalid or unenforceable on account of the amount of such Loan Party’s liability
under this Loan Guaranty, then, notwithstanding any other provision of this Loan
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Loan Parties, Agent or any Lender, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding (such highest amount determined
hereunder being the relevant Loan Party's "Maximum Liability"). This Section
12.9 with respect to the Maximum Liability of each Loan Party is intended solely
to preserve the rights of Agent and the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Party or any other Person
shall have any right or claim under this Section with respect to such Maximum
Liability, except to the extent necessary so that the obligations of any Loan
Party hereunder shall not be rendered voidable under applicable law. Each Loan
Party agrees that the Obligations may at any time and from time to time exceed
the Maximum Liability of each Loan Party without impairing this Loan Guaranty or
affecting the rights and remedies of Agent hereunder; provided, that nothing in
this sentence shall be construed to increase any Loan Party's obligations
hereunder beyond its Maximum Liability.
12.10    Contribution. In the event any Loan Party shall make any payment or
payments under this Loan Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Loan Guaranty (such Loan Party a "Paying Guarantor"), each other Loan Party
(each a "Non-Paying Guarantor") shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor's "Relevant Percentage" of such
payment or payments made, or losses suffered, by such


-84-



--------------------------------------------------------------------------------




Paying Guarantor. For purposes of this Section 12.10, each Non-Paying
Guarantor's "Relevant Percentage" with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (x) such Non-Paying Guarantor's
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor's Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from any Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(y) the aggregate Maximum Liability of all Loan Parties hereunder (including
such Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Loan Party, the
aggregate amount of all monies received by such Loan Parties from any Borrower
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Loan Party’s several liability for
the entire amount of the Obligations (up to such Loan Party’s Maximum
Liability). Each of the Loan Parties covenants and agrees that its right to
receive any contribution under this Loan Guaranty from a Non-Paying Guarantor
shall be subordinate and junior in right of payment to the payment in full in
cash of all of the Obligations. This provision is for the benefit of Agent and
the Lenders and the Loan Parties and may be enforced by any one, or more, or all
of them, in accordance with the terms hereof.
12.11    Liability Cumulative. The liability of each Loan Party under this
Section 12 is in addition to and shall be cumulative with all liabilities of
each Loan Party to Agent and the Lenders under this Agreement and the other Loan
Documents to which such Loan Party is a party or in respect of any obligations
or liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.
13.
PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF TAXES.

(a)    Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall to the extent permitted
by applicable laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable laws require the Loan Parties
to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such laws as the case may be, upon the basis of the information
and documentation to be delivered pursuant to subsection (e) below.
(b)    If any Loan Party shall be required by applicable law to withhold or
deduct any Taxes from any payment, then (i) such Loan Party shall withhold or
make such deductions as are required based upon the information and
documentation it has received pursuant to subsection (e) below, (ii) such Loan
Party shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the applicable law and (iii) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Loan Parties shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Recipient receives an amount equal to the sum it would have received had no
such withholding or deduction been made. Upon request by Agent or other
Recipient, Borrower Representative shall deliver to Agent or such other
Recipient, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment of Indemnified
Taxes, a copy of any return required by applicable law to report such payment or
other evidence of such payment reasonably satisfactory to Agent or such other
Recipient, as the case may be.


-85-



--------------------------------------------------------------------------------




(c)    Without limiting the provisions of subsections (a) and (b) above, the
Loan Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
(d)    Without limiting the provisions of subsections (a) through (c) above,
each Loan Party shall, and does hereby, on a joint and several basis, indemnify
Agent, each Lender and each other Recipient and shall make payment in respect
thereof within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid or incurred by Agent,
any Lender or any other Recipient or required to be withheld or deducted from a
payment to such Recipient, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of any such payment or liability delivered to Borrower Representative
shall be conclusive absent manifest error.
(e)    Each Lender shall deliver to Borrower Representative and each Lender
shall deliver to Agent, at the time or times prescribed by applicable laws or at
the time or times reasonably requested by Borrower Representative, such properly
completed and executed documentation prescribed by applicable laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit Borrower Representative or Agent, as the case may be,
to determine (x) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (y) if applicable, the required rate of
withholding or deduction and (z) such Lender's entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Recipient by the Loan Parties pursuant to this Agreement or
otherwise to establish such Recipient's status for withholding tax purposes in
the applicable jurisdiction. Notwithstanding anything to the contrary in the
preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (i), (ii)
and (iv) of this Section 13(e)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Without limiting the
generality of the foregoing, if a Borrower is resident for tax purposes in the
United States:
(i)    each Lender that is a "United States person" within the meaning of
Section 7701(a)(30) of the Code shall deliver to Borrower Representative and
Agent an executed original of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable law or reasonably
requested by Borrower Representative or Agent as will enable Borrower
Representative or Agent as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements
under the Code;
(ii)    any Lender that is not a "United States person" within the meaning of
Section 7701(a)(30) of the Code (a "Non-U.S. Recipient") shall, to the extent it
is legally entitled to do so, deliver to Borrower Representative and Agent (in
such number of copies as shall be requested by the recipient) on or about the
date on which such Non-U.S. Recipient becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of Borrower
Representative or Agent), whichever of the following is applicable:
(A)    in the case of a Non-U.S. Recipient claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS


-86-



--------------------------------------------------------------------------------




Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(B)    executed copies of IRS Form W-8ECI;
(C)    in the case of a Non-U.S. Recipient claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate reasonably satisfactory to Borrower Representative and Agent to the
effect that such Non-U.S. Recipient is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Parent within
the meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” related to Parent as described in Section 881(c)(3)(C) of the Code
and (y) executed copies of IRS Form W-8BEN or IRS Form W‑8BEN-E; or
(D)    to the extent a Non-U.S. Recipient is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W‑8BEN-E, the certificate described in Section 13(e)(iii)(C) mutatis
mutandis, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Recipient is a
partnership and one or more direct or indirect partners of such Non-U.S.
Recipient are claiming the portfolio interest exemption, such Non-U.S. Recipient
may provide a certificate described in Section 13(e)(iii)(C) on behalf of each
such direct and indirect partner, mutatis mutandis;
(iii)    any Non-U.S. Recipient shall, to the extent it is legally entitled to
do so, deliver to Borrower Representative and Agent (in such number of copies as
shall be requested by the recipient) on or about the date on which such Non-U.S.
Recipient becomes a party to this Agreement (and from time to time thereafter
upon the reasonable request of Borrower Representative and Agent), executed
copies of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower Representative and Agent to determine the
withholding or deduction required to be made; and
(iv)    if a payment made to a Non-U.S. Recipient under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Non-U.S.
Recipient were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Non-U.S. Recipient shall deliver to Borrower Representative
and Agent at the time or times prescribed by law and at such time or times
reasonably requested by Borrower Representative or Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower Representative or Agent as may be necessary for
Borrower Representative and Agent to comply with their obligations under FATCA
and to determine that such Non-U.S. Recipient has complied with such Non-U.S.
Recipient’s obligations under FATCA or to determine the amount, if any, to
deduct and withhold from such payment. Solely for purposes of this clause (iv),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(f)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount


-87-



--------------------------------------------------------------------------------




equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 13(f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 13(f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 13(f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 13(f) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(g)    Notwithstanding any provision in this Agreement to the contrary, this
Section 13 shall remain operative even after the Termination Date and shall
survive the payment in full of all of the Loans.
14.
AGENT

14.1    Appointment. Each of the Lenders hereby irrevocably appoints Agent as
its agent and authorizes Agent to take such actions on its behalf, including
execution of the other Loan Documents, and to exercise such powers as are
delegated to Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. Without limiting the
generality of the foregoing, Agent shall have the sole and exclusive authority
to (a) act as the disbursing and collecting agent for Lenders with respect to
all payments and collections arising in connection with the Loan Documents; (b)
execute and deliver as Agent, each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document; (c) make
Loans, for itself or on behalf of Lenders, as provided in the Loan Documents,
(d) act as collateral agent for Lenders for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein and execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents;
(e) manage, supervise or otherwise deal with Collateral; (f) exclusively
receive, apply, and distribute payments and proceeds of the Collateral as
provided in the Loan Documents, (g) open and maintain such bank accounts and
cash management arrangements as Agent deems necessary and appropriate in
accordance with the Loan Documents, (h) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, applicable law or otherwise, including the determination of
eligibility of Accounts and Inventory, the necessity and amount of Reserves and
all other determinations and decisions relating to ordinary course
administration of the credit facilities contemplated hereunder; and (i) incur
and pay such expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents, whether or not any Loan Party is obligated to reimburse Agent or
Lenders for such expenses pursuant to the Loan Documents or otherwise. In its
capacity as Agent, for the purposes of holding any hypothec granted pursuant to
the laws of the Province of Québec, each of the Lenders hereby irrevocably
appoints and authorizes Agent and, to the extent necessary, ratifies the
appointment and authorization of Agent, to act as the hypothecary representative
of the applicable Lenders as contemplated under Article 2692 of the Civil Code
of Québec, and to enter into, to take and to hold on their behalf, and for their
benefit, any hypothec, and to exercise such powers and duties that are conferred
upon Agent under any related Deed of Movable Hypothec. Agent shall have the sole
and exclusive right


-88-



--------------------------------------------------------------------------------




and authority to exercise, except as may be otherwise specifically restricted by
the terms hereof, all rights and remedies given to Agent pursuant to any such
Deed of Movable Hypothec and applicable law. In addition, for Mexican law
purposes, each Lender hereby grants Agent as a comisión mercantil con
representación in accordance with Articles 273, 274, and other applicable
articles of the Commerce Code of Mexico (Código de Comercio) to act on its
behalf as its agent in connection with this Agreement and the Loan Documents, on
the terms and for the purposes set forth in this Agreement and the other Loan
Documents. The provisions of this Article are solely for the benefit of Agent
and the Lenders, and the Loan Parties shall not have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term "agent" as used herein or in any other Loan Documents (or any
similar term) with reference to Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
14.2    Rights as a Lender. The Person serving as Agent hereunder, if it is a
Lender, shall have the same rights and powers in its capacity as a Lender as any
other Lender and may exercise the same as though it were not Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Loan Party or any Subsidiary or any
Affiliate thereof as if it were not Agent hereunder without notice to or consent
of the other Lenders.
14.3    Duties and Obligations. Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a)  Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) Agent shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that Agent is required to exercise
as directed in writing by the Required Lenders, and, (c) except as expressly set
forth in the Loan Documents, Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Loan Party or any Subsidiary that is communicated to or obtained by the Person
serving as Agent or any of its Affiliates in any capacity. Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to Agent by a Borrower
or a Lender, and Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to Agent. Agent shall be under no obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of any Loan Party.
14.4    Reliance. Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. Agent
may consult with and employ Agent Professionals, and shall be entitled


-89-



--------------------------------------------------------------------------------




to act upon, and shall be fully protected in any action taken in good faith
reliance upon, any advice given by an Agent Professional (who may be counsel for
any Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document, unless Agent shall first receive such advice or concurrence
of the Lenders as it deems appropriate and until such instructions are received,
Agent shall act, or refrain from acting, as it deems advisable. If Agent so
requests, it shall first be indemnified to its reasonable satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.
14.5    Actions through Sub-Agents. Agent may perform any and all of its duties
and exercise its rights and powers by or through any one or more sub-agents
appointed by Agent. Agent may also perform its duties through employees and
other Agent-Related Persons. Agent shall not be responsible for the negligence
or misconduct of any sub-agent, employee or Agent Professional that it selects
as long as such selection was made without gross negligence or willful
misconduct. Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers through their respective Affiliates and other
related parties. The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the related parties of Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.
14.6    Resignation. Subject to the appointment and acceptance of a successor
Agent as provided in this paragraph, Agent may resign at any time by notifying
the Lenders and Borrower Representative. Upon any such resignation, the Required
Lenders shall have the right, in consultation with Borrower Representative, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent. Upon
the acceptance of its appointment as Agent hereunder by its successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by Borrowers to a successor Agent shall be the same
as those payable to its predecessor, unless otherwise agreed by Borrower
Representative and such successor. Notwithstanding the foregoing, in the event
no successor Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
intent to resign, the retiring Agent may give notice of the effectiveness of its
resignation to the Lenders and Borrower Representative, whereupon, on the date
of effectiveness of such resignation stated in such notice, (a) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents, provided that, solely for purposes of maintaining any
security interest granted to the Agent under any Loan Document for the benefit
of the Lenders, the retiring Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Lenders and, in the
case of any Collateral in the possession of Agent, shall continue to hold such
Collateral, in each case until such time as a successor Agent is appointed and
accepts such appointment in accordance with this paragraph (it being understood
and agreed that the retiring Agent shall have no duly or obligation to take any
further action under any Loan Document, including any action required to
maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, provided that (i) all payments
required to be made hereunder or under any other Loan Document to the Agent for
the account of any Person other than Agent shall be made directly to such Person
and (ii) all notices and other communications required or


-90-



--------------------------------------------------------------------------------




contemplated to be given or made to Agent shall also directly be given or made
to each Lender. Following the effectiveness of the Agent's resignation from its
capacity as such, the provisions of this Article, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring Agent, its
sub‑agents and their respective related parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Agent and in
respect of the matters referred to in the proviso under clause (a) above.
14.7    Non-Reliance.
(a)    Each Lender acknowledges and agrees that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrowers and their
respective Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender further acknowledges the extensions of credit made hereunder are
commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon any Agent-Related Person, any arranger
of this credit facility or any amendment thereto or any other Lender and based
on such due diligence, documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of any
Borrower or any other Person party to a Loan Document, and all applicable laws
relating to the transactions contemplated hereby, and made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon any Agent-Related Person, any arranger of this credit facility or
any amendment thereto or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning any Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own credit analysis and decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder , and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of any Borrower or
any other Person party to a Loan Document and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder. Except for notices, reports, and
other documents expressly herein required to be furnished to the Lenders by
Agent, Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Borrower or any other Person party to a Loan Document that may come into the
possession of any of the Agent-Related Persons. Each Lender acknowledges that
Agent does not have any duty or responsibility, either initially or on a
continuing to provide such Lender with any credit or other information with
respect to any Borrower, its Affiliates or any of their respective business,
legal, financial or other affairs, and irrespective of whether such information
came into Agent's or its Affiliates’ or representatives’ possession before or
after the date on which such Lender became a party to this Agreement.
(b)    Each Lender hereby agrees that (i) it has requested a copy of each
appraisal, audit or field examination report prepared by or on behalf of Agent;
(ii)  Agent (A) makes no representation or warranty, express or implied, as to
the completeness or accuracy of any such report or any of the information
contained therein or any inaccuracy or omission contained in or relating to any
such report and (B) shall not be liable for any information contained in any
such report; (iii) such reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties' books and records, as well as on representations of the Loan Parties'
personnel and that Agent undertakes no obligation to update, correct


-91-



--------------------------------------------------------------------------------




or supplement such reports; (iv) it will keep all such reports confidential and
strictly for its internal use, not share any such report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold Agent and any such other Person
preparing any such report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any such
report in connection with any extension of credit that the indemnifying Lender
has made or may make to any Borrower, or the indemnifying Lender's participation
in, or the indemnifying Lender's purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold Agent and any such other Person
preparing any such report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys' fees of both internal and external counsel) of Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any such report through the indemnifying Lender.
14.8    Not Partners or Co-Venturers; Agent as Representative of the Secured
Parties.
(a)    The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
the case of Agent) authorized to act for, any other Lender. Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.
(b)    In its capacity, Agent is a "representative" of the Lenders within the
meaning of the term "secured party" as defined in the UCC. Each Lender
authorizes Agent to enter into each of the Loan Documents to which it is a party
and to take all action contemplated by such documents. Each Lender agrees that
no Lender (other than Agent) shall have the right individually to seek to
realize upon the security granted by any Loan Document, it being understood and
agreed that such rights and remedies may be exercised solely by Agent for the
benefit of the Lenders upon the terms of the Loan Documents. In the event that
any Collateral is hereafter pledged by any Person as collateral security for the
Obligations, Agent is hereby authorized, and hereby granted a power of attorney,
to execute and deliver on behalf of the Lenders any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of Agent on
behalf of the Lenders.
(c)    Agent hereby appoints each other Lender as its agent (and each Lender
hereby accepts such appointment) for the purpose of perfecting Agent’s Liens in
assets which, in accordance with Article 8 or Article 9, as applicable, of the
UCC can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.
Agent shall have no obligation whatsoever to any of the Lenders (i) to verify or
assure that the Collateral exists or is owned by any Borrower or its
Subsidiaries or is cared for, protected, or insured or has been encumbered, (ii)
to verify or assure that Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, (iii) to verify or assure that any particular items of
Collateral meet the eligibility criteria applicable in respect thereof, (iv) to
impose, maintain, increase, reduce, implement or eliminate any particular
reserve hereunder or to determine whether the amount of any reserve is
appropriate or not, or (v) to exercise at all or in any particular manner or
under any duty of care, disclosure or fidelity, or to continue exercising, any
of the rights, authorities and powers granted or available to Agent pursuant to
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein,


-92-



--------------------------------------------------------------------------------




14.9    Credit Bidding. The Loan Parties and the Lenders hereby irrevocably
authorize Agent, based upon the instruction of the Required Lenders, to Credit
Bid and purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (and the Loan Parties shall approve Agent
as a qualified bidder and such Credit Bid as qualified bid) at any sale thereof
conducted by Agent, based upon the instruction of the Required Lenders, under
any provisions of the UCC, as part of any sale or investor solicitation process
conducted by any Loan Party, any interim receiver, receiver, receiver and
manager, administrative receiver, trustee, agent or other Person pursuant or
under any insolvency laws; provided, however, that (i) the Required Lenders may
not direct Agent in any manner that does not treat each of the Lenders equally,
without preference or discrimination, in respect of consideration received as a
result of the Credit Bid, (ii) the acquisition documents shall be commercially
reasonable and contain customary protections for minority holders such as among
other things, anti-dilution and tag-along rights, (iii) the exchanged debt or
equity securities must be freely transferable, without restriction (subject to
applicable securities laws) and (iv) reasonable efforts shall be made to
structure the acquisition in a manner that causes the governance documents
pertaining thereto to not impose any obligations or liabilities upon the Lenders
individually (such as indemnification obligations). Agent, based upon the
instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities used to consummate
such Credit Bid or purchase and in connection therewith Agent may reduce the
Obligations owed to the Lenders (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based upon the value of such non-cash consideration. For purposes of
the preceding sentence, the term "Credit Bid" shall mean, an offer submitted by
Agent (on behalf of the Lender group), based upon the instruction of the
Required Lenders, to acquire the property of any Loan Party or any portion
thereof in exchange for and in full and final satisfaction of all or a portion
(as determined by Agent, based upon the instruction of the Required Lenders) of
the claims and Obligations under this Agreement and other Loan Documents.
14.10    Certain Collateral Matters. The Lenders irrevocably authorize Agent, at
its option and in its discretion, (a) to release any Lien granted to or held by
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Loans and all other obligations of Borrowers hereunder;
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder (including the release of
any guarantor); or (iii) subject to Section 15.5 if approved, authorized or
ratified in writing by the Required Lenders; or (b) to subordinate its interest
in any Collateral to any holder of a Lien on such Collateral which is permitted
by clause (a) of the definition of Permitted Liens (it being understood that
Agent may conclusively rely on a certificate from Borrower Representative in
determining whether the Indebtedness secured by any such Lien is permitted
hereunder) and (c) to enter into and perform, or take any other actions in
connection with, the Intercreditor Agreement. Each Lender hereby agrees, solely
for the benefit of Agent, that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreement. Upon request by Agent
at any time, the Lenders will confirm in writing Agent's authority to release,
or subordinate its interest in, particular types or items of Collateral pursuant
to this Section 14.10. Agent may, and at the direction of Required Lenders
shall, give blockage notices in connection with any Subordinated Debt and each
Lender hereby authorizes Agent to give such notices. Each Lender further agrees
that it will not act unilaterally to deliver such notices.
14.11    Restriction on Actions by Lenders. Each Lender agrees that it shall
not, without the express written consent of Agent, and shall, upon the written
request of Agent (to the extent it is lawfully entitled to do so), set off
against the Obligations, any amounts owing by such Lender to a Loan Party or any
deposit accounts of any Loan Party now or hereafter maintained with such Lender.
Each of the Lenders further agrees that it shall not, unless specifically
requested to do so in writing by Agent, take or cause to be taken, any action,
including the commencement of any legal or equitable proceedings to foreclose
any loan or otherwise enforce any security interest in any of the Collateral or
to enforce all or any part of this Agreement


-93-



--------------------------------------------------------------------------------




or the other Loan Documents. All Enforcement Actions under this Agreement and
the other Loan Documents against the Loan Parties or any third party with
respect to the Obligations or the Collateral may only be taken by Agent (at the
direction of the Required Lenders or as otherwise permitted in this Agreement)
or by its agents at the direction of Agent.
14.12    Expenses. Agent is authorized and directed to deduct and retain
sufficient amounts from payments or proceeds of the Collateral received by Agent
to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses by a Loan Party, each Lender hereby agrees that it is
and shall be obligated to pay to Agent such Lender’s ratable share thereof.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender’s ratable share of any costs or out of pocket expenses
(including Agent Professional fees and expenses) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment, or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement or any other Loan Document to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrowers. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.
14.13    Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a "notice of default." Agent will promptly notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Agent shall take such action with respect to such Default or
Event of Default as may be requested by the Required Lenders in accordance with
this Agreement; provided, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.
14.14    Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any of their
respective Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Borrower, or any of their respective Subsidiaries or any other party to any
Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lenders to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Borrower or their respective
Subsidiaries.
14.15    Reserved.


-94-



--------------------------------------------------------------------------------




15.
GENERAL PROVISIONS.

15.1    Notices.
(a)    Notice by Approved Electronic Communications. Agent and each of its
Affiliates is authorized to transmit, post or otherwise make or communicate, in
its sole discretion (but shall not be required to do so), by Approved Electronic
Communications in connection with this Agreement or any other Loan Document and
the transactions contemplated therein. Agent is hereby authorized to establish
procedures to provide access to and to make available or deliver, or to accept,
notices, documents and similar items by posting to ABLSoft. All uses of ABLSoft
and other Approved Electronic Communications shall be governed by and subject
to, in addition to the terms of this Agreement, the separate terms, conditions
and privacy policy posted or referenced in such system (or such terms,
conditions and privacy policy as may be updated from time to time, including on
such system) and any related contractual obligations executed by Agent and Loan
Parties in connection with the use of such system. Each of the Loan Parties, the
Lenders and Agent hereby acknowledges and agrees that the use of ABLSoft and
other Approved Electronic Communications is not necessarily secure and that
there are risks associated with such use, including risks of interception,
disclosure and abuse and each indicates it assumes and accepts such risks by
hereby authorizing Agent and each of its Affiliates to transmit Approved
Electronic Communications. ABLSoft and all Approved Electronic Communications
shall be provided "as is" and "as available". None of Agent or any of its
Affiliates or related persons warrants the accuracy, adequacy or completeness of
ABLSoft or any other electronic platform or electronic transmission and
disclaims all liability for errors or omissions therein. No warranty of any kind
is made by Agent or any of its Affiliates or related persons in connection with
ABLSoft or any other electronic platform or electronic transmission, including
any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects. Each Borrower and each other Loan Party executing this Agreement agrees
that Agent has no responsibility for maintaining or providing any equipment,
software, services or any testing required in connection with ABLSoft, any
Approved Electronic Communication or otherwise required for ABLSoft or any
Approved Electronic Communication. Prior to the Closing Date, Borrower
Representative shall deliver to Agent a complete and executed Client User Form
regarding Borrowers’ use of ABLSoft in the form of Exhibit C annexed hereto. No
Approved Electronic Communications shall be denied legal effect merely because
it is made electronically. Approved Electronic Communications that are not
readily capable of bearing either a signature or a reproduction of a signature
may be signed, and shall be deemed signed, by attaching to, or logically
associating with such Approved Electronic Communication, an E-Signature, upon
which Agent and the Loan Parties may rely and assume the authenticity thereof.
Each Approved Electronic Communication containing a signature, a reproduction of
a signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original. Each E-Signature shall be deemed
sufficient to satisfy any requirement for a "signature" and each Approved
Electronic Communication shall be deemed sufficient to satisfy any requirement
for a "writing", in each case including pursuant to this Agreement, any other
Loan Document, the UCC, the Federal Uniform Electronic Transactions Act, the
Electronic Signatures in Global and National Commerce Act any similar Canadian
laws governing the electronic execution and delivery of agreement, documents and
instruments and any substantive or procedural law governing such subject matter.
Each party or beneficiary hereto agrees not to contest the validity or
enforceability of an Approved Electronic Communication or E-Signature under the
provisions of any applicable law requiring certain documents to be in writing or
signed; provided, that nothing herein shall limit such party's or beneficiary's
right to contest whether an Approved Electronic Communication or E-Signature has
been altered after transmission.
(b)    All Other Notices. All notices, requests, demands and other
communications under or in respect of this Agreement or any transactions
hereunder, other than those approved for or required to


-95-



--------------------------------------------------------------------------------




be delivered by Approved Electronic Communications (including via ABLSoft or
otherwise pursuant to Section 15.1(a)), shall be in writing and shall be
personally delivered or mailed (by prepaid registered or certified mail, return
receipt requested), sent by prepaid recognized overnight courier service, or by
email to the applicable party at its address or email address indicated below,
If to Agent:
ENCINA BUSINESS CREDIT, LLC,
as Agent
123 N Wacker Suite 2400
Chicago, IL 60606
Attention: John Whetstone
Email: jwhetstone@encinabc.com

with a copy to:
Choate, Hall & Stewart LLP
Two International Place
Boston, MA 02110
Attn: Jennifer Conway Fenn
Telephone: (617) 248-4845
Facsimile: (617) 502-4845
Email: jfenn@choate.com


If to Borrower Representative, any Borrower or any other Loan Party:
Horizon Global Americas Inc.
47912 Halyard Drive, Suite 100
Plymouth, MI 48170
Attention: Jay Goldbaum
Email: jgoldbaum@horizonglobal.com
with a copy to:
Jones Day
100 High Street
Boston, MA 02110
Attention: Rachel Rawson
Telephone: (617) 449-6904
Email: rlrawson@jonesday.com

and

Jones Day
901 Lakeside Ave
Cleveland, OH 44114
Attention: Rachel Rawson



-96-



--------------------------------------------------------------------------------




Telephone: (216) 586-7276 
Email:  rlrawson@jonesday.com
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party delivered as aforesaid. All such notices,
requests, demands and other communications shall be deemed given (i) when
personally delivered, (ii) three Business Days after being deposited in the
mails with postage prepaid (by registered or certified mail, return receipt
requested), (iii) one Business Day after being delivered to the overnight
courier service, if prepaid and sent overnight delivery, addressed as aforesaid
and with all charges prepaid or billed to the account of the sender or (iv) when
sent by email transmission to an email address designated by such addressee and
the sender receives a confirmation of transmission.
15.2    Severability. If any provision of this Agreement or any other Loan
Document is held invalid or unenforceable, either in its entirety or by virtue
of its scope or application to given circumstances, such provision shall
thereupon be deemed modified only to the extent necessary to render same valid,
or not applicable to given circumstances, or excised from this Agreement or such
other Loan Document, as the situation may require, and this Agreement and the
other Loan Documents shall be construed and enforced as if such provision had
been included herein as so modified in scope or application, or had not been
included herein or therein, as the case may be.
15.3    Integration. This Agreement and the other Loan Documents represent the
final, entire and complete agreement between each Loan Party that is a party
hereto and thereto and Agent and supersede all prior and contemporaneous
negotiations, oral representations and agreements, all of which are merged and
integrated into this Agreement. THERE ARE NO ORAL UNDERSTANDINGS,
REPRESENTATIONS OR AGREEMENTS BETWEEN THE PARTIES THAT ARE NOT SET FORTH IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.
15.4    Waivers. The failure of Agent and the Lenders at any time or times to
require any Loan Party to strictly comply with any of the provisions of this
Agreement or any other Loan Documents shall not waive or diminish any right of
Agent later to demand and receive strict compliance therewith. Any waiver of any
default shall not waive or affect any other default, whether prior or
subsequent, and whether or not similar. None of the provisions of this Agreement
or any other Loan Document shall be deemed to have been waived by any act or
knowledge of Agent or its agents or employees, but only by a specific written
waiver signed by an authorized officer of Agent and any necessary Lenders and
delivered to Borrowers. Once an Event of Default shall have occurred, it shall
be deemed to continue to exist and not be cured or waived unless specifically
waived in writing by an authorized officer of Agent and Required Lenders and
delivered to Borrowers. Each Loan Party waives demand, protest, notice of
protest and notice of default or dishonor, notice of payment and nonpayment,
release, compromise, settlement, extension or renewal of any commercial paper,
Instrument, Account, General Intangible, Document, Chattel Paper, Investment
Property or guaranty at any time held by Agent on which such Loan Party is or
may in any way be liable, and notice of any action taken by Agent, unless
expressly required by this Agreement, and notice of acceptance hereof.
15.5    Amendments.
(a)    No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or the other Loan Documents shall in any event be
effective unless the same shall be in writing and acknowledged by the Required
Lenders, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, that, except to the extent set forth in Section 14.9 hereof, no
amendment, modification, waiver or consent shall (i) extend or increase the
Commitment of any Lender without the written consent of such


-97-



--------------------------------------------------------------------------------




Lender, (ii) extend the date scheduled for payment of any principal (excluding
mandatory prepayments) of or interest on the Loans or any fees payable hereunder
without the written consent of each Lender directly affected thereby,
(iii) reduce the principal amount of any Loan, the rate of interest thereon or
any fees payable hereunder, without the consent of each Lender directly affected
thereby; (iv) amend or modify the definitions of Borrowing Base, Eligible
Accounts or Eligible Inventory, or any components thereof (including, without
limitation, any Advance Rates), without the written consent of each Lender; or
(v) release any guarantor from its obligations under any Guaranty, other than as
part of or in connection with any disposition permitted hereunder, or release or
subordinate its liens on all or any substantial part of the Collateral granted
under any of the other Loan Documents (except as permitted by Section 14.10),
change the definition of Required Lenders, any provision of Section 6.2, any
provision of this Section 15.4, the provisions of Section 14.9 or reduce the
aggregate Pro Rata Share required to effect an amendment, modification, waiver
or consent, without, in each case set forth in this clause (v), the written
consent of all Lenders. No provision of Section 14 or other provision of this
Agreement affecting Agent in its capacity as such shall be amended, modified or
waived without the consent of Agent.
(b)    If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a "Non-Consenting Lender"), then, so long as Agent is not a Non-Consenting
Lender, Agent and/or a Person or Persons reasonably acceptable to Agent shall
have the right to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent's request, sell and
assign to Agent and/or such Person or Persons, all of the Loans and Commitments
of such Non-Consenting Lenders for an amount equal to the principal balance of
all such Loans and Commitments held by such Non-Consenting Lenders and all
accrued interest, fees, expenses and other amounts then due with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment and Assumption.
15.6    Time of Essence. Time is of the essence in the performance by each Loan
Party of each and every obligation under this Agreement and the other Loan
Documents.
15.7    Expenses, Fee and Costs Reimbursement. Each Borrower hereby agrees to
promptly pay (a) all out of pocket costs and expenses of Agent (including the
out of pocket fees, costs and expenses of internal and external legal counsel
to, and appraisers, accountants, consultants and other professionals and
advisors retained by or on behalf of, Agent) in connection with (i) all loan
proposals and commitments pertaining to the transactions contemplated hereby
(whether or not such transactions are consummated), (ii) the examination,
review, due diligence investigation, documentation, negotiation, and closing of
the transactions contemplated by the Loan Documents (whether or not such
transactions are consummated), (iii) the creation, perfection and maintenance of
Liens pursuant to the Loan Documents, (iv) the performance or enforcement by
Agent of its rights and remedies under the Loan Documents (or determining
whether or how to perform or enforce such rights and remedies), (v) the
administration of the Loans (including usual and customary fees for wire
transfers and other transfers or payments received by Agent on account of any of
the Obligations) and Loan Documents, (vi) any amendments, modifications,
consents and waivers to and/or under any and all Loan Documents (whether or not
such amendments, modifications, consents or waivers are consummated), (vii) any
periodic public record searches conducted by or at the request of Agent
(including, title investigations and public records searches), pending
litigation and tax lien searches and searches of applicable corporate, limited
liability company, partnership and related records concerning the continued
existence, organization and good standing of certain Persons),
(viii) protecting, storing, insuring, handling, maintaining, auditing,
examining, valuing or selling any Collateral, (ix) any litigation, dispute, suit
or proceeding relating to any Loan Document and (x) any workout, collection,
bankruptcy, insolvency


-98-



--------------------------------------------------------------------------------




and other enforcement proceedings under any and all of the Loan Documents (it
being agreed that (A) such costs and expenses may include the costs and expenses
of workout consultants, investment bankers, financial consultants, appraisers,
valuation firms and other professionals and advisors retained by or on behalf of
Agent (B) each Lender shall also be entitled to reimbursement for all out of
pocket costs and expense of the type described in this clause (x), provided
that, to the extent of an actual or reasonably perceived conflict of interest,
such reimbursement shall be limited to one additional counsel for the Lenders as
a whole), and (b) without limiting the preceding clause (a), all out of pocket
costs and expenses of Agent in connection with Agent's reservation of funds in
anticipation of the funding of the initial Loans to be made hereunder. Any fees,
costs and expenses owing by any Borrower or other Loan Party hereunder shall be
due and payable within three days after written demand therefor.
15.8    Benefit of Agreement; Assignability. The provisions of this Agreement
shall be binding upon and inure to the benefit of the respective successors,
assigns, heirs, beneficiaries and representatives of each Borrower, each other
Loan Party party hereto, Agent and each Lender; provided, that neither each
Borrower nor any other Loan Party may assign or transfer any of its rights under
this Agreement without the prior written consent of Agent and each Lender, and
any prohibited assignment shall be void. No consent by Agent or any Lender to
any assignment shall release any Loan Party from its liability for any of the
Obligations. Each Lender shall have the right to assign all or any of its rights
and obligations under the Loan Documents to one or more other Persons in
accordance with Section 15.9, and each Loan Party agrees to execute all
agreements, instruments, and documents requested by any Lender in connection
with such assignment. Notwithstanding any provision of this Agreement or any
other Loan Document to the contrary, a Lender may at any time pledge or grant a
security interest in all or any portion of its rights under this Agreement and
the other Loan Documents to secure any obligations of such Lender, including any
pledge or grant to secure obligations to a Federal Reserve Bank.
15.9    Assignments.
(a)    Any Lender may at any time assign to one or more Persons (any such
Person, an "Assignee") all or any portion of such Lender's Loans and
Commitments, with the prior written consent of Agent and, so long as no Event of
Default exists, Borrower Representative (which consents shall not be
unreasonably withheld or delayed and shall not be required for an assignment by
a Lender to a Lender (other than a Defaulting Lender) or an Affiliate of a
Lender (other than an Affiliate of a Defaulting Lender) or an Approved Fund
(other than an Approved Fund of a Defaulting Lender)). Except as Agent may
otherwise agree, any such assignment shall be in a minimum aggregate amount
equal to $1,000,000 or, if less, the remaining Commitment and Loans held by the
assigning Lender (provided, that an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund shall not be subject to the foregoing minimum
assignment limitations). The Loan Parties and Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned to an Assignee until Agent shall have received and
accepted an effective Assignment and Assumption executed, delivered and fully
completed by the applicable parties thereto and a processing fee of $3,500.
Notwithstanding anything herein to the contrary, no assignment may be made to
any equity holder of a Loan Party, any Affiliate of any equity holder of a Loan
Party, any Loan Party, any holder of Subordinated Debt of a Loan Party, any
holder of any debt that is secured by liens or security interests that have been
contractually subordinated to the liens and security interests securing the
Obligations, or any Affiliate of any of the foregoing Persons without the prior
written consent of Agent, which consent may be withheld in Agent's sole
discretion and, in any event, if granted, may be conditioned on such terms and
conditions as Agent shall require in its sole discretion, including, without
limitation, a limitation on the aggregate amount of Loans and Commitments which
may be held by such Person and/or its Affiliates and/or limitations on such
Person's and/or its Affiliates' voting and consent rights and/or rights to
attend Lender meetings or obtain information provided to other Lenders. Any
attempted assignment not


-99-



--------------------------------------------------------------------------------




made in accordance with this Section 15.9 shall be null and void. Each Borrower
shall be deemed to have granted its consent to any assignment requiring its
consent hereunder unless Borrower Representative has expressly objected to such
assignment within five (5) Business Days after notice thereof.
(b)    From and after the date on which the conditions described in Section
15.9(a) above have been met, (i) such Assignee shall be deemed automatically to
have become a party hereto and, to the extent that rights and obligations
hereunder have been assigned to such Assignee pursuant to the applicable
Assignment and Assumption, shall have the rights and obligations of a Lender
hereunder and (ii) the assigning Lender, to the extent that rights and
obligations hereunder have been assigned by it pursuant to the applicable
Assignment and Assumption, shall be released from its rights (other than its
indemnification rights) and obligations hereunder. Upon the request of the
Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment and Assumption, Borrowers shall execute and deliver to Agent for
delivery to the Assignee (and, as applicable, the assigning Lender) a promissory
note in the principal amount of the Assignee's Pro Rata Share of the aggregate
Revolving Loan Commitment (and, as applicable, a promissory note in the
principal amount of the Pro Rata Share of the aggregate Revolving Loan
Commitment retained by the assigning Lender). Upon receipt by Agent of such
promissory note(s), the assigning Lender shall return to Borrowers any prior
promissory note held by it.
(c)    Agent shall, as a non-fiduciary agent of Borrowers, maintain a copy of
each Assignment and Assumption delivered and accepted by it and register (the
"Register") for the recordation of names and addresses of the Lenders and the
Commitment of each Lender and principal and stated interest of each Loan owing
to each Lender from time to time and whether such Lender is the original Lender
or the Assignee. No assignment shall be effective unless and until the
Assignment and Assumption is accepted and registered in the Register. All
records of transfer of a Lender's interest in the Register shall be conclusive,
absent manifest error, as to the ownership of the interests in the Loans. Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register. Each Lender granting a participation
shall, as a non-fiduciary agent of the Borrowers, maintain a register containing
information similar to that of the Register in a manner such that the loans
hereunder are in "registered form" for the purposes of the Code. This Section
and Section 15.10 shall be construed so that the Loans are at all times
maintained in "registered form" for the purpose of the Code and any related
regulations (and any successor provisions).
15.10    Participations.
(a)    Anything in this Agreement or any other Loan Document to the contrary
notwithstanding, any Lender may, at any time and from time to time, without in
any manner affecting or impairing the validity of any Obligations, sell to one
or more Persons participating interests in its Loans, commitments or other
interests hereunder or under any other Loan Document (any such Person, a
"Participant"). In the event of a sale by a Lender of a participating interest
to a Participant, (a) such Lender's obligations hereunder and under the other
Loan Documents shall remain unchanged for all purposes, (b) Borrowers and such
Lender shall continue to deal solely and directly with each other in connection
with such Lender's rights and obligations hereunder and under the other Loan
Documents, (c) all amounts payable by Borrowers shall be determined as if such
Lender had not sold such participation and shall be paid directly to such
Lender, and (d) each Participant shall be subject to the benefits of Section 2.7
and Section 13, subject to the requirements and limitations therein, including
the requirements under Section 13(e) (it being understood that the documentation
required under Section 13(e) shall be delivered to the participating Lender) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 15.9; provided, such Participant (x) agrees to be
subject to the provisions of Section 13 as if it were an assignee under Section
15.9, and (y) shall not be entitled to receive any greater payment under Section
2.7 or Section


-100-



--------------------------------------------------------------------------------




13, with respect to any participation, than its participating Lender would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a change in law that occurs after the Participant
acquired the applicable participation. Each Borrower agrees that if amounts
outstanding under this Agreement or any other Loan Document are due and payable
(as a result of acceleration or otherwise), each Participant shall be deemed to
have the right of set-off in respect of its participating interest in amounts
owing under this Agreement and the other Loan Documents to the same extent as if
the amount of its participating interest were owing directly to it as a Lender
under this Agreement; provided, that such right of set-off shall not be
exercised without the prior written consent of such Lender and shall be subject
to the obligation of each Participant to share with such Lender its share
thereof. Each Borrower also agrees that each Participant shall be entitled to
the benefits of Section 15.9 as if it were a Lender. Notwithstanding the
granting of any such participating interests, (i) Borrowers shall look solely to
the applicable Lender for all purposes of this Agreement, the Loan Documents and
the transactions contemplated hereby, (ii) Borrowers shall at all times have the
right to rely upon any amendments, waivers or consents signed by the applicable
Lender as being binding upon all of the Participants and (iii) all
communications in respect of this Agreement and such transactions shall remain
solely between Borrowers and the applicable Lender (exclusive of Participants)
hereunder. Each Lender that sells a participation agrees, at Borrowers’ request
and expense, to use reasonable efforts to cooperate with Borrowers to effectuate
the provisions of Section 3.6(c) with respect to any Participant.
(b)    Each Lender that sells a participation shall, acting solely for this
purpose as a nonfiduciary agent of Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts of
(and stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under this Agreement or any Other
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register
15.11    Headings; Construction. Section and subsection headings are used in
this Agreement only for convenience and do not affect the meanings of the
provisions that they precede.
15.12    USA PATRIOT Act Notification; Other Anti-Money Laundering Legislation.
Agent and Lenders hereby notify Loan Parties that pursuant to the Patriot Act,
the Proceeds of Crime Act, the Money Laundering Regulations 2007 (UK), Proceeds
of Crime Act 2002 (UK), Terrorism Act 2000 (UK) and other applicable anti-money
laundering, anti-terrorist financing, economic or trade sanctions and “know your
client” or “know your customer” policies, regulations, laws or rules (the
Proceeds of Crime Act and such other applicable policies, regulations, laws or
rules, collectively, including any guidelines or orders thereunder, “AML
Legislation”), Agent and Lenders are required to obtain, verify and record
information that identifies each Loan Party, including its legal name, address,
tax ID number and other information that will allow Agent and Lenders to
identify it in accordance with the Patriot Act and the AML Legislation. Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Loan Parties’ management and owners,
such as legal name, address, social security number and date of birth. Loan
Parties shall, promptly upon request, provide all documentation and other


-101-



--------------------------------------------------------------------------------




information as Agent or any Lender may request from time to time in order to
comply with any obligations under the Patriot Act and/or the AML Legislation.
15.13    Counterparts; Fax/Email Signatures. This Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
agreement. This Agreement may be executed by signatures delivered by facsimile
or electronic mail, each of which shall be fully binding on the signing party.
15.14    GOVERNING LAW. THIS AGREEMENT, ALONG WITH ALL OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED OTHERWISE IN SUCH OTHER LOAN DOCUMENT) SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES. FURTHER, THE LAW OF THE STATE OF NEW YORK SHALL
APPLY TO ALL DISPUTES OR CONTROVERSIES ARISING OUT OF OR CONNECTED TO OR WITH
THIS AGREEMENT AND ALL SUCH OTHER LOAN DOCUMENTS WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES.
15.15    CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF
PROCESS. ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS IN THE COUNTY OF COOK OR IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS OR IN ANY OTHER COURT (IN ANY JURISDICTION)
SELECTED BY THE AGENT IN ITS SOLE DISCRETION, AND EACH BORROWER AND EACH OTHER
LOAN PARTY HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFOREMENTIONED COURTS. EACH
BORROWER AND EACH OTHER LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, OR BASED ON 28 U.S.C. § 1404, WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE BRINGING AND ADJUDICATION OF ANY SUCH ACTION, SUIT OR PROCEEDING IN ANY OF
THE AFOREMENTIONED COURTS AND AMENDMENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH OTHER LOAN PARTY HEREBY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR UNDER
ANY AMENDMENT, WAIVER, AMENDMENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT
DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE OTHER TRANSACTION
DOCUMENTS, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER AND EACH OTHER LOAN
PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON ANY BORROWER OR
ANY OTHER LOAN PARTY AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE
BY CERTIFIED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO BORROWER
REPRESENTATIVE’S NOTICE ADDRESS (ON BEHALF OF BORROWERS OR SUCH LOAN PARTY) SET
FORTH IN SECTION 15.1 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE
DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE


-102-



--------------------------------------------------------------------------------




MAIL, OR, AT THE AGENT'S OPTION, BY SERVICE UPON ANY BORROWER OR ANY OTHER LOAN
PARTY IN ANY OTHER MANNER PROVIDED UNDER THE RULES OF ANY SUCH COURTS.
15.16    Publication. Each Borrower and each other Loan Party consents to the
publication by Agent of a tombstone, press releases or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.
15.17    Judgment Currency. If for purposes of obtaining judgment in any court,
it is necessary to convert a sum due to the Agent from the currency provided
under a Loan Document (“Agreement Currency”) into a similar currency (“Judgment
Currency”), the parties agrees, to the fullest that they may effectively do so,
that the rate of exchange used shall be that at which, in accordance with normal
banking procedures, the Agent could purchase the Original Currency with the
Judgment Currency on the Business Day preceding the day on which final judgment
is given or, if permitted by applicable law, on the day on which the judgment is
paid or satisfied. The obligation of the Loan Parties in respect of any sum due
in the Agreement Currency to the Agent under any of the Loan Documents shall,
notwithstanding any judgment in any Judgment Currency, be discharged only to the
extent that on the Business Day following receipt by the Agent of any sum
adjudged to be so due in the Judgment Currency, the Agent may, in accordance
with normal banking procedures, purchase the Agreement Currency with such
Judgment Currency. If the amount of the Agreement Currency so purchased is less
than the sum originally due to the Agent in the Agreement Currency, the
applicable Loan Party agrees, as a separate obligation and notwithstanding the
judgment, to indemnify the Agent against any loss, and, if the amount of the
Agreement Currency so purchased exceeds the sum originally due to the Agent in
the Agreement Currency, the Agent shall remit such excess to the applicable Loan
Party. The covenants contained in this Section 15.17 shall survive the repayment
of the Obligations.
15.18    Confidentiality. Agent and each Lender agree to use commercially
reasonable efforts not to disclose Confidential Information to any Person
without the prior consent of Borrower Representative; provided, that nothing
herein contained shall limit any disclosure of the tax structure of the
transactions contemplated hereby, or the disclosure of any information (a) to
the extent required by applicable law, statute, rule, regulation or judicial
process or in connection with the exercise of any right or remedy under any Loan
Document, or as may be required in connection with the examination, audit or
similar investigation of Agent or any of its Affiliates, (b) to examiners,
auditors, accountants or any regulatory authority, (c) to the officers,
partners, managers, directors, employees, agents and advisors (including
independent auditors, lawyers and counsel) of Agent and each Lender or any of
their respective Affiliates, (d) in connection with any litigation or dispute
which relates to this Agreement or any other Loan Document to which Agent or any
Lender is a party or is otherwise subject, (e) to a subsidiary or Affiliate of
Agent or any Lender, (f) to any assignee or participant (or prospective assignee
or participant) which agrees to be bound by this Section 15.18 and (g) to any
lender or other funding source of Agent or any Lender (each reference to Agent
and Lender in the foregoing clauses shall be deemed to include (i) the actual
and prospective assignees and participants referred to in clause (f) and the
lenders and other funding sources referred to in clause (g), as applicable for
purposes of this Section 15.18), and further provided, that in no event shall
Agent or any Lender be obligated or required to return any materials furnished
by or on behalf of any Borrower or any other Loan Party. The obligations of
Agent and Lenders under this Section 15.18 shall supersede and replace the
obligations of Agent and Lenders under any confidentiality letter or provision
in respect of this financing or any other financing previously signed and
delivered by Agent or any Lender to any Borrower or any of its Affiliates.
15.19    Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens and security interest granted to Agent pursuant to this
Agreement and the other Loan Documents and the exercise


-103-



--------------------------------------------------------------------------------




of any right or remedy in respect of the Collateral by Agent hereunder or under
any other Loan Document are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement, this Agreement and any other Loan Document, the terms of the
Intercreditor Agreement shall govern and control with respect to any right or
remedy. The delivery of any Collateral to the collateral agent under the Term
Loan Documents shall satisfy any delivery requirement hereunder or under any
other Loan Document to the extent that such delivery is consistent with the
terms of the Intercreditor Agreement. Agent acknowledges and agrees that no Loan
Party shall be required to take or refrain from taking any action at the request
of Agent with respect to the Collateral if such action or inaction would be
inconsistent with the terms of the Intercreditor Agreement.
[Signature pages follow]




-104-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Borrower, each other Loan Party party hereto, Agent and
each Lender have signed this Agreement as of the date first set forth above.
 
Agent:
ENCINA BUSINESS CREDIT, LLC
By: /s/ John Whetstone
Name: John Whetstone  
Its: Authorized Signatory 

 
Lenders:
ENCINA BUSINESS CREDIT SPV, LLC
By: /s/ John Whetstone
Name: John Whetstone  
Its: Authorized Signatory 




Signature Page to Loan and Security Agreement



--------------------------------------------------------------------------------






 
Loan Parties:
HORIZON GLOBAL AMERICAS INC., as Borrower Representative and a Borrower
By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Its: Vice President and Secretary
 


CEQUENT TOWING PRODUCTS OF CANADA LTD., as a Borrower


By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Its: Vice President and Director



 
HORIZON GLOBAL CORPORATION, as Parent and a Guarantor
By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Its: General Counsel, Chief Compliance Officer and Corporate Secretary
 


HORIZON GLOBAL COMPANY LLC, as a Guarantor




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Its: Vice President and Secretary





Signature Page to Loan and Security Agreement



--------------------------------------------------------------------------------





Perfection Certificate
See attached.




Perfection Certificate Page 1



--------------------------------------------------------------------------------





Annex I
Description of Certain Terms
1. Loan Limits for Revolving Loans and Letters of Credit
 
(a) Maximum Revolving Facility Amount
$75,000,000 (as increased from time to time in accordance with Section 2.1(c))
(b) Advance Rates
 
(i) Accounts Advance Rate
 
a. Eligible Receivables of Investment Grade Account Debtors
Ninety percent (90%); provided, that if Dilution exceeds five percent (5%),
Agent may, at its option, (A) reduce such advance rate by the number of full or
partial percentage points comprising such excess or (B) establish a Reserve on
account of such excess (the "Dilution Reserve").
b. Eligible Receivables of Non-Investment Grade Account Debtors
Eighty-five percent (85%); provided, that if Dilution exceeds five percent (5%),
Agent may, at its option, (A) reduce such advance rate by the number of full or
partial percentage points comprising such excess or (B) establish a Dilution
Reserve on account of such excess.
(ii) Inventory Advance Rate(s)
 
Lower of cost or net realizable value:
Seventy percent (70% )
NOLV:
Eighty-five percent (85%)
(c) Letter of Credit Limit:
$3,500,000
(d) Inventory Sublimit(s)
 
i. Overall
$47,500,000
ii. Mexican Inventory Sublimit
$4,000,000
iii. In-Transit Sublimit
$5,500,000
(e) Reserved
 
(f) Reserved
 
2. Availability Block
$5,000,000
3. Interest Rates
 
(a) Applicable Margins
Four percent (4.00%) per annum in excess of the LIBOR Rate
Three percent (3.00%) per annum in excess of the Base Rate
4. Maximum Days Eligible Accounts
 
(a) Maximum days after original invoice date for Eligible Accounts other than
for Specified Account Debtors
One hundred twenty (120) days


(b) Maximum days after original invoice date for Eligible Accounts of only the
Specified Account Debtors
Three hundred sixty-five (365) days
(c) Maximum days after original invoice due date for Eligible Accounts
Sixty (60) days



Annex I - 1



--------------------------------------------------------------------------------




5. Agent's Bank
Wells Fargo Bank, National Association and its affiliates 
Bank: Wells Fargo Bank
ABA (Routing) # 121-000-248
Account Name: Encina Business Credit SPV, LLC 
Account #: 4943951905
Reference: Horizon  
(which bank may be changed from time to time by notice from Agent to Borrower
Representative)
6. Scheduled Maturity Date
March 13, 2023







Annex I - 2



--------------------------------------------------------------------------------






Annex II


Agent and Lenders shall be provided with each of the documents set forth below
at the following times, in form satisfactory to Agent:
Monthly (no later than 25th day after the end of each month)
(a) An Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records, with
respect to Borrowers' Accounts (delivered electronically in an acceptable
format).
(b) Notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrowers' Accounts.
(c) A detailed Inventory perpetual report with respect to Borrowers' Inventory,
including a listing by category and location of Inventory (delivered
electronically in an acceptable format).
(h) A summary and a detailed aging, by total, of Borrowers' Accounts, together
with reconciliation to the weekly Borrowing Base submitted closest to such date
and support documentation for any reconciling items noted (delivered
electronically in an acceptable format).
(i) A summary aging, by vendor, of each Loan Party's accounts payable and a
listing by vendor, of any held and/or outstanding checks (delivered
electronically in an acceptable format).
(j) A monthly Account roll-forward with respect to Borrowers' Accounts, in a
format acceptable to Agent in its discretion, tied to the beginning and ending
Account balances of Borrowers' month-end accounts receivable aging (delivered
electronically in an acceptable format).
(k) A reconciliation of Accounts summary aging and trade accounts payable
summary aging to each of (i) Borrowers' general ledger, and (ii) their monthly
financial statements including any book reserves related to each category
(delivered electronically in an acceptable format).
(l) A reconciliation of the Inventory perpetual report with respect to
Borrowers' Inventory to each of (i) Borrowers' general ledger, (ii) their
monthly financial statements including any book reserves related thereto and
(iii) the Borrowing Base submitted closest to such date, together with support
documentation for any reconciling items noted (delivered electronically in an
acceptable format).
(m) A reconciliation of the loan statement provided to Borrowers by Agent for
such month to each of (i) Borrowers' general ledger, (ii) their monthly
financial statements and (iii) the Borrowing Base submitted closest to such
date, together with support documentation for any reconciling items noted
(delivered electronically in an acceptable format).
(n) A detailed calculation of the Borrowing Base (delivered electronically in an
acceptable format) based upon the reports provided in (h) through (m) above, for
such month and reflecting the outstanding principal balance of the Loans as of
the last day of such month.
Promptly upon the request of Agent
(o) Copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time.
Bi-Annually (in January and in July of each calendar year)
(s) An updated Perfection Certificate, true and correct in all material respects
as of the date of delivery, accompanied by a certificate executed by an officer
of Borrower Representative and substantially in the form of Annex IV hereto (it
being understood and agreed that no such update shall serve to cure any existing
Event of Default, including any Event of Default resulting from any failure to
provide any such disclosure to Agent on an earlier date or any breach of any
earlier made representation and/or warranty).’
Promptly upon (but in no event later than two Business Days after) delivery or
receipt, as applicable, thereof
(u) Copies of any and all written notices (other than any routine notices but
including notices of default or acceleration) received by or on behalf of any
Loan Party from or sent by or on behalf of any Loan Party to, any holder, agent
or trustee with respect to any Indebtedness that is contractually subordinated
to the Obligations (in such holder's, agent's or trustee's capacity as such).



Annex II - 1



--------------------------------------------------------------------------------





Annex III
Revolving Loan Commitments1 
Encina Business Credit SPV, LLC
$75,000,000
Total
$75,000,000



































































________________________________


1As increased from time to time in accordance with Section 2.1(c)


Annex III - 1



--------------------------------------------------------------------------------





Exhibit A
[FORM OF] NOTICE OF BORROWING
[letterhead of Borrower Representative]
ENCINA BUSINESS CREDIT, LLC,
as Agent
123 N Wacker Suite 2400
Chicago, IL 60606
Attention: John Whetstone
Ladies and Gentlemen:
Please refer to the Loan and Security Agreement dated as of March 13, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Loan Agreement") among the undersigned, as Borrower Representative, the
Borrowers (as defined therein) the Loan Party (as defined therein) party
thereto, the Lenders party thereto and ENCINA BUSINESS CREDIT, LLC, as Agent for
the Lenders. Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed thereto in the Loan Agreement. This notice is given
pursuant to Section 2.3 of the Loan Agreement and constitutes a representation
by Borrower Representative, for itself and on behalf of each Borrower, that the
conditions specified in Section 4 of the Loan Agreement have been satisfied.
Without limiting the foregoing, (i) each of the representations and warranties
set forth in the Loan Agreement and in the other Loan Documents is true and
correct in all respects as of the date hereof (or to the extent any
representations or warranties are expressly made solely as of an earlier date,
such representations and warranties shall be true and correct as of such earlier
date), both before and after giving effect to the Loans requested hereby, and
(ii) no Default or Event of Default is in existence, both before and after
giving effect to the Loans requested hereby.
Borrower Representative hereby requests a borrowing, on behalf of each Borrower,
under the Loan Agreement as follows:
The aggregate amount of the proposed borrowing is $[______________]. The
requested borrowing date for the proposed borrowing (which is a Business Day) is
[______________], [____].
Borrower Representative has caused this Notice of Borrowing to be executed and
delivered by its officer thereunto duly authorized on [_____________].


HORIZON GLOBAL AMERICAS INC.,  
as Borrower Representative 

 
By:
Title:





Ex. A-1



--------------------------------------------------------------------------------





Exhibit B
CLOSING CHECKLIST
[Attached]




Ex. B-1



--------------------------------------------------------------------------------





Exhibit C
CLIENT USER FORM
ENCINA BUSINESS CREDIT, LLC
ABLSoft – Client User Form
Borrowers Names:     Horizon Global Americas Inc.
            Cequent Towing Products of Canada, Ltd.
Borrower Number:     HORIZON101
Loan and Security Agreement Date: March 13, 2020

I, being an authorized signer of the above borrower, as Borrower Representative
(the "Borrower"), refer to the above Loan and Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the "Loan
Agreement") between the Borrowers named above, the other Loan Parties party
thereto, the Lenders party thereto and ENCINA BUSINESS CREDIT, LLC, as Agent.
This is the Client User Form, used to determined client access to ABLSoft. Terms
defined in the Loan Agreement have the same meaning when used in this Client
User Form.
Being duly authorized by Borrower Representative, on behalf of Borrowers, I
confirm that the following individuals have been authorized by Borrower to have
access to ABLSoft:
First Name
Last Name
Email Address
Phone Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


HORIZON GLOBAL AMERICAS INC., as Borrower Representative
By_________________________                
Name:______________________
Title:_______________________
Date:_______________________
 


Ex. C-1



--------------------------------------------------------------------------------





Exhibit D
AUTHORIZED ACCOUNTS FORM
ENCINA BUSINESS CREDIT, LLC
Authorized Accounts Form
Borrowers Names:     Horizon Global Americas Inc.
            Cequent Towing Products of Canada, Ltd.
Borrower Number:     HORIZON101
Loan and Security Agreement Date: March 13, 2020

I, being an authorized signer of HORIZON GLOBAL AMERICAS INC., Delaware
corporation, as Borrower Representative, refer to the above Loan and Security
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the "Loan Agreement") between the Borrower named above, the Lenders party
thereto and ENCINA BUSINESS CREDIT, LLC, as agent ("Agent"). This is the
Authorized Accounts Form, referring to authorized operating bank accounts of
Borrower. Terms defined in the Loan Agreement have the same meaning when used in
this Authorized Accounts Form.
Being duly authorized by Borrower Representative, I confirm that the following
operating bank accounts of Borrowers are the accounts into which the proceeds of
any Loan may be paid:
Bank
Routing Number
Account number
Account name
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



HORIZON GLOBAL AMERICAS INC., as Borrower Representative
By:_____________________________    

Authorized Signer
Name: ______________________
Title:________________________
Date:________________________




Ex. D-1



--------------------------------------------------------------------------------





Exhibit E
[FORM OF] ACCOUNT DEBTOR NOTIFICATION
[Date]
VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED
[Account Debtor]
[Address]
Re:
Loan Transaction with ENCINA BUSINESS CREDIT, LLC

Ladies and Gentlemen:
Please be advised that we have entered into certain financing arrangements
(along with any other financing agreements that we may enter into with Agent in
the future, the "Financing Arrangements") with ENCINA BUSINESS CREDIT, LLC
("Agent"), as Agent for certain Lenders, pursuant to which we have granted to
Agent a security interest in, among other things, any and all Accounts and
Chattel Paper (as those terms are defined in the Uniform Commercial Code) owing
by you to us, whether now existing or hereafter arising.
You are authorized and directed to respond to any inquiries that Agent may
direct to you from time to time pertaining to the validity, amount and other
matters relating to such Accounts and Chattel Paper. In the event that Agent
requests that payment for any Accounts and/or Chattel Paper be made directly to
Agent, you are hereby authorized and directed to comply with such instructions,
without further authorization or instruction from us.
This authorization and directive shall be continuing and irrevocable until Agent
advises you, in writing, that this authorization is no longer in force.


Very truly yours, 

[BORROWER] 

 
By: _____________________________
Name:
Its:



cc:
ENCINA BUSINESS CREDIT, LLC
as Agent
123 N Wacker Suite 2400
Chicago, IL 60606
Attention: John Whetstone




Ex. E-1



--------------------------------------------------------------------------------





Exhibit F
[FORM OF] COMPLIANCE CERTIFICATE
[letterhead of Borrower Representative]
To:
ENCINA BUSINESS CREDIT, LLC,
as Agent
123 N Wacker Suite 2400
Chicago, IL 60606
Attention: John Whetstone

Re: Compliance Certificate dated _______________
Ladies and Gentlemen:
Reference is made to that certain Loan and Security Agreement dated as of March
13, 2020 (as amended, restated, supplemented or otherwise modified from time to
time, the "Loan Agreement") by and among ENCINA BUSINESS CREDIT, LLC ("Agent"),
the Lenders party thereto, HORIZON GLOBAL AMERICAS INC., a Delaware corporation
(“Horizons America”), CEQUENT TOWING PRODUCTS OF CANADA, LTD., a company formed
under the laws of the Province of Ontario ("Cequent Canada"; together with
Horizons America, each a "Borrower" and collectively, the “Borrowers”) and each
of the other Loan Parties (as defined therein) party thereto. Capitalized terms
used in this Compliance Certificate have the meanings set forth in the Loan
Agreement unless specifically defined herein.
Pursuant to Section 7.15 of the Loan Agreement, the undersigned Authorized
Officer of Borrower Representative hereby certifies on behalf of each Borrower
(solely in his capacity as an officer or Borrower Representative and not in his
individual capacity) that:
1.The financial statements of Borrowers for the ___ -month period ending
_____________ attached hereto have been prepared in accordance with GAAP and
fairly present the financial condition of Borrowers for the periods and as of
the dates specified therein.
2.As of the date hereof, there does not exist any Default or Event of Default.
3.Borrowers are in compliance with the applicable financial covenants contained
in Section 9 of the Loan Agreement for the periods covered by this Compliance
Certificate. Attached hereto are statements of all relevant facts and
computations in reasonable detail sufficient to evidence Borrowers’ compliance
with such financial covenants, which computations were made in accordance with
GAAP.
4.[Except as attached hereto, the Loan Parties have not acquired, or otherwise
registered, any registered Intellectual Property since the last quarter.]2 
IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this __ day of _______________, ______.
HORIZON GLOBAL AMERICAS INC., as Borrower Representative

By: ________________________________
Name:
________________________________
Title:

2 To be included in all quarter-end certificates.


Ex. F-1



--------------------------------------------------------------------------------





Exhibit G
[FORM OF] ASSIGNMENT AND ASSUMPTION
Dated [___________ ___, 20_]
Reference is made to the Loan and Security Agreement dated as of March 13, 2020
among HORIZON GLOBAL AMERICAS INC., a Delaware corporation (“Horizons America”),
CEQUENT TOWING PRODUCTS OF CANADA, LTD., a company formed under the laws of the
Province of Ontario ("Cequent Canada"; together with Horizons America, each a
"Borrower" and collectively the “Borrowers” ) , the other Loan Parties party
thereto, the lenders party thereto as "Lenders" and ENCINA BUSINESS CREDIT, LLC,
as agent ("Agent") for the Lenders (as amended, restated, supplemented or
otherwise modified from time to time, the "Loan Agreement"). Terms defined in
the Loan Agreement are used herein as therein defined.
[____________], solely in its capacity as a Lender under the Loan Agreement (the
"Assignor"), and [__________] (the "Assignee") agree as follows:
1.The Assignor hereby sells and assigns to the Assignee, without recourse,
representation or warranty (except as expressly set forth elsewhere herein), and
the Assignee hereby purchases and assumes from the Assignor, on the Effective
Date (as defined below), an interest as set forth in Exhibit A attached hereto
(the "Assigned Interest") in and to (i) all of the Assignor's right, title and
interest with respect to the Loans set forth in Exhibit A, (ii) all of the
Assignor's right, title and interest with respect to the [Revolving Loan
Commitment] of Assignor as set forth in Exhibit A and (iii) to the extent
related thereto, all of the Assignor's rights and obligations, solely as a
Lender, under the Loan Agreement and any other Loan Document (including, without
limitation, (A) the outstanding principal amount of the Loans made by the
Assignor and assigned to Assignee hereunder, and (B) the Assignor's pro rata
share of the obligations owing by each Loan Party under the Loan Agreement and
the Loan Documents). The Assigned Interest (expressed as a percentage) in the
Loans and the [Revolving Loan Commitment] is set forth in Exhibit A.
2.The Assignor (i) represents and warrants as of the date hereof that [its
Revolving Loan Commitment, or if its Revolving Loan Commitment shall have been
terminated, the outstanding principal amount of its Revolving Loans], is set
forth in Exhibit A (without giving effect to assignments thereof which have not
yet become effective); (ii) represents and warrants that it is the legal and
beneficial owner of the interest it is assigning hereunder; (iii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by or in connection with the Loan
Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Agreement or any
other Loan Document, or any other instrument or document furnished pursuant
thereto; and (iv) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under the
Loan Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto.
3.The Assignee represents and warrants that it has become a party hereto solely
in reliance upon its own independent investigation of the financial and other
circumstances surrounding the Loan Parties, the Collateral, the Loans, the
Revolving Loan Commitments and all aspects of the transactions evidenced by or
referred to in the Loan Documents, or has otherwise satisfied itself thereto,
and that it is not relying upon any representation, warranty or statement
(except any such representation, warranty or statement expressly set forth in
this Assignment and Assumption) of the Assignor in connection with the
assignment made under this Assignment and Assumption. The Assignee further
acknowledges that the Assignee will, independently and without reliance upon
Agent, the Assignor or any other Lender and based upon the Assignee's review of
such documents and information as the Assignee deems appropriate at the time,
make and continue to


Ex. G-1



--------------------------------------------------------------------------------




make its own credit decisions in entering into this Assignment and Assumption
and taking or not taking action under the Loan Documents. The Assignor shall
have no duty or responsibility either initially or on a continuing basis to make
any such investigation or any such appraisal on behalf of the Assignee or to
provide the Assignee with any credit or other information with respect thereto,
whether coming into its possession before the making of the initial extension of
credit under the Loan Agreement or at any time or times thereafter.
4.The Assignee represents and warrants to the Assignor that it has experience
and expertise in the making of loans such as the Loans or with respect to the
other types of credit which may be extended under the Loan Agreement; that it
has acquired its Assigned Interest for its own account and not with any
intention of selling all or any portion of such interest; and that it has
received, reviewed and approved copies of all Loan Documents.
5.The Assignor shall not be responsible to the Assignee for the execution,
effectiveness, accuracy, completeness, legal effect, genuineness, validity,
enforceability, collectibility or sufficiency of any of the Loan Documents or
for any representations, warranties, recitals or statements made therein or in
any written or oral statement or in any financial or other statements,
instruments, reports, certificates or any other documents made or furnished or
made available by the Assignor to the Assignee or by or on behalf of the Loan
Parties to the Assignor or the Assignee in connection with the Loan Documents
and the transactions contemplated thereby or for the financial condition or
business affairs of the Loan Parties or any other Person liable for the payment
of any Loans or payment of amounts owed in connection with other extensions of
credit under the Loan Agreement or the value of the Collateral or any other
matter. The Assignor shall not be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or other extensions of credit under the Loan Agreement or
as to the existence or possible existence of any Event of Default.
6.Each party to this Assignment and Assumption represents and warrants to the
other party to this Assignment and Assumption that it has full power and
authority to enter into this Assignment and Assumption and to perform its
obligations under this Assignment and Assumption in accordance with the
provisions set forth herein, that this Assignment and Assumption has been duly
authorized, executed and delivered by such party and that this Assignment and
Assumption constitutes a legal, valid and binding obligation of such party,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, moratorium or other similar laws affecting
creditors' rights generally and by general equitable principles.
7.Each party to this Assignment and Assumption represents and warrants that the
making and performance by it of this Assignment and Assumption do not and will
not violate any law or regulation of the jurisdiction of its organization or any
other law or regulation applicable to it.
8.Each party to this Assignment and Assumption represents and warrants that all
consents, licenses, approvals, authorizations, exemptions, registrations,
filings, opinions and declarations from or with any agency, department,
administrative authority, statutory corporation or judicial entity necessary for
the validity or enforceability of its obligations under this Assignment and
Assumption have been obtained, and no governmental authorizations other than any
already obtained are required in connection with its execution, delivery and
performance of this Assignment and Assumption.
9.The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned and that such interest is free and clear of any
lien, security interest or other encumbrance.
10.The Assignor makes no representation or warranty and assumes no
responsibility with respect to the operations, condition (financial or
otherwise), business or assets of the Loan Parties or the performance or
observance by the Loan Parties of any of their obligations under the Loan
Agreement or any other Loan Document.


Ex. G-2



--------------------------------------------------------------------------------




11.The Assignee appoints and authorizes Agent to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to Agent by the terms thereof, together with such powers as are reasonably
incidental thereto.
12.The Assignee agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Agreement and the other Loan
Documents are required to be performed by it as a Lender.
13.The Assignee confirms that it has received all documents and information it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption.
14.The Assignee specifies as its address for notices the office set forth
beneath its name on the signature pages hereof.
15.The effective date for this Assignment and Assumption (the "Effective Date")
shall be the date that is the latest of (a) the execution of this Assignment and
Assumption, (b) the delivery of this Assignment and Assumption to Agent for
acceptance, and (c) the date on which the Assignor has received the payment, in
immediately available funds, by the Assignee of $[_____________], which amount
represents the purchase price for the Assigned Interest.
16.Upon acceptance of this Assignment and Assumption by Agent, as of the
Effective Date (i) the Assignee shall, in addition to the rights and obligations
under the Loan Agreement and the other Loan Documents held by it immediately
prior to the Effective Date, have the rights and obligations under the Loan
Agreement and the other Loan Documents that have been assigned to it pursuant to
this Assignment and Assumption, and (ii) the Assignor shall, to the extent
provided in this Assignment and Assumption, relinquish its rights and be
released from its obligations under the Loan Agreement and the other Loan
Documents that have been assigned by the Assignor to the Assignee pursuant to
this Assignment and Assumption.
17.Upon acceptance of this Assignment and Assumption by Agent, from and after
the Effective Date, Agent shall make all payments under the Loan Agreement in
respect of the rights assigned hereby (including, without limitation, all
payments of principal, interest and fees with respect thereto) to the Assignee.
If the Assignor receives or collects any payment of interest or fees
attributable to the interests assigned to Assignee by this Assignment and
Assumption which has accrued after the Effective Date, the Assignor shall
distribute to the Assignee such payment. If the Assignee receives or collects
any payment of interest or fees which is not attributable to the interests
assigned to the Assignee by this Assignment and Assumption or which has accrued
on or prior to the Effective Date, the Assignee shall distribute to the Assignor
such payment.
18.This Assignment and Assumption shall be delivered and accepted in and shall
be deemed to be a contract made under and governed by the internal laws of the
State of New York (but giving effect to federal laws applicable to national
banks) applicable to contracts made and to be performed entirely within such
state, without regard to conflict of laws principles.
[rest of page intentionally left blank; signature page follows]

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute this Assignment and Assumption as of the Effective Date.




Ex. G-3



--------------------------------------------------------------------------------




[ASSIGNOR] 

 
By ______________________________________________
Name ____________________________________________
Title _____________________________________________



NOTICE ADDRESS AND PAYMENT
INSTRUCTIONS FOR ASSIGNOR 
__________________________________________________________________________________________________________________________________________________________________    
    
Telephone No.  (___) ___-____
Telecopy No.    (___) ___-____





[ASSIGNEE] 

 
By ______________________________________________
Name ___________________________________________
Title



NOTICE ADDRESS AND PAYMENT
INSTRUCTIONS FOR ASSIGNEE 
__________________________________________________________________________________________________________________________________________________________________    
    
Telephone No.  (___) ___-____
Telecopy No.    (___) ___-____

ACCEPTED this _____ day
of ___________, 20__ 
 
ENCINA BUSINESS CREDIT, LLC,
as Agent 



By _________________________________________
Name ______________________________________
Title ______________________________________ ]







Ex. G-4



--------------------------------------------------------------------------------






Consented to this ___ day of __________, 20__ 
 
[BORROWERS] 


 
By: ________________________________________
Name: _____________________________________
Title:







Ex. G-5



--------------------------------------------------------------------------------





EXHIBIT A
Borrowers:
Horizon Global Americas Inc.
Cequent Towing Products of Canada, Ltd.

Description of Loan Agreement: Loan and Security Agreement, dated as of March
13, 2020 among Borrowers, the other Loan Parties party thereto, the lenders
party thereto as "Lenders" and Encina Business Credit, LLC as agent ("Agent")
for the Lenders (as amended, restated, supplemented or otherwise modified from
time to time).
Assigned Interests:
Assignor's Interest Prior to Assignment
Assigned Interests
Assignor's Remaining Interest After Assignment
Assignee's Pro Rata Shares
Revolving Loans and Revolving Loan Commitments
 
 
 









--------------------------------------------------------------------------------





Schedule 7.32
Post-Closing Matters





